--------------------------------------------------------------------------------

Exhibit 10.15
 
 
EXECUTION COPY
 
$100,000,000
 
TERM CREDIT AGREEMENT
 
by and among
 
JAMES RIVER COAL COMPANY,
JAMES RIVER COAL SERVICE COMPANY,
LEECO, INC,
TRIAD MINING, INC.
TRIAD UNDERGROUND MINING, LLC,
BLEDSOE COAL CORPORATION,
JOHNS CREEK ELKHORN COAL CORPORATION,
BELL COUNTY COAL CORPORATION,
JAMES RIVER COAL SALES, INC.,
BLEDSOE COAL LEASING COMPANY,
BLUE DIAMOND COAL COMPANY,
and MCCOY ELKHORN COAL CORPORATION
as Borrowers,
 
the other Credit Parties hereto from time to time,
 
as Guarantors,
 
the LENDERS party hereto from time to time,
 
and
 
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent, Sole Bookrunner and Lead Arranger
 
and
 
MORGAN STANLEY & CO. INCORPORATED,
as Collateral Agent.
 
Dated as of February 26, 2007
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



       
Page
ARTICLE I    DEFINITIONS; CERTAIN TERMS
 
1
SECTION 1.01
 
Definitions
 
1
SECTION 1.02
 
Terms Generally
 
32
SECTION 1.03
 
Accounting and Other Terms
 
32
SECTION 1.04
 
Time References
 
32
         
ARTICLE II    THE FACILITY
 
33
SECTION 2.01
 
Term Loans
 
33
SECTION 2.02
 
Use of Proceeds
 
34
SECTION 2.03
 
Promise to Pay
 
34
SECTION 2.04
 
Notes
 
34
SECTION 2.05
 
Authorized Officers and Administrative Agent
 
35
SECTION 2.06
 
Joint and Several Liability of the Credit Parties
 
36
SECTION 2.07
 
Loan Account and Accounting
 
36
SECTION 2.08
 
Application of Payments and Proceeds
 
37
         
ARTICLE III    PAYMENTS AND OTHER COMPENSATION
 
38
SECTION 3.01
 
Voluntary Prepayments/Reductions of Commitments
 
38
SECTION 3.02
 
Mandatory Prepayments
 
39
SECTION 3.03
 
Payments
 
41
SECTION 3.04
 
Taxes
 
42
 
       
ARTICLE IV
 
INTEREST
 
45
SECTION 4.01
 
Interest on the Term Loan B Obligations and Other Obligations
 
45
SECTION 4.02
 
Break Funding Payments
 
47
SECTION 4.03
 
Change in Law; Illegality
 
47
SECTION 4.04
 
Fees
 
49
         
ARTICLE V    CONDITIONS TO LOANS
 
49
SECTION 5.01
 
Conditions Precedent to the Funding on the Closing Date
 
49
SECTION 5.02
 
Conditions Precedent to Issuances of Term Letters of Credit
 
54
 
       
ARTICLE VI    REPRESENTATIONS AND WARRANTIES
 
55
SECTION 6.01
 
Representations and Warranties
 
55
 
       
ARTICLE VII    REPORTING COVENANTS
 
65
SECTION 7.01
 
Financial Statements
 
65

 
ii

--------------------------------------------------------------------------------


 
SECTION 7.02
 
Other Financial Information
 
67
SECTION 7.03
 
Defaults, Events of Default
 
68
SECTION 7.04
 
Lawsuits
 
68
SECTION 7.05
 
Insurance
 
68
SECTION 7.06
 
Environmental Notices
 
68
SECTION 7.07
 
Labor Matters
 
69
SECTION 7.08
 
Other Information
 
69
 
       
ARTICLE VIII    AFFIRMATIVE COVENANTS
 
70
SECTION 8.01
 
Compliance with Laws and Contractual Obligations
 
70
SECTION 8.02
 
Payment of Taxes and Claims
 
70
SECTION 8.03
 
Conduct of Business and Preservation of Corporate Existence
 
70
SECTION 8.04
 
Inspection of Property; Books and Records; Discussions
 
70
SECTION 8.05
 
Maintenance of Properties
 
71
SECTION 8.06
 
Transactions with Related Parties
 
72
SECTION 8.07
 
Further Assurances
 
72
SECTION 8.08
 
Additional Security; Additional Guaranties; Further Assurances
 
72
SECTION 8.09
 
Powers; Conduct of Business
 
75
SECTION 8.10
 
Use of Proceeds
 
75
SECTION 8.11
 
Obtaining of Permits, Etc
 
75
SECTION 8.12
 
Environmental
 
75
SECTION 8.13
 
Mining
 
75
SECTION 8.14
 
Maintenance of Insurance
 
75
SECTION 8.15
 
Condemnation
 
76
SECTION 8.16
 
Fiscal Year
 
76
SECTION 8.17
 
Payment of Contractual Obligations
 
76
SECTION 8.18
 
Change in Collateral; Collateral Records
 
76
SECTION 8.19
 
Cash Management
 
76
SECTION 8.20
 
Location of Equipment
 
77
SECTION 8.21
 
Post-Closing Matters
 
77
SECTION 8.22
 
Inventory
 
77
SECTION 8.23
 
Pledged Security Interests
 
77
         
ARTICLE IX    NEGATIVE COVENANTS
 
77
SECTION 9.01
 
Liens
 
77
SECTION 9.02
 
Indebtedness
 
77
SECTION 9.03
 
Consolidation, Merger, Subsidiaries, Etc
 
77
SECTION 9.04
 
Asset Dispositions, Etc
 
78
SECTION 9.05
 
Limitation on Issuance of Equity Interests
 
79
SECTION 9.06
 
Limitations on Dividends and Distributions and Other Payment Restrictions
Affecting Subsidiaries
 
79
SECTION 9.07
 
Investments
 
79
SECTION 9.08
 
Sale and Leaseback
 
79

 
iii

--------------------------------------------------------------------------------


 
SECTION 9.09
 
Negative Pledges
 
80
SECTION 9.10
 
Change in Nature of Business
 
80
SECTION 9.11
 
Change Name
 
80
SECTION 9.12
 
Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements
 
80
SECTION 9.13
 
Federal Reserve Regulations
 
81
SECTION 9.14
 
Investment Company Act of 1940
 
81
SECTION 9.15
 
Securities Accounts; Deposit Accounts
 
81
SECTION 9.16
 
Impairment of Security Interests
 
81
SECTION 9.17
 
Restricted Payments
 
81
 
       
ARTICLE X    FINANCIAL COVENANTS
 
81
SECTION 10.01
 
Minimum Consolidated EBITDA
 
82
SECTION 10.02
 
Leverage Ratio
 
82
SECTION 10.03
 
Capital Expenditures
 
83
 
       
ARTICLE XI    EVENTS OF DEFAULT, RIGHTS AND REMEDIES
 
83
SECTION 11.01
 
Events of Default
 
83
SECTION 11.02
 
Remedies
 
86
SECTION 11.03
 
Waivers by the Credit Parties
 
87
 
       
ARTICLE XII    GUARANTY OF OBLIGATIONS OF BORROWER
 
87
SECTION 12.01
 
Guaranty
 
87
SECTION 12.02
 
Nature of Liability
 
87
SECTION 12.03
 
Independent Obligation
 
88
SECTION 12.04
 
Demand by the Administrative Agent or the Lenders
 
89
SECTION 12.05
 
Enforcement of Guaranty
 
89
SECTION 12.06
 
Waiver
 
89
SECTION 12.07
 
Benefit of Guaranty
 
90
SECTION 12.08
 
Modification of Guaranteed Obligations, Etc
 
90
SECTION 12.09
 
Reinstatement.
 
91
SECTION 12.10
 
Waiver of Subrogation, Etc
 
91
SECTION 12.11
 
Election of Remedies
 
92
SECTION 12.12
 
Further Assurances
 
92
SECTION 12.13
 
Payments Free and Clear of Taxes
 
92
SECTION 12.14
 
Limitation on Amount Guarantied; Contribution by Guarantors
 
93
 
       
ARTICLE XIII    THE AGENTS
 
94
SECTION 13.01
 
Appointment Powers and Immunities; Delegation of Duties; Liability of Agents
 
94
SECTION 13.02
 
Reliance by Agents
 
95
SECTION 13.03
 
Defaults
 
95
SECTION 13.04
 
Rights as a Lender
 
95
SECTION 13.05
 
Costs and Expenses; Indemnification
 
96

 
iv

--------------------------------------------------------------------------------


 
SECTION 13.06
 
Non-Reliance on Agents and Other Lenders
 
97
SECTION 13.07
 
Failure to Act
 
97
SECTION 13.08
 
Resignation of Agent
 
97
SECTION 13.09
 
Collateral Sub-Agents
 
98
SECTION 13.10
 
Communications by the Borrowers
 
99
SECTION 13.11
 
Collateral Matters
 
99
SECTION 13.12
 
Restrictions on Actions by the Agents and the Lenders; Sharing Payments
 
100
SECTION 13.13
 
Several Obligations; No Liability
 
100
 
       
ARTICLE XIV    MISCELLANEOUS
 
101
SECTION 14.01
 
Notices, Etc
 
101
SECTION 14.02
 
Amendments, Etc
 
103
SECTION 14.03
 
Non-Consenting Lenders
 
104
SECTION 14.04
 
No Waiver; Remedies, Etc
 
104
SECTION 14.05
 
Expenses; Taxes; Attorneys’ Fees
 
104
SECTION 14.06
 
Right of Set-Off, Sharing of Payments, Etc
 
106
SECTION 14.07
 
Severability
 
107
SECTION 14.08
 
Replacement of Lenders
 
107
SECTION 14.09
 
Complete Agreement; Sale of Interest
 
108
SECTION 14.10
 
Assignment; Register
 
108
SECTION 14.11
 
Administrative Borrower
 
110
SECTION 14.12
 
Counterparts
 
111
SECTION 14.13
 
GOVERNING LAW
 
111
SECTION 14.14
 
CONSENT TO JURISDICTION, SERVICE OF PROCESS AND VENUE
 
111
SECTION 14.15
 
WAIVER OF JURY TRIAL, ETC
 
112
SECTION 14.16
 
Consent
 
112
SECTION 14.17
 
Interpretation
 
112
SECTION 14.18
 
Reinstatement; Certain Payments
 
112
SECTION 14.19
 
Indemnification
 
113
SECTION 14.20
 
Records
 
114
SECTION 14.21
 
Binding Effect
 
114
SECTION 14.22
 
Confidentiality
 
114
SECTION 14.23
 
Lender Advertising
 
115
SECTION 14.24
 
Press Releases
 
115
SECTION 14.25
 
Common Enterprise
 
115
SECTION 14.26
 
USA Patriot Act
 
115

 
SCHEDULES



·
Schedule E-1—Existing Debt

·
Schedule M-1—Material Contracts

·
Schedule M-2—Mortgaged Property

·
Schedule P-1—Permitted Liens

·
Schedule P-2—Permitted Indebtedness

 
v

--------------------------------------------------------------------------------


 

·
Schedule 2.01(a)—Lender Commitments

·
Schedule 5.01(g)—Third Party Consents

·
Schedule 6.01(e)—Capitalization

·
Schedule 6.01(f)—Litigation

·
Schedule 6.01(i)—Employee Benefit Plans

·
Schedule 6.01(n)(i)—Real Estate Assets

·
Schedule 6.01(n)(ii)—Mines

·
Schedule 6.01(n)(iii)—Leases

(a) Mining Leases,
(b) Prep Plant Leases, and
(c) All Other Leases

·
Schedule 6.01(p) Environmental Matters

·
Schedule 6.01(r)—Coal Supply Agreements

·
Schedule 6.01(t)—Insurance

·
Schedule 6.01(v)—Cash Management System & Control Agreements

·
Schedule 6.01(w)—Intellectual Property

·
Schedule 6.01(aa)—Collateral Locations

(1) Inventory Locations
(2) Equipment Locations
(3) Credit Party Locations & Information
(4) Mortgaged Property Owner & Filing Offices

·
Schedule 6.01(bb)—Commercial Tort Claims

·
Schedule 8.21—Post Closing Matters



EXHIBITS
 

·
Exhibit A-1—Deposit Account of Administrative Agent

·
Exhibit A-2—Form of Assignment and Acceptance

·
Exhibit B-1—Form of Borrowing Request

·
Exhibit C-1—Form of Collateral Access Agreement

·
Exhibit C-2—Form of Compliance Certificate

·
Exhibit N-1—Form of Note

·
Exhibit N-2—Form of Notice of Conversion/Continuation

·
Exhibit O-1—Form of Officer’s Certificate (Section 7.01(d))

·
Exhibit O-2—Form of Officer’s Certificate (Section 5.01(p)(ii))



ANNEXES
 

·
Annex A—Term Letter of Credit Subfacility

 
vi

--------------------------------------------------------------------------------


 
TERM CREDIT AGREEMENT
 
This Term Credit Agreement, dated as of February 26, 2007 (as it may be amended,
restated, modified, supplemented or extended from time to time, including all
exhibits and schedules thereto, or otherwise modified, the “Agreement”), by and
among JAMES RIVER COAL COMPANY, a corporation organized under the laws of
Virginia (“JRCC”), and certain of JRCC’s Subsidiaries identified on the title
and signature pages hereof, as borrowers (such Subsidiaries, together with JRCC,
are referred to hereinafter each individually as a “Borrower”, and collectively,
jointly and severally, as the “Borrowers”), and the other credit parties hereto
from time to time, as Guarantors (together, the Borrowers and Guarantors, the
“Credit Parties”), the lenders party hereto from time to time (the “Lenders”),
MORGAN STANLEY SENIOR FUNDING, INC., a corporation formed under the laws of
Delaware, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns, if any, the “Administrative Agent”) and as
sole-bookrunner and lead arranger (in such capacity, the “Lead Arranger”), and
MORGAN STANLEY & CO. INCORPORATED, as collateral agent for the Lenders (in such
capacity, together with its successors and assigns, if any, the “Collateral
Agent”.
 
RECITALS
 
WHEREAS, the Borrowers have requested that the Lenders make available to them
the Commitments (as defined below), on the terms and conditions set forth
herein, to, among other things, fund transaction costs, working capital
requirements and other general corporate purposes of the Borrowers; and
 
WHEREAS, the Lenders are willing to make the loans to the Borrowers upon the
terms and conditions set forth herein;
 
NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
ARTICLE I
DEFINITIONS; CERTAIN TERMS
 
SECTION 1.01  Definitions. As used in this Agreement, the following terms shall
have the respective meanings indicated below, such meanings to be applicable
equally to both the singular and plural forms of such terms:
 
“2005 Financial Statements” means the audited consolidated balance sheet of the
JRCC for the Fiscal Year ended December 31, 2005 and the related consolidated
statement of operations, shareholders’ equity and cash flows for the Fiscal Year
then ended, together with management’s discussion and analysis and any
management letters submitted by the auditors for JRCC.
 
“2006 Financial Statements” means the unaudited consolidated balance sheet of
JRCC for the Fiscal Year ended December 31, 2006 prepared on a basis consistent
with and in accordance with GAAP, together with monthly unaudited financials for
any Fiscal Month ended at least 30 days prior to the Closing Date.
 

--------------------------------------------------------------------------------


 
“Account” means those “accounts” as that term is defined in the UCC.
 
“Account Debtor” means an “account debtor” as that term is defined in the UCC.
 
“Action” has the meaning ascribed to such term in SECTION 14.16.
 
“Administrative Agent” has the meaning ascribed to such term in the introductory
paragraph hereto.
 
“Administrative Agent’s Account” means the account identified on Exhibit A-1 and
such other Deposit Account as the Administrative Agent may from time to time
specify in writing to the Administrative Borrower and the Lenders.
 
“Administrative Agent’s Office” means the office of the Administrative Agent
located at 1585 Broadway, New York, New York, 10036, or such other office as may
be designated pursuant to the provisions of SECTION 14.01.
 
“Administrative Borrower” has the meaning ascribed to such term in SECTION
14.11.
 
“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such specified Person, whether through the ownership of voting
Securities or by contract or otherwise.
 
“Agent-Related Persons” means each of the Agents and its Affiliates, and the
officers, directors, employees, counsel, agents, and attorneys-in-fact of such
Agent and its Affiliates.
 
“Agents” means, collectively, the Administrative Agent and the Collateral Agent.
 
“Agent’s Fee Letter” means the fee letter dated January 30, 2007 between JRCC
and the Administrative Agent together with the supplemental fee letter signed as
of the Closing Date between the Borrowers and the Administrative Agent.
 
“Agreement” means this Term Credit Agreement, together with all Exhibits and
Schedules hereto, as such agreement may be amended, supplemented or otherwise
modified from time to time.
 
“Applicable Law” means, in respect of any Person, all provisions of
constitutions, laws, statutes, rules, regulations, treaties, directives,
guidelines and orders of Governmental Authorities applicable to such Person,
including zoning ordinances, all Environmental Laws, and all orders, decisions,
judgments and decrees of all courts and arbitrators in proceedings or actions to
which the Person in question is a party or by which it is bound.
 
2

--------------------------------------------------------------------------------


 
“Applicable Margin” means, three percentage points (3%) in the case of Base Rate
Loans and four percentage points (4%) in the case of LIBOR Rate Loans.
 
“Applicable Payment Fee” means (a) on or prior to the 1st anniversary of the
Closing Date, two percentage points, (b) on or prior to the 2nd anniversary of
the Closing Date, one percentage point, and (c) after the second anniversary of
the Closing Date zero percentage points, in each, case, times the amount of the
Term Loan B Loans being paid for any reason other than (i) payments from Excess
Cash Flow under SECTION 3.02(d), (ii) payments from Net Casualty/Condemnation
Proceeds under SECTION 3.02(a), or (iii) payments from the Bell County Net
Proceeds in excess of $12,000,000.
 
“Applicable Reduction Fee” means (a) on or prior to the 1st anniversary of the
Closing Date, two percentage points, (b) on or prior to the 2nd anniversary of
the Closing Date, one percentage point, and (c) after the second anniversary of
the Closing Date zero percentage points, in each case times the amount of the
Term Letter of Credit Commitment being reduced for any reason other than
(i) reductions due to mandatory payments from Excess Cash Flow under SECTION
3.02(d), (ii) reductions due to mandatory payments from Net
Casualty/Condemnation Proceeds under SECTION 3.02(a), or (iii) reductions due to
mandatory payments from the Bell County Net Proceeds in excess of $12,000,000.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Asset Disposition” has the meaning ascribed to such term in SECTION 9.04.
 
“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit A-2 attached hereto and made a part hereof (with blanks
appropriately completed) delivered to the Administrative Agent in connection
with an assignment of a Lender’s interest under this Agreement in accordance
with SECTION 14.10(b).
 
“Authorized Officer” means, with respect to any Credit Party, the chief
executive officer, chief administrative officer, chief financial officer, vice
president of financial compliance and reporting, treasurer, controller or chief
accounting officer or other officer with similar responsibility designated by
the Board of Directors or similar governing body of the Credit Party.
 
“Availability” means at any time (a) the Maximum Term Letter of Credit Amount
minus (b) Term Letters of Credit Usage, plus (c) the Maximum Term Loan B Amount
minus the Term Loan B Obligations, each as outstanding on such date as
Availability is being measured.
 
“Availability Period” means the period from the Closing Date to the Maturity
Date.
 
“Backstop Letter of Credit” has the meaning ascribed to such term in Annex A.
 
3

--------------------------------------------------------------------------------


 
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §§ 101
et seq.), as amended from time to time, and any successor statute.
 
“Base Rate” means the higher of (a) the Federal Funds Rate plus one half of one
percent, and (b) the Prime Rate.
 
“Base Rate Loans” means Term Loan B Loans that bear interest at an interest rate
based on the Base Rate.
 
“Bell County Assets” means the assets or stock of Bell County Coal Corporation,
a Delaware corporation.
 
“Bell County Disposition” means the asset or stock sale by one or more of the
Borrower of the Bell County Assets.
 
“Bell County Net Proceeds” means the Net Cash Proceeds received by any Credit
Party from the sale of its Bell County Assets.
 
“Benefit Plan” means an employee pension benefit plan to which any Borrower has
contributed, or has been obligated to contribute within the last three years,
excluding any Multiemployer Plan, which is subject to Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code.
 
“Black Lung Act” means together, the Black Lung Benefits Revenue Act of 1977, as
amended, and the Black Lung Benefits Reform Act of 1977, as amended.
 
“Borrower” and “Borrowers” have the meaning ascribed to such terms in the
introductory paragraph hereto.
 
“Borrowing Request” means a request and certification in substantially the form
attached as Exhibit B-1 hereto, executed by a Senior Officer of the
Administrative Borrower and delivered to the Administrative Agent from time to
time after the Closing Date.
 
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
commercial banks are required or permitted to be closed in the State of New
York; provided that when used in connection with a rate determination, borrowing
or payment in respect of a LIBOR Rate Loan, the term “Business Day” shall also
exclude any day on which banks in London, England are not open for dealings in
Dollar deposits in the London interbank market.
 
“Capital Expenditures” means, with respect to any Person for any period, the sum
of the aggregate of all expenditures by such Person and its Subsidiaries arising
during such period that, in accordance with GAAP, are or should be included in
the “property, plant and equipment” account on its consolidated balance sheet,
including all applicable Capitalized Lease Obligations with respect to
“property, plant and equipment”, paid or payable during such period, plus any
other capital expenditures of such Person and its consolidated Subsidiaries that
are set forth in a consolidated statement of cash flows of such person for such
period prepared in accordance with GAAP, excluding in each case, (a) any such
expenditures made for the repair, replacement or restoration of assets to the
extent paid or reimbursed by any insurance policy or condemnation award to the
extent such expenditures for reinvestment are permitted under the Loan
Documents, and (b) any leasehold improvement expenditures to the extent paid or
reimbursed by the applicable lessor, sublessor or sublessee.
 
4

--------------------------------------------------------------------------------


 
“Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is required under GAAP to be
capitalized on the balance sheet of such Person.
 
“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries as lessee under Capitalized Leases as
determined in accordance with GAAP.
 
“Cash Collateral” and “Cash Collateral Account” have the meanings ascribed to
such terms in Annex A.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government or issued by an
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year after the date of acquisition thereof;
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from such other
nationally recognized rating services reasonably acceptable to the
Administrative Agent) and not listed in Credit Watch published by S&P;
(c) commercial paper, other than commercial paper issued by the Borrowers or any
of their Subsidiaries, maturing no more than two hundred seventy (270) days
after the date of acquisition thereof and, at the time of acquisition, having a
rating of at least A-1 or P-1, respectively, from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then the
comparable rating from such other nationally recognized rating services
reasonably acceptable to the Administrative Agent); (d) domestic and Eurodollar
certificates of deposit or time deposits or bankers’ acceptances maturing within
one (1) year after the date of acquisition thereof issued by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia or Canada having combined capital and surplus of not
less than $500,000,000 or by any Lender; and (e) shares of money market or
mutual funds that are required to have a net asset value of $1.00 per share with
assets in excess of $250,000,000 and that invest exclusively in assets
satisfying the requirements of clauses (a) through (e) of this definition.
 
“Cash Management Account” has the meaning ascribed to such term in SECTION
5.01(u)(i).
 
“Cash Management Agreement” has the meaning ascribed to such term in SECTION
5.01(u)(ii).
 
“Cash Management Bank” has the meaning ascribed to such term in SECTION
5.01(u)(i).
 
5

--------------------------------------------------------------------------------


 
“Casualty” means any casualty, loss, damage, destruction or other similar
loss with respect to real or personal property or improvements.
 
“Change of Control” means, at any time, (i) that any “person” or “group” (within
the meaning of Sections 13(d) and 14(d) of the Exchange Act) shall own directly
or indirectly, beneficially or of record, Equity Interests representing more
than 50% of either the aggregate ordinary voting power or the aggregate equity
value represented by the issued and outstanding Equity Interests in JRCC;
(ii) JRCC shall cease to beneficially own and control 100% on a fully diluted
basis of the economic and voting interest in the Equity Interests of its
Wholly-Owned Subsidiaries except as otherwise permitted hereunder; or (iii) the
majority of the seats (other than vacant seats) on the board of directors of
JRCC cease to be occupied by Persons who either (a) were members of the board of
directors of JRCC on the Closing Date, or (b) were nominated for election by the
board of directors of JRCC, a majority of whom were directors on the Closing
Date or whose election or nomination for election was previously approved by a
majority of such directors.
 
“Closing Date” means the Business Day, on or before February 26, 2007, on which
all of the conditions precedent set forth in SECTION 5.01 have been satisfied
(or waived in accordance with the terms of this Agreement).
 
“Coal Act” means the Coal Industry Retiree Health Benefits Act of 1992, as
amended.
 
“Coal Handling Facility” means any coal handling facility, including all
necessary electrical, water and plumbing lines and systems necessary to operate
such coal handling facility, such as, but not limited to, all tipples, conveyor
belts and systems, loading and coal washing facilities and railroad tracks and
all other surface or subsurface machinery, equipment, fixtures, goods,
inventory, facilities, supplies and other property of whatsoever kind or nature
now or hereafter located on or under any of the property which are used or
useful for the mining, gathering, extraction, loading, production, treatment,
processing, storage or transportation of coal and other minerals, all coal
storage and transportation facilities, administrative facilities and vehicle
parking facilities related thereto and all leases in respect of the foregoing.
 
“Coal Supply Agreements” means those contracts entered into by a Borrower or any
Subsidiary of a Borrower for the sale, purchase, exchange, processing or
handling of coal.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, in each case as in effect from time to time. References
to sections of the Code shall be construed also to refer to any successor
sections.
 
“Collateral” means all current and future assets, properties and rights of each
Credit Party, including all affiliate indebtedness, all Intellectual Property,
all receivables, all leaseholds, all license and other contract rights; and all
products and proceeds of any of the foregoing, including insurance policies and
proceeds and shall include Mortgaged Property and all assets defined as
“Collateral” in, or otherwise subject to the Lien of, the Security Agreement or
any Security Documents.
 
6

--------------------------------------------------------------------------------


 
“Collateral Access Agreement” means an agreement in the form set forth in
Exhibit C-1.
 
“Collateral Agent” has the meaning ascribed to such term in the introductory
paragraph hereto.
 
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance and condemnation proceeds, cash proceeds of sales
and other voluntary or involuntary dispositions of property, rental proceeds,
royalties, settlements and tax refunds).
 
“Commitment” means, with respect to any Lender, the obligation of such Lender to
make a Term Loan B Loan or Term Letter of Credit pursuant to the terms and
conditions of this Agreement, and which shall not exceed the principal amount
set forth opposite such Lender’s name on Schedule 2.01(a) under the heading
“Commitment”, and “Commitments” means the aggregate principal amount of the
Commitments of all the Lenders up to the Maximum Term Loan Amount.
 
“Commitment Fee” shall mean a fee on the amount of the Term Letter of Credit
Obligations payable on each Interest Payment Date in cash in an amount equal to
four percentage points per annum times the amount of the Term Letter of Credit
Obligations.
 
“Compliance Certificate” has the meaning ascribed to such term in SECTION
7.01(d).
 
“Condemnation” means any taking by a Governmental Authority of property or
assets, or any part thereof or interest therein, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation or in any other manner.
 
“Consolidated EBITDA” means, with respect to any Person for any period, the
consolidated Net Income of such Person for such period plus, without
duplication, the sum of the following amounts of such Person for such period to
the extent deducted in the determination of consolidated Net Income of such
Person for such period: (a) Net Interest Expense and all fees and charges in
connection with the Agreement, the Revolving Credit Agreement and the Prior
Credit Agreement, (b) provisions for federal, state, local, and foreign income,
value added and similar Taxes, (c) depreciation expense, (d) amortization
expense, (e) non-cash extraordinary, unusual or non-recurring losses (determined
on an after tax basis), and (f) non-cash expenses from the granting of stock
options and restricted stock grants minus, the amount of non-cash extraordinary,
unusual or non-recurring gains (determined on an after tax basis) of such Person
for such period to the extent added in the determination of consolidated Net
Income of such Person for such period. For the avoidance of doubt, the
calculation of Consolidated EBITDA shall exclude any non-cash prepaid asset
write-off related to KRP in the amount of six million Dollars ($6,000,000) for
Fiscal Year 2007.
 
“Consolidated Funded Indebtedness” means, with respect to any Person at any
date, all Debt for Borrowed Money of such Person, determined on a consolidated
basis in accordance with GAAP, including, in any event, but without duplication,
with respect to the Credit Parties, the amount of the Term Loan Obligations, all
loans and letters of credit under the Revolving Credit Agreement and the amount
of their Capitalized Lease Obligations.
 
7

--------------------------------------------------------------------------------


 
“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness of any other
Person in any manner, whether directly or indirectly, including, without
limitation, (a) the direct or indirect guaranty, endorsement (other than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (b) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement, or (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation, or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, Securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof.
 
“Control Agreement” means, with respect to a Securities Account or a Deposit
Account, an agreement, in form and substance reasonably satisfactory to the
Collateral Agent, which effectively gives “control” (as defined in the UCC) to
the Collateral Agent in such Securities Account and all investment property
contained therein or such Deposit Account and all funds contained therein, as
the case may be.
 
“Conversion Amount” has the meaning ascribed to such term in Annex A.
 
“Copyrights” means, with respect to the Credit Parties (i) all copyrights
arising under the laws of the United States, any other country, or union of
countries, or any political subdivision of any of the foregoing, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith and rights corresponding thereto throughout the world, including all
registrations, recordings and applications in the United States Copyright
Office, and (ii) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto including rights to receivables and royalties from the
exploitation thereof.
 
“Credit Parties” means, collectively, the Borrowers and the Guarantors.
 
“Debt for Borrowed Money” of any Person means, at any date of determination,
without duplication, the sum of (a) all items that, in accordance with GAAP,
would be classified as indebtedness on a consolidated balance sheet of such
Person at such date, (b) all Obligations of such Person under acceptance, letter
of credit or similar facilities at such date, whether or not drawn, and (c) the
Term Loan Obligations; provided that, with respect to the Borrowers and their
Subsidiaries, Debt for Borrowed Money shall exclude, to the extent otherwise
included in the items in clause (a) or (b) above, (i) accounts payable and
accrued liabilities in the ordinary course of business of the Borrowers and
their Subsidiaries so long as no longer than 90 days past due, and (ii) notes,
bills and checks presented in the ordinary course of business by such Person to
banks for collection or deposit.
 
8

--------------------------------------------------------------------------------


 
“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.
 
“Deposit Account” means a “deposit account” as that term is defined in Article 9
of the UCC.
 
“Disposition” means any transaction, or series of related transactions, pursuant
to which any Credit Party conveys, sells, leases or subleases, assigns,
transfers or otherwise disposes of any part of its business, property or assets
(whether now owned or hereafter acquired) to any other Person, in each case
whether or not the consideration therefor consists of cash, Securities or other
assets, excluding any sales of Inventory in the ordinary course of business.
 
“Dollar”, “Dollars” and the symbol “$” each means lawful money of the United
States of America.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) a commercial bank having total assets in excess of
$250,000,000; (e) a finance company, insurance company, or other financial
institution or fund that is engaged in making, purchasing, or otherwise
investing in commercial loans in the ordinary course of its business and having
(together with its Affiliates) total assets in excess of $250,000,000; or
(f) any other Person approved by the Administrative Agent and, if no Event of
Default has occurred and is continuing, the Borrowers (such approval not to be
unreasonably withheld, delayed or conditioned).
 
“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Governmental
Authority or other Person alleging violations of, or liability under, any
Environmental Law or Releases of Hazardous Materials on, in, at, to, from or
under (i) any assets, properties or businesses of the Borrowers or any of their
Subsidiaries or any of their respective predecessors in interest, and (ii) any
facilities which received Hazardous Materials generated by the Borrowers or any
of their Subsidiaries or any of their respective predecessors in interest.
 
“Environmental Laws” means any federal, state, local or foreign law or
regulation relating to the protection of the environment or health and safety
including the Comprehensive Environmental Response, Compensation, and Liability
Act (42 U.S.C. § 9601, et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. § 1801, et seq.), the Resource Conservation and Recovery Act
(42 U.S.C. § 6901, et seq.), the Federal Clean Water Act (33 U.S.C. § 1251
et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), and the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.) and any other law, including common law,
relating to the environment (including, without limitation, laws relating to the
storage, generation, use, handling, manufacture, processing, labeling,
advertising, sale, display, transportation, treatment, reuse, recycling, release
and disposal of Hazardous Materials), as such laws may be amended or otherwise
modified from time to time, and any other present or future federal, state,
provincial, local or foreign statute, ordinance, rule, regulation, order,
judgment, decree, permit, license or other binding determination (including the
common law) of any Governmental Authority imposing liability or establishing
standards of conduct for protection of the environment.
 
9

--------------------------------------------------------------------------------


 
“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (a) any property presently or
formerly owned by the Borrowers or any of their Subsidiaries, or (b) any
facility which received Hazardous Materials generated by the Borrowers or any of
their Subsidiaries.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs or otherwise relating to any Environmental
Law.
 
“Equipment” means, with respect to any Person, all of such Person’s now owned or
hereafter acquired right, title, and interest with respect to equipment
(including, without limitation, “equipment” as such term is defined in Article 9
of the UCC), machinery, machine tools, motors, furniture, furnishings, fixtures,
vehicles, tools, parts, goods (other than consumer goods, farm products, or
Inventory), wherever located, including all attachments, accessories,
accessions, replacements, substitutions, additions, and improvements to any of
the foregoing.
 
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
whether preferred or common and whether voting or nonvoting (or other ownership
or profit interests in) such Person or warrants, rights or options for the
purchase or other acquisition from such Person of such shares (or such other
interests), and other ownership or profit interests in such Person (including,
without limitation, partnership, member or trust units or interests therein),
whether voting or nonvoting, and whether or not such shares, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder, in each case as in effect from time
to time. References to sections of ERISA shall be construed also to refer to any
successor sections.
 
“ERISA Affiliate” means, with respect to each Credit Party, any trade or
business (whether or not incorporated) which is a member of a group of which
such Credit Party is a member and which would be deemed to be a “controlled
group” within the meaning of Sections 414(b), (c), (m) and (o) of the Code.
 
10

--------------------------------------------------------------------------------


 
“ERISA Event” means (a) a Reportable Event with respect to any Benefit Plan,
(b) the filing of a notice of intent to terminate a Benefit Plan in a distress
termination (as described in Section 4041(c) of ERISA), (c) the institution by
the Pension Benefit Guaranty Corporation of proceedings to terminate a Benefit
Plan or Multiemployer Plan, (d) the appointment of a trustee to administer any
Benefit Plan under Section 4042 of ERISA, or (e) any event requiring the
Borrowers or any ERISA Affiliate to provide security to a Benefit Plan under
Section 401(a)(29) of the Code.
 
“Eurodollar Reserve Percentage” means, for any day, the percentage, expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%,
that is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including any
basic, supplemental or emergency reserves) in respect of Eurocurrency
liabilities, as defined in Regulation D of such Board as in effect from time to
time, or any similar category of liabilities for a member bank of the Federal
Reserve System in The City of New York.
 
“Event of Default” has the meaning ascribed to such term in SECTION 11.01.
 
“Excess Cash Flow” means, for any Fiscal Year, (a) Consolidated EBITDA of the
Borrowers during such Fiscal Year plus, (b) in each case to the extent deducted
in the determination of Consolidated EBITDA (in each case, without duplication)
non-cash charges deducted in calculating consolidated pretax net income of the
Borrowers for such Fiscal Year minus (c) the sum of the following, in each case
to the extent added in the determination of Consolidated EBITDA, (i) Capital
Expenditures of the Borrowers during such Fiscal Year to the extent such Capital
Expenditures are paid in cash (and not financed), (ii) the aggregate amount
of all repayments of principal of the Term Loan Obligations made in cash during
such Fiscal Year other than repayments pursuant to SECTION 3.02(a) and SECTION
3.02(c) of this Agreement and the Revolving Loan Obligations, (iii) cash
interest payments, all fees and charges paid in connection with this Agreement
and principal amortization payments on Indebtedness during such Fiscal Year, and
(iv) the aggregate amount of cash Taxes paid by the Borrowers and their
Subsidiaries on a consolidated basis during such Fiscal Year.
 
“Excluded Taxes” means, with respect to the Administrative Agent, the Collateral
Agent, any Lender, or any other recipient of any payment to be made by or on
account of any Obligation hereunder, taxes imposed on or measured by the overall
net income (however denominated) of such recipient, franchise taxes (whether or
not in lieu of net income taxes) and branch profits taxes, in each case imposed
on such recipient, by a jurisdiction (or any political subdivision thereof) as a
result of the recipient being organized or having its principal office or, in
the case of any Lender, its applicable lending office in such jurisdiction.
 
“Existing Debt” means Indebtedness of the Borrowers and their Subsidiaries
listed on Schedule E-1.
 
“Extraordinary Receipts” means any cash received by any of the Credit Parties
outside the ordinary course of business, which cash is not included in the
calculation of Excess Cash Flow, including without limitation, returns on
capital investments, insurance proceeds from key man life or other insurance,
foreign, federal, state or local tax refunds, pension plan reversions, and
judgments or settlements or other consideration received in connection with any
claim or cause of action, indemnity and reimbursement payments and any release
of funds from an escrow or similar arrangement, in each case, net of applicable
taxes and expenses; provided that Extraordinary Receipts shall not include
(a) Net Cash Proceeds or Net Casualty/Condemnation Proceeds which are subject to
SECTION 3.02(a) and (b) Net Offering Proceeds and proceeds from the issuance or
incurrence of Indebtedness.
 
11

--------------------------------------------------------------------------------


 
“Federal Funds Rate” means, for any period, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent in the exercised of its
discretion.
 
“Federal Reserve Board” or the “Board” means the Board of the Federal Reserve
System or any Governmental Authority succeeding to its functions.
 
“Field Examination” has the meaning set forth in SECTION 8.04(b).
 
“Fiscal Month” means each calendar month.
 
“Fiscal Quarter” means the calendar quarter ending on each March 31, June 30,
September 30 and December 31 of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of the Borrowers ending on December 31.
 
“Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary.
 
“Forfeiture Proceeding” means any action, proceeding or investigation affecting
a Credit Party before any court, governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, or the receipt of notice
by any such party that any of them is a suspect in or a target of any
governmental inquiry or investigation which may result in an indictment of any
of them or the seizure or forfeiture of any of their respective properties.
 
“Fraudulent Transfer Laws” has the meaning ascribed to such term in SECTION
12.14.
 
“Fund” means any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit.
 
“Funding Date” means, with respect to any Term Loan B Loan, the date upon which
the amount of such loan is advanced to the Borrowers and, with respect to any
Term Letter of Credit, the date upon which such Term Letter of Credit is issued
for the account of the Borrowers.
 
12

--------------------------------------------------------------------------------


 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, provided that, for the purpose of the financial
amounts and the definitions used herein, “GAAP” shall mean generally accepted
accounting principles in effect on the date hereof and consistent with those
used in the preparation of the 2005 Financial Statements, and provided further
that, if there occurs after the date of this Agreement any change in GAAP that
affects in any material respect the calculation of any financial covenant
contained in ARTICLE X, the Administrative Agent and the Borrowers shall
negotiate in good faith an amendment to such financial covenant and any other
provision of this Agreement that relates to the calculation of such financial
covenant with the intent of having the respective positions of the Lenders and
the Borrowers after such change in GAAP conform as nearly as possible to their
respective positions as of the date of this Agreement and, after the execution
of any such amendment or consent by the Required Lenders in connection with any
such change in GAAP, “GAAP” shall mean generally accepted accounting principles
in effect on the Closing Date of such amendment or consent. Until any such
amendments have been agreed upon, the covenants in ARTICLE X shall be calculated
as if no such change in GAAP has occurred.
 
“GE” means General Electric Capital Corporation, a Delaware corporation.
 
“Governing Documents” means (a) with respect to any corporation (i) the
articles/certificate of incorporation (or the equivalent organizational
documents) of such corporation, (ii) the by-laws (or the equivalent governing
documents) of the corporation and (iii) any document setting forth the
designation, amount and/or relative rights, limitations and preferences of any
class or series of such corporation’s capital stock; (b) with respect to any
general partnership, (i) the partnership agreement (or the equivalent
organizational documents) of such partnership, and (ii) any document setting
forth the designation, amount and/or relative rights, limitations and
preferences of any of the partnership interests; (c) with respect to any limited
partnership, (i) the partnership agreement (or the equivalent organizational
documents) of such partnership, (ii) a certificate of limited partnership (or
the equivalent organizational documents), and (iii) any document setting forth
the designation, amount and/or relative rights, limitations and preferences of
any of the partnership interests; (d) with respect to any limited liability
company, (i) the certificate of limited liability (or equivalent filings) of
such limited liability company, (ii) the operating agreement (or the equivalent
organizational documents) of such limited liability company, and (iii) any
document setting forth the designation, amount and/or relative rights,
limitations and preferences of any of such company’s membership interests; and
(e) with respect to any unlimited liability company, (i) the certificate of
incorporation (or the equivalent organizational documents) of such unlimited
liability company, (ii) the memorandum and articles of association (or the
equivalent governing documents) of such unlimited liability company, and
(iii) any document setting forth the designation, amount and/or relative rights,
limitations and preferences of any class or series of such unlimited liability
company’s capital stock; including, in each case, all agreements and other
documents establishing voting limitations and rights, puts, calls, options and
other arrangements among holders of Equity Interests in such corporation,
partnership or company.
 
“Governmental Authority” means any nation or government, any federal, state,
provincial, city, town, municipal, county, local or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
 
13

--------------------------------------------------------------------------------


 
“Grantor” has the meaning ascribed to such term in the Security Agreement.
 
“Guaranteed Obligations” has the meaning ascribed to such term in SECTION 12.01.
 
“Guarantors” means the guarantors signatory hereto, the Borrowers’ current
Wholly Owned Subsidiaries and each of the Borrowers’ future Subsidiaries that is
required to become a Guarantor hereunder from time to time.
 
“Guaranty” means the guaranty of each of the Guarantors pursuant to ARTICLE XII.
 
“Hazardous Materials” means (a) any element, compound or chemical that is
regulated under any Environmental Law including any substance that is defined,
listed or otherwise classified as a contaminant, pollutant, toxic pollutant,
toxic or hazardous substance, extremely hazardous substance or chemical,
hazardous waste, special waste, or solid waste under Environmental Laws;
(b) petroleum and its refined products; (c) polychlorinated biphenyls; (d) any
waste exhibiting a hazardous characteristic, including, but not limited to,
corrosivity, ignitability, toxicity or reactivity as well as any radioactive or
explosive materials; and (e) friable asbestos-containing materials.
 
“Hedging Agreement” means any and all interest rate transactions, agreements or
documents now existing or hereafter entered into by a Credit Party with a
Hedging Agreement Provider for the purpose of hedging the Borrowers’ or the
Guarantors’, as the case may be, exposure to fluctuations in interest rates.
 
“Hedging Agreement Provider” means any Person that enters into a Hedging
Agreement with a Credit Party to the extent such Person is an Agent or the
Affiliate of an Agent.
 
“Hedging Obligations” means obligations and liabilities entered into with any
Hedging Agreement Provider, owing by any Credit Party under Hedging Agreements.
 
“Highest Lawful Rate” has the meaning ascribed to such term in SECTION 4.01(c).
 
“Indebtedness” means, without duplication, with respect to any Person (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business irrespective of when paid);
(c) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments; (d) all obligations and liabilities of such Person
created or arising under any conditional sales or other title retention
agreement with respect to property used and/or acquired by such Person, even if
the rights and remedies of the lessor, seller and/or lender thereunder are
limited to repossession or sale of such property; (e) all Capitalized Lease
Obligations of such Person; (f) all obligations and liabilities of such Person
as an account party, in respect of letters of credit, bankers’ acceptances and
similar facilities; (g) all the aggregate mark-to-market exposure of such Person
under Hedging Agreements; (h) all Contingent Obligations; and (i) all
obligations referred to in clauses (a) through (h) of this definition of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien upon property owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness, provided that the amount of Indebtedness of others
that constitutes Indebtedness solely by reason of this clause (i) shall not for
purposes of this Agreement exceed the fair market value of the properties or
assets subject to such Lien. The Indebtedness of any Person shall include the
Indebtedness of any partnership of or joint venture in which such Person is a
general partner or a joint venturer that is required to be consolidated under
GAAP to the extent such Person would be liable therefor under Applicable Law or
any agreement or instrument by virtue of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person shall not be liable therefor.
 
14

--------------------------------------------------------------------------------


 
“Indemnified Matters” has the meaning ascribed to such term in SECTION 14.19.
 
“Indemnitees” has the meaning ascribed to such term in SECTION 14.19.
 
“Indenture” means that certain Indenture dated as of May 31, 2005 between James
River Coal Company and U.S. Bank National Association, as Trustee for 9.375%
Senior Notes due 2012.
 
“Indenture Reserve” means (without duplication) (a) $225,000 as of the Closing
Date plus (b) the amount of (i) any Indebtedness outstanding under clause (c) or
clause (i) of the definition of Permitted Indebtedness and (ii) any other
Indebtedness (as that term is defined in the Indenture) that is permitted under
Section 4.03(a)(10) of the Indenture.
 
“Intellectual Property” means all (a) Trademarks; (b) Patents and other
inventions and discoveries, whether patentable or not, and all patents,
registrations, invention disclosures and applications therefor, including
divisions, continuations, continuations-in-part and renewal applications, and
including renewals, extensions and reissues; (c) Trade Secrets; (d) Copyrights
published and unpublished works of authorship, whether copyrightable or not
(including without limitation customer lists, software, databases and other
compilations of information), copyrights therein and thereto, and registrations
and applications therefor, and all renewals, extensions, restorations and
reversions thereof; and (e) all domain names, other intellectual property and
proprietary rights.
 
“Intercreditor Agreement” means an intercreditor agreement between the
Administrative Agent and the Revolving Loan Agent executed and delivered as of
the Closing Date.
 
“Interest Payment Date” means (a) with respect to (i) any Base Rate Loan,
monthly in arrears on the last Business Day of each calendar month, commencing
on the first such date to occur after the Closing Date and the Maturity Date;
and (ii) any LIBOR Rate Loan, the last day of each LIBOR Period applicable to
such Term Loan B Obligation; provided, in the case of each LIBOR Period of
longer than three months, “Interest Payment Date” shall also include each date
that is three months, or an integral multiple thereof, after the commencement of
such LIBOR Period, (b) with respect to the amount of any Term Loan B Obligation
prepaid, the date of such prepayment, and (c) with respect to all Term Loan
Obligations, the Maturity Date.
 
15

--------------------------------------------------------------------------------


 
“Interest Rate” means interest at a rate equal to either (i) the Base Rate plus
the Applicable Margin, or (ii) the LIBOR plus the Applicable Margin.
 
“Interest Rate Determination Date” means, for each LIBOR Period, the second
Business Day immediately preceding the first day of such LIBOR Period.
 
“Inventory” means all Credit Parties’ now owned or hereafter acquired right,
title, and interest with respect to all “inventory” as defined in Article 9 of
the UCC; provided that  “Inventory” shall not include coal, minerals or other
Inventory that has not yet been extracted to the surface or otherwise is still
underground.
 
“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person; (b) any purchase by that Person of all
or substantially all of the assets of a business conducted by another Person;
(c) any joint venture; and (d) any direct or indirect loan, advance (other than
prepaid expenses, accounts receivable, advances and other loans to employees
including, without limitation, employee forgivable loans and similar items made
or incurred in the ordinary course of business) or capital contribution by that
Person to any other Person, including all Indebtedness owing to such Person
arising from a sale of any property or assets by such Person other than in the
ordinary course of its business.
 
“IRS” means the Internal Revenue Service or any successor federal tax
Governmental Authority.
 
“JRCC” has the meaning ascribed to such term in the introductory paragraph of
this Agreement.
 
“KRP” means Kentucky River Properties, LLC and its affiliates.
 
“L/C Issuer” means Bank of New York, N.A., or one of its respective Affiliates
or any other Person designated by the Administrative Agent and reasonably
acceptable to the Administrative Borrower.
 
“Lease” means any lease, tenancy, subtenancy, license, franchise, concession or
other use or occupancy agreement, whether written or oral, and any and all
extensions, renewals or other modifications thereof, including all oil, gas,
coal and other minerals leases, surface leases or easements, subleases,
licenses, concessions, operating rights or other agreements (written or verbal,
now or hereafter in effect) which grant a possessory interest in and to, or the
right to explore, use, lease, license, possess, produce, process, store or
transport oil, gas, coal or other minerals from, operate from, or otherwise
enjoy, any property or any interest therein, together with all amendments,
modifications, extensions and renewals thereof (and “landlord” means the
landlord, sublandlord, lessor, sublessor, franchisor or other grantor of a right
of use or occupancy under a Lease and any guarantor of its obligations
thereunder; and “tenant” means the tenant, subtenant, lessee, sublessee,
licensee, franchisee, concessionaire or other occupant under a Lease and any
guarantor of its obligations thereunder).
 
16

--------------------------------------------------------------------------------


 
“Leasehold Property” means any property or interest of any Credit Party held
under any Lease of real property.
 
“Lender” means a lender that has a Commitment and/or that has an outstanding
Term Letter of Credit or Term Loan B Loan, including the lenders identified on
the signature pages hereof, together with their respective successors and
permitted assigns, collectively the “Lenders”.
 
“Lender Expenses” has the meaning ascribed to such term in SECTION 14.05.
 
“Lender-Related Persons” means, with respect to any Lender, such Lender,
together with such Lender’s Affiliates, and the officers, directors, employees,
counsel, advisors, agents, and attorneys-in-fact of such Lender and such
Lender’s Affiliates.
 
“Letter of Credit” has the meaning ascribed to such term in Annex A.
 
“Letter of Credit Obligations” has the meaning ascribed to such term in Annex A.
 
“Letter of Credit Usage” has the meaning ascribed to such term in Annex A.
 
“Leverage Ratio” means, as of any date of determination (a) the amount of Senior
Funded Indebtedness as of such date, divided by (b) the amount of Consolidated
EBITDA of the Borrowers and their Subsidiaries for the twelve (12) month period
most recently ended prior to that date; provided that, notwithstanding anything
contained herein to the contrary, for purposes of calculating the Leverage Ratio
for the fiscal quarter ending as of (i) June 30, 2007, the amount of
Consolidated EBITDA required in clause (b) of this definition shall be
determined by taking the amount of Consolidated EBITDA for the six months ended
as of June 30, 2007 and multiplying that amount by two (i.e. 6 months
Consolidated EBITDA times 2); and (ii) September 30, 2007, the amount of
Consolidated EBITDA required in clause (b) of this definition shall be
determined by taking the amount of Consolidated EBITDA for the nine months ended
as of September 30, 2007, multiplying that amount by four and dividing the
result by three (i.e. 9 months Consolidated EBITDA times 4/3).
 
“LIBOR” means, with respect to each LIBOR Period in respect of any LIBOR Rate
Loan, the rate per annum determined by the Administrative Agent to be the
offered rate for deposits in Dollars for a period equal to the LIBOR Period for
such LIBOR Period therefore appearing on the Dow Jones Markets Telerate Page
3750 as of 11:00 a.m., London time, on the relevant Interest Rate Determination
Date with respect to such LIBOR Period. If for any reason, such rate is not
available, then the term “LIBOR” shall mean, with respect to the LIBOR Period,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBO page (or any successor page) as the London
interbank offered rate for deposits in Dollars as of approximately 11:00 a.m.,
London time, on the relevant Interest Rate Determination Date for a term
comparable to the relevant LIBOR Period; provided that, if more than one rate is
specified on such Reuters Screen LIBO page, the applicable rate shall be the
arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest
1/100 of 1%). If, for any reason, no such rate is provided for a term comparable
to the relevant LIBOR Period, but shall be provided for a shorter and a longer
term, then such rate shall be linearly interpolated by the Administrative Agent
(which calculation shall be conclusive in the absence of manifest error). In the
event that no such rate can be obtained by any of the above means, then the
LIBOR Rate for the relevant LIBOR Period for the purposes of this definition
shall mean the rate per annum at which, as determined by the Administrative
Agent, Dollars in an amount comparable to the Term Loan B Obligations then
requested are being offered to leading banks at approximately 11:00 a.m., London
time, on the relevant Interest Rate Determination Date for settlement in
immediately available funds by leading banks in the London interbank market for
a period equal to the relevant LIBOR Period.
 
17

--------------------------------------------------------------------------------


 
“LIBOR Period” means, with respect to any LIBOR Rate Loan, the period of one,
two, three or six months, as specified by the Administrative Borrower in the
applicable Borrowing Request or in a Notice of Conversion/Continuation and
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending one, two, three or six months thereafter; and
provided that the foregoing provisions are subject to the following:
 
(a)  if any LIBOR Period pertaining to a LIBOR Rate Loan would otherwise end on
a day that is not a Business Day, such LIBOR Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such LIBOR Period into another calendar month, in which event such LIBOR
Period shall end on the immediately preceding Business Day;
 
(b)  any LIBOR Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such LIBOR Period) shall
end on the last Business Day of the relevant calendar month; and
 
(c)  any LIBOR Period in respect of any Term Loan B Obligation that would
otherwise extend beyond the Maturity Date shall end on the Maturity Date.
 
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula: LIBOR/(1.00 - Eurodollar Reserve Percentage as of the
Interest Rate Determination Date).
 
“LIBOR Rate Loans” means Term Loan B Obligations which bear interest at a rate
determined by reference to the LIBOR Rate.
 
“Lien” means any lien, security interest or other encumbrance or charge of any
kind, or any other type of preferential arrangement intended to have the effect
of a lien or security interest, including, without limitation, the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to real property.
 
“Loan Account” has the meaning ascribed to such term in SECTION 2.07.
 
18

--------------------------------------------------------------------------------


“Loan Documents” means this Agreement, the Notes, the Security Documents, and
all other agreements, instruments, and other documents executed and delivered by
any Credit Party pursuant hereto or thereto or otherwise evidencing or securing
any Term Loan B Obligation, in each case, excluding any Hedging Agreements.
 
“Loan Exposure” means, with respect to any Lender, as of any date of
determination (a) prior to the Closing Date, such Lender’s Commitment, and
(b) after the Closing Date, such Lender’s Pro Rata Share of the Term Loan
Obligations.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, or condition (financial or otherwise) of the
Credit Parties taken as a whole, (b) the ability of the Credit Parties to
perform their obligations hereunder or under any of the other Loan Documents, or
(c) the rights or remedies of the Administrative Agent, Collateral Agent or any
Lender hereunder or under any other Loan Document.
 
“Material Contract” means (a) each of those contracts, Leases, Mining Leases or
other agreements listed on Schedule M-1 hereto and (b) any contract, Lease,
Mining Lease, or other agreement (or any combination of any of the foregoing
which are contractually related or cross-defaulted with each other or under any
Loan Document) (i) pursuant to which any Credit Party is or may be obligated to
pay or entitled to receive an amount equal to or greater than, (ii) the value of
which, based on the reasonably estimated fair market value thereof or of the
assets underlying the same, or (iii) in the case of any Mining Lease(s), the
average production under which is reasonably expected to have a fair market
value of (in each case under the foregoing clauses (i), (ii) and (iii)),
$25,000,000 per annum or such lesser amount as may constitute 5% of the revenue
of the Borrowers and their Subsidiaries for the twelve months ended on the
financial statements most recently delivered under SECTION 7.01(a).
 
“Maturity Date” means February 26, 2013, or such earlier date as the Obligations
may become due and payable pursuant to the terms of this Agreement, whether by
acceleration or otherwise.
 
“Maximum Term Loan Amount” means $100,000,000.
 
“Maximum Term Loan B Amount” means $40,000,000.
 
“Maximum Term Letter of Credit Amount” means $60,000,000.
 
“Mine” means any excavation or opening into the earth now and hereafter made
from which coal or other minerals are or can be extracted on or from any of the
properties owned or leased by a Borrower or any Subsidiary of a Borrower,
together with all appurtenances, fixtures, structures, improvements and assets
in connection therewith.
 
“Mining Law” means all treaties, laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to mining operations and activities, including the Federal Coal Leasing
Amendments Act, the Surface Mining Control and Reclamation Act, the Federal Coal
Mine Health and Safety Act, the Black Lung Act and the Coal Act, in each case as
amended.
 
19

--------------------------------------------------------------------------------


 
“Mining Lease” means a Lease, easement, right of access or other agreement
pursuant to which a Borrower or any Subsidiary of a Borrower has rights with
respect to coal reserves or the right to mine or extract coal or other minerals
from the ground.
 
“Mining Permits” means any and all permits, licenses, registrations,
notifications, exemptions, contracts and any other authorization or right
required under any applicable Mining Law or otherwise necessary to recover coal
from any Mine being operated by the Borrowers or any Subsidiary of a Borrower.
 
“Morgan Stanley” means Morgan Stanley Senior Funding, Inc., a Delaware
corporation.
 
“Mortgage” means a mortgage, deed of trust and/or assessment and other similar
security instrument with respect to Real Estate Assets executed and delivered by
a Credit Party in favor of the Collateral Agent, in form and substance
reasonably satisfactory to the Collateral Agent, as the same may be amended,
modified and otherwise supplemented from time to time.
 
“Mortgaged Property” means each parcel of real property and the improvements
thereto as set forth as of the Closing Date on Schedule M-2 and any other such
property which becomes subject to a Mortgage granted in connection with this
Agreement.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Credit Parties or any of their ERISA
Affiliates has contributed, or has been obligated to contribute, at any time
during the preceding six years, or has liability.
 
“Net Cash Proceeds” means all cash and Cash Equivalents received by a Credit
Party or any Wholly-Owned Subsidiary from time to time in connection with a
Disposition (whether as initial consideration or through the payment of deferred
consideration) other than a Disposition permitted under SECTION 9.04, after
deducting therefrom only (a) the principal amount of any Indebtedness of such
Credit Party secured by any Permitted Encumbrance on any asset that is the
subject of the Disposition (other than Indebtedness assumed by the purchaser of
such asset) which is required to be, and is, repaid in connection with such
Disposition (other than Indebtedness under this Agreement), (b) reasonable fees
and expenses related thereto reasonably incurred by such Credit Party in
connection therewith, and (c) a provision for any Taxes to be paid or reasonably
estimated to be payable, in connection with such Disposition (after taking into
account any tax credits or deductions and any tax sharing arrangements).
 
“Net Casualty/Condemnation Proceeds” means, with respect to any Casualty or
Condemnation, the amount of any insurance proceeds or condemnation awards
received by a Credit Party from time to time in connection with such Casualty or
Condemnation, but excluding any proceeds or awards required to be paid to a
creditor (other than the Lenders) which holds a first-priority Lien permitted
pursuant to this Agreement on the property which is subject of such Casualty or
Condemnation after deducting therefrom only (a) a reserve for any Taxes to be
paid or estimated by the applicable Credit Party to be paid as a result of such
Casualty or Condemnation, and (b) to the extent not excluded above, payments to
retire Indebtedness where payment of such Indebtedness is required in connection
with such Casualty or Condemnation.
 
20

--------------------------------------------------------------------------------


 
“Net Income” means, with respect to any Person for any period, the net income
(loss) of such Person and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
 
“Net Interest Expense” means, with respect to any Person for any period,
interest expense of such Person and its consolidated Subsidiaries for such
period (after the elimination of intercompany items) determined on a
consolidated basis in conformity with GAAP less the interest income for such
period, determined on a consolidated basis in accordance with GAAP for such
Person and its consolidated Subsidiaries.
 
“Net Offering Proceeds” means an amount equal to the cash and Cash Equivalents
raised in any initial or secondary public or private offering or sale of any
equity security of any Credit Party minus any direct, reasonable costs, fees,
taxes, commissions and underwriting discounts incurred and paid in connection
therewith.
 
“Non-Consenting Lender” has the meaning ascribed to such term in SECTION
14.03(a).
 
“Non-U.S. Lender” has the meaning ascribed to such term in SECTION 3.04(e)(i).
 
“Note” means a promissory note in substantially the form attached as Exhibit N-1
payable to a Lender pursuant to SECTION 2.04.
 
“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit N-2 attached hereto and made a part hereof.
 
“Notice of Default” has the meaning ascribed to such term in SECTION 13.03.
 
“Obligations” means all Term Loan Obligations, Lender Expenses, advances, debts,
liabilities, fees, interest, obligations, covenants and duties, owing by any
Credit Party to the Administrative Agent, the Collateral Agent, any L/C Issuer,
any Lender, any Affiliate of any Lender, any Hedging Agreement Provider or any
Person entitled to indemnification pursuant to SECTION 14.19 of this Agreement,
of any kind or nature, present or future, whether or not evidenced by any note,
guaranty or other instrument, whether or not for the payment of money, whether
arising by reason of an extension of credit, loan, guaranty, indemnification,
interest rate contract, foreign exchange contract or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, but in all such circumstances only to the
extent now existing or hereafter arising or however acquired, arising under or
in connection with this Agreement, the Notes, any other Loan Document or any
application or documentation of any L/C Issuer in connection with the issuance
of a Term Letter of Credit. The term includes all interest (including any
interest that, but for the provisions of the Bankruptcy Code, would have
accrued), charges, expenses, fees, attorneys’ fees and disbursements, Lender
Expenses and any other sum chargeable to the Credit Parties under this
Agreement, the Notes, or any other Loan Document and all Hedging Obligations.
 
“Officer’s Certificate” has the meaning ascribed to such term in SECTION
7.01(d).
 
21

--------------------------------------------------------------------------------


 
“Office Lease” means any space Lease solely for an office or any other
administrative operations, but specifically excluding all Mining Leases and Prep
Plant Leases.
 
“Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capitalized Lease other than any such lease
under which that Person is the lessor.
 
“Other Taxes” has the meaning ascribed to such term in SECTION 3.04(b).
 
“Participant” has the meaning ascribed to such term in SECTION 14.10(e).
 
“Patents” means all of the following in which any Person now holds or hereafter
acquires any interest: (a) all letters patent of the United States or any other
country, all registrations and recordings thereof, all applications for letters
patent of the United States or any other country, including registrations,
recordings and applications in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any State or Territory
thereof, or any other country and all patentable inventions and improvements
described and claimed in any of the foregoing, (b) all reissues, continuations,
continuations-in-part, divisions, renewals, or extensions thereof and all
amendments and supplements thereto and improvements thereon, (c) all patent
licenses held by any Credit Party and (d) including in the case of each of (a),
(b) and (c), all rights corresponding thereto in the United States and in every
other country, including the right to make, use, lease, license, sell and
otherwise transfer the technology or inventions disclosed therein, all income
and proceeds thereof and all license royalties and proceeds of infringement
suits.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Pub. L. No. 107-56 (signed into law October 26, 2001).
 
“PBGC” has the meaning ascribed to such term in SECTION 6.01(i).
 
“Permits” has the meaning ascribed to such term in SECTION 6.01(l).
 
“Permitted Acquisition” means acquisitions satisfying all of the following
conditions:
 
(a)  one or more acquisitions for a purchase price not exceeding $25,000,000 in
the aggregate for all such acquisitions (including the amount of any
Indebtedness assumed as part of any such acquisition), consummated by or through
the Borrowers or any of their Subsidiaries (including any newly formed
Subsidiary of a Borrower), of a Person engaged in substantially the same general
line of business or businesses as those in which the Borrowers or any of their
Subsidiaries is engaged or businesses reasonably related thereto;
 
(b)  such acquisition shall be consensual and shall have been approved by the
board of directors (or similar governing body) of the Person whose Equity
Interests or assets are proposed to be acquired and shall not have been preceded
by an unsolicited tender offer for such Equity Interests by, or proxy contest
initiated by, a Borrower or any Subsidiary of such Borrower;
 
22

--------------------------------------------------------------------------------


 
(c)  the Administrative Borrower provides Agent with prior notice (which notice
shall not be less than 10 days prior to the closing date of such acquisition) of
such acquisition and a draft of the proposed acquisition agreement;
 
(d)  the Administrative Borrower delivers a pro forma compliance certificate,
prepared on a pro forma basis after giving effect to the proposed acquisition or
acquisitions, demonstrating compliance with this Agreement and that the Leverage
Ratio immediately after giving effect to the acquisition or acquisitions is
equal to or less than the Leverage Ratio for the Borrowers and their
subsidiaries without the acquired entity, business or assets immediately prior
thereto;
 
(e)  the aggregate amount of EBITDA for the last 12 consecutive month period of
each such Person (or each such business or assets) being acquired is not less
than $1 as of the month most recently ended prior to the date of such
Acquisition;
 
(f)  an Authorized Officer of the Administrative Borrower shall have delivered a
certificate attesting to the Solvency of the Borrowers and their Subsidiaries
taken as a whole, including the acquired entity, business or assets, after
giving effect to the acquisition;
 
(g)  the Administrative Borrower shall deliver updated disclosure schedules to
this Agreement and to each of the other Loan Documents, as applicable;
 
(h)  any Indebtedness or Liens assumed in connection with each such acquisition
are otherwise permitted under SECTION 9.02 or SECTION 9.03, respectively; and
 
(i)  no Default or Event of Default shall exist immediately prior to or shall
have occurred and be continuing or would result from the consummation of the
proposed acquisition or acquisitions.
 
“Permitted Encumbrances” means:
 
(j)  Liens imposed by law for unpaid utilities and taxes, assessments or
governmental charges or levies that are not yet due or are being contested in a
Permitted Protest;
 
(k)  landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue or are being contested
in a Permitted Protest;
 
(l)  deposits of cash made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security or
employment laws or regulations or similar legislation or to secure public,
statutory or regulatory obligations;
 
(m)  deposits of cash to secure the performance of bids, trade contracts,
utility services, government contracts, statutory or regulatory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business;
 
23

--------------------------------------------------------------------------------


 
(n)  deposits of cash required under Leases that were entered into in the
ordinary course of business and that are not prohibited hereunder;
 
(o)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and which individually or in the
aggregate do not have a Material Adverse Effect;
 
(p)  Liens existing on the Closing Date and listed on Schedule P-1 hereto and,
if the Indebtedness secured by such Lien is refinanced pursuant to a Permitted
Refinancing, any Lien securing the Permitted Refinancing of such Indebtedness,
provided that such Lien securing Indebtedness under a Permitted Refinancing does
not extend to or cover any property or asset of any Credit Party not subject to
the Lien on the Closing Date and listed on Schedule P-1;
 
(q)  Liens securing the Obligations and/or created by the Security Documents;
 
(r)  any interest or title of a lessor, sublessor, licensee or licensor under
any operating lease or license agreement entered into in the ordinary course of
business and which does not, individually or in the aggregate, have a Material
Adverse Effect;
 
(s)  Liens securing Indebtedness described in clause (c) of the definition of
“Permitted Indebtedness”; and
 
(t)  Liens in favor of the collateral agent under the Revolving Credit Agreement
that are subject to the Intercreditor Agreement.
 
“Permitted Indebtedness” means:
 
(u)  the Indebtedness listed on Schedule P-2 and extensions, renewals and
replacements thereof;
 
(v)  Indebtedness of the Credit Parties under this Agreement or other Loan
Documents;
 
(w)  purchase money Indebtedness and Capitalized Lease Obligations incurred
after the Closing Date to acquire equipment or real property in the ordinary
course of business; provided that (i) the aggregate amount of all such
Indebtedness does not exceed five million Dollars ($5,000,000) at any time
outstanding, (ii) the Indebtedness when incurred shall not be more than 90% of
the lesser of the cost or fair market value of the acquired asset as of the time
of acquisition of the asset financed, (iii) such Indebtedness is issued and any
Liens securing such Indebtedness are created prior to or within 60 days after
the acquisition of the asset financed, and (iv) no Lien securing such
Indebtedness shall extend to or cover any property or asset other than the asset
so financed;
 
24

--------------------------------------------------------------------------------


 
(x)  intercompany Indebtedness owed to a Credit Party, which Indebtedness
constitutes Pledged Debt;
 
(y)  Indebtedness under performance bonds, bid bonds, appeal bonds, surety
bonds, completion guarantees and letter of credit obligations made in the
ordinary course of business (i) in compliance with workers’ compensation,
unemployment insurance and other social security or employment laws or
regulations or similar legislation or to secure public, statutory or regulatory
obligations or (ii) pursuant to any leases specifically permitted by this
Agreement including Mining Leases entered into in the ordinary course of
business;
 
(z)  Contingent Obligations with respect to endorsements of checks and other
negotiable instruments for deposit or collection;
 
(aa)  Guarantees by a Credit Party of Indebtedness of another Credit Party if
such Credit Party could have directly incurred such Indebtedness hereunder;
 
(bb)  to the extent constituting Contingent Obligations, indemnification
obligations and other similar obligations of the Borrowers and their
Subsidiaries in favor of directors, officers, employees, consultants or agents
of the Borrowers or any of their Subsidiaries extended in the ordinary course of
business or to the extent constituting accruals for payroll, vacation or bonus
payments incurred in the ordinary course of business or pursuant to obligations
under employment agreements;
 
(cc)  unsecured Indebtedness incurred in the ordinary course of business in an
aggregate amount for all Credit Parties and its Subsidiaries taken as a whole
not to exceed an amount equal to ten million Dollars ($10,000,000);
 
(dd)  any Operating Lease entered into in the ordinary course of business; and
 
(ee)  any Permitted Refinancing of any of the foregoing.
 
“Permitted Investments” means:
 
(a)  cash or Cash Equivalents in Securities Accounts or Deposit Accounts with
respect to which a Control Agreement has been executed and delivered;
 
(b)  Investments in negotiable instruments for collection;
 
(c)  advances made in connection with purchases of goods or services in the
ordinary course of business;
 
(d)  Investments (including obligations owing under Indebtedness) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business;
 
(e)  Investments by a Credit Party in a Credit Party other than the Borrowers;
 
25

--------------------------------------------------------------------------------


 
(f)  Investments existing on the date hereof in Persons which are Subsidiaries
of such Credit Party on the Closing Date; and
 
(g)  Investments consisting of non-cash consideration received from the
purchaser of assets in connection with a sale of such assets in an aggregate
amount not to exceed one million Dollars ($1,000,000).
 
“Permitted Protest” means the right of a Person to protest any Lien (other than
any such Lien that secures all or any portion of the Obligations) or taxes,
provided that (a) a reserve with respect to such obligation is established, if
required, by such Person in such amount as is required under GAAP, (b) any such
protest is instituted promptly and prosecuted diligently and in good faith by
such Person, and (c) if such Permitted Protest is for an amount in excess of
five million Dollars ($5,000,000), the Administrative Agent shall have
determined in the exercise of its reasonable discretion, that such Lien could
not reasonably be or become senior to, or have or obtain priority over, any Lien
in favor of the Collateral Agent in or to any portion of the Collateral.
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended at
the time of such Permitted Refinancing except by the amount of any fees and
expenses incurred in connection with such modification, refinancing, refunding,
renewal or extension, (b) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of the Indebtedness being modified, refinanced, refunded, renewed or
extended and the weighted average life to maturity is no shorter than the
Indebtedness being refinanced, refunded renewed or extended, and (c) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on subordination terms at least as favorable to the Lenders,
taken as a whole, as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, as
determined by the board of directors of such Person.
 
“Person” means any individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or Governmental Authority.
 
“Plan” means any “employee benefit plan”, as defined in Section 3(3) of ERISA.
 
“Pledged Debt” shall have the meaning ascribed to such term in the Security
Agreement.
 
“Prep Plant Lease” means any Lease entered into by a Credit Party in respect of
a preparation plant and/or a related property on which the preparation plant is
situated or in respect of a Coal Handling Facility.
 
26

--------------------------------------------------------------------------------


 
“Prime Rate” means the “Prime Rate” quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time, with any change in the Prime Rate becoming effective
from and including the date upon which any such change is publicly announced as
being effective. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. Any Agent or
any other Lender may make commercial loans or other loans at rates of interest
at, above or below the Prime Rate.
 
“Prior Credit Agreement” means that certain credit agreement among the JRCC, the
lenders party thereto, PNC Bank, National Association as administrative agent
and Morgan Stanley Senior Funding, Inc. as syndication agent, dated as of May
31, 2006.
 
“Pro Rata Share” means, with respect to a Lender at any time, a fraction
(expressed as a percentage), the numerator of which is the amount of such
Lender’s Commitment at such time and the denominator of which is the sum of the
amounts of all of the Lenders’ Commitments at such time, or if no Commitments
are outstanding at such time, a fraction (expressed as a percentage), the
numerator of which is the amount of Obligations (other than any Hedging
Obligations) owed to such Lender at such time and the denominator of which is
the aggregate amount of the Obligations (other than any Hedging Obligations)
owed to all Lenders at such time.
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
 
“Real Estate Asset” means, at any time of determination, any interest in a real
property (fee, leasehold or otherwise) then owned or held by any Borrower or any
of its Subsidiaries.
 
“Recipient” has the meaning ascribed to such term in SECTION 14.22.
 
“Register” has the meaning ascribed to such term in SECTION 14.10(d).
 
“Registered” means issued by, registered with, renewed by or the subject of a
pending application before any Governmental Authority or Internet domain name
registrar.
 
“Registered Intellectual Property” means all Intellectual Property that has been
Registered with, filed in or issued by, as the case may be, the United States
Patent and Trademark Office or such other similar filing offices, domestic or
foreign, as applicable.
 
“Regulation T”, “Regulation U”, and “Regulation X” mean, respectively,
Regulations T, U, and X of the Federal Reserve Board or any successor, as the
same may be amended or supplemented from time to time.
 
“Related Party”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the Securities
having voting power for the election of directors of such specified Person or
otherwise to direct or cause the direction of the management and policies of
such specified Person, whether through the ownership of voting Securities or by
contract or otherwise.
 
27

--------------------------------------------------------------------------------


 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the environment, including ambient air, soil, surface or ground
water in violation of any Environmental Law.
 
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the environment; (b) prevent or minimize a Release or threatened
Release of Hazardous Materials so they do not migrate or endanger or threaten to
endanger public health or welfare or the environment; (c) perform pre-remedial
studies and investigations and post-remedial operation and maintenance
activities; or (d) any other actions authorized by 42 U.S.C. § 9601.
 
“Reportable Event” means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder other than a Reportable Event as to which the
provision of 30 days’ notice to the Pension Benefit Guaranty Corporation is
waived under applicable regulations.
 
“Required Lenders” means the Lenders whose Pro Rata Shares equal more than 50%
of the Term Loan Obligations.
 
“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or Governing Documents of such Person, and any law, ordinance,
rule, regulation, requirement, or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject, including, without limitation, Mining Laws, the Patriot Act, the
Securities Act, the Securities Exchange Act, Regulations T, U and X, ERISA, the
Internal Revenue Code, the Fair Labor Standards Act and any certificate of
occupancy, zoning ordinance, building, environmental or land use requirement or
Permit or environmental, labor, employment, occupational safety or health law,
rule or regulation.
 
“Restricted Payments” means, with respect to any Person (a) any dividend or
other distribution, direct or indirect, on account of any shares of any Equity
Interest of such Person now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interest of such Person now or
hereafter outstanding, (c) any payment or prepayment of principal of, premium,
if any, or interest, fees or other charges on or with respect to, and any
redemption, purchase, retirement, defeasance, sinking fund or similar payment
and any claim for rescission with respect to any Indebtedness which is
contractually subordinated to the Obligations, and (d) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of, partnership interest of or other Equity Interest of, such
Person now or hereafter outstanding.
 
28

--------------------------------------------------------------------------------


 
“Revolving Credit Agreement” means that certain credit agreement among the
Borrowers, the Guarantors, GE as administrative agent, collateral agent and
co-lead arranger and Morgan Stanley as co-lead arranger dated as of February 26,
2007.
 
“Revolving Loan Agent” means GE in its capacities as administrative agent and
collateral agent under the Revolving Credit Agreement and any successors
thereto.
 
“Revolving Availability” has the meaning ascribed to the term “Availability” in
the Revolving Credit Agreement.
 
“Revolver Priority Collateral” has the meaning ascribed to such term in the
Intercreditor Agreement.
 
“Sale and Leaseback” has the meaning ascribed to such term in SECTION 9.08.
 
“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.
 
“Securities” means any capital stock, shares, voting trust certificates, bonds,
debentures, notes, loans or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire
any of the foregoing, but shall not include the Obligations.
 
“Securities Account” shall have the meaning provided in Section 8-501(a) of the
UCC.
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect at the time.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
or any successor Federal statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect at the time.
 
“Security Agreement” means the Pledge and Security Agreement, dated as of the
date hereof, among the Borrowers, the Grantors identified therein and the
Collateral Agent, as such agreement may be amended, supplemented or otherwise
modified from time to time in accordance therewith and herewith.
 
“Security Documents” means the Security Agreement, each Mortgage, the UCC
financing statements, the Control Agreements, and any other documents granting
or perfecting a Lien upon any portion of the Collateral as security for all or
any part of the Obligations, including all Security Documents delivered after
the Closing Date pursuant to SECTION 8.08 or otherwise.
 
29

--------------------------------------------------------------------------------


 
“Senior Funded Indebtedness” means the Loans (including any outstanding Letter
of Credit hereunder) and the amount of the Term Loan Obligations (as that term
is defined in the Term Loan Agreement in effect as of the date hereof).
 
“Senior Officer” means, with respect to any Credit Party, such Credit Party’s
president, chief executive officer, chief administrative officer, chief
operating officer, chief financial officer or chief accounting officer.
 
“Solvent” or “Solvency” of any person means (a) the fair value of the property
of such person exceeds its total liabilities (including, without limitation,
contingent liabilities), (b) the present fair saleable value of the assets of
such person is not less than the amount that will be required to pay its
probable liability on its existing debts as they become absolute and matured,
(c) such person does not intend to incur debts or liabilities beyond its ability
to pay, as such debts and liabilities mature, and (d) such person is not
engaged, and is not about to engage, in business or a transaction for which its
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, association or
other entity (a) the accounts of which would be consolidated with those of such
Person in such Person’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP, or (b) of which more than 50%
of (i) the outstanding capital stock having (in the absence of contingencies)
ordinary voting power to elect a majority of the board of directors of such
corporation, (ii) the interest in the capital or profits of such partnership or
limited liability company, or (iii) the beneficial interest in such trust or
estate is, in respect to each of (i), (ii) and (iii) above, at the time of
determination, owned or controlled directly or indirectly through one or more
intermediaries, by such Person.
 
“Taxes” has the meaning ascribed to such term in SECTION 3.04(a).
 
“Term Letter of Credit” means a letter of credit issued under this Agreement by
any L/C Issuer (or its designee) or a Person approved by the Administrative
Agent; provided, that the aggregate face amount of all Term Letters of Credit
shall not exceed the Maximum Term Letter of Credit Amount.
 
“Term Letter of Credit Commitment” means the Maximum Term Letter of Credit
Amount minus the sum of (a) the Term Letter of Credit Usage and (b) the
aggregate of all Conversion Amounts.
 
“Term Letter of Credit Conversion” has the meaning ascribed to such term in
Annex A.
 
‘Term Letter of Credit Obligations” means the Term Letter of Credit Commitment
plus the amount of all outstanding Term Letters of Credit.
 
30

--------------------------------------------------------------------------------


 
“Term Letter of Credit Usage” means an amount equal to the face amount of all
outstanding Term Letters of Credit plus the aggregate amount of any unpaid
obligations in respect of Term Letters of Credit (including all amounts due to
any L/C Issuer in connection therewith).
 
“Term Loan B Loan” means any extension of credit, that is not a Term Letter of
Credit, advanced by the Lenders to the Borrowers pursuant to this Agreement on
the Closing Date and includes all Term Loan B Obligations.
 
“Term Loan B Obligations” means any Term Loan B Loan advanced by the Lenders on
the Closing Date, together with any Term Letter of Credit that has been
converted into a Term Loan B Loan pursuant to Annex A hereof.
 
“Term Loan Commitment” means, with respect to any Lender, the obligation of such
Lender at such time to make a Term Loan B Loan pursuant to the terms and
conditions of this Agreement.
 
“Term Loan Obligations” means as of any date, the amount of Term Loan B
Obligations plus the amount of Term Letter of Credit Usage as of such date.
 
“Term Loan Priority Collateral” means all Collateral other than Revolver
Priority Collateral.
 
“Total Commitment” means the aggregate principal amount of the Commitments of
all the Lenders (it being understood and agreed that the maximum aggregate
principal amount of the Commitments shall not exceed the Maximum Term Loan
Amount).
 
“Trademarks” means all United States, state and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
internet domain names, trade dress, service marks, certification marks,
collective marks, logos, all indicators of the source of goods or services,
designs and general intangibles of a like nature, all registrations and
applications for any of the foregoing including, but not limited to the
registrations and applications referred to in SECTION 6.01(w) (as such schedule
may be amended or supplemented from time to time), but excluding in all cases
all intent-to-use United States trademark applications for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1051(c) or
15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed in
conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively, by
the United States Patent and Trademark Office, all extensions or renewals of any
of the foregoing, all of the goodwill of the business connected with the use of
and symbolized by the foregoing, the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and all proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages, and proceeds of suit, which are owned or licensed by
a Credit Party.
 
31

--------------------------------------------------------------------------------


 
“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how including drawings, formulae, schematics,
designs, plans, processes, supplier lists, business plans, business methods and
prototypes now or hereafter owned or used in the business of such Credit Party
throughout the world, whether or not such Trade Secret has been reduced to a
writing or other tangible form, including all documents and things embodying,
incorporating, or referring in any way to such Trade Secret, the right to sue
for past, present and future infringement of any Trade Secret, and all proceeds
of the foregoing, including licenses, royalties, income, payments, claims,
damages, and proceeds of suit.
 
“UCC” means the Uniform Commercial Code enacted in the State of New York, as
amended from time to time; provided that if by reason of mandatory provisions of
law, the perfection, the effect of perfection or non-perfection or priority is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.
 
“Wholly-Owned” means, when used to describe any Subsidiary of a Credit Party,
that all of the capital stock (other than directors’ qualifying shares) of or
other Equity Interests in such Subsidiary is owned directly or indirectly by one
or more Credit Parties or by other Wholly-Owned Subsidiaries of a Credit Party.
 
SECTION 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, and (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
SECTION 1.03    Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given to it
under GAAP. All terms used in this Agreement which are defined in Article 8 or
Article 9 of the UCC and which are not otherwise defined herein shall have the
same meanings herein as set forth therein.
 
SECTION 1.04    Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern standard time or Eastern daylight
saving time, as in effect in New York, New York on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; provided, however, that with respect to a computation
of fees or interest payable to the Administrative Agent or the Lenders, such
period shall in any event consist of at least one full day.
 
32

--------------------------------------------------------------------------------


 
ARTICLE II
THE FACILITY
 
SECTION 2.01    Term Loans.
 
(a)  Commitments. Subject to the terms and conditions of this Agreement, and
during the term of this Agreement, each Lender agrees (severally, not jointly or
jointly and severally) to make a Term Loan B Loan in the principal amount set
forth opposite each such Lender’s name on Schedule 2.01(a) hereto to the
Borrowers on the Closing Date, in accordance with this SECTION 2.01. The
aggregate principal amount of the Term Loan B Loans to be advanced shall not
exceed $40,000,000 on the Closing Date. The Borrowers agree to pay the
Applicable Payment Fee on all amounts repaid or prepaid on the Term Loan B
Obligations and no amounts repaid or prepaid may be reborrowed.
 
(b)  Term Letter of Credit Commitment. Subject to and in accordance with the
terms and conditions contained in SECTION 5.02, in Annex A and otherwise in this
Agreement, the Borrowers shall have the right to request, and the Lenders agree
to cause an L/C Issuer to issue, Term Letters of Credit from time to time during
the Availability Period so long as the aggregate of all such Term Letters of
Credit do not exceed the Term Letter of Credit Commitment. Each Lender agrees to
incur, or purchase participations for, its Pro Rata Share of the Term Letter of
Credit Obligations in respect of the Borrowers up to the principal amount set
forth opposite each Lender’s name on Schedule 2.01(a) hereto, provided that the
aggregate amount of all Term Letters of Credit shall not exceed the Term Letter
of Credit Commitment. All provisions of Annex A shall apply to the Term Letter
of Credit Commitment, the Term Letters of Credit issued thereunder and the Term
Letter of Credit Obligations.
 
(c)  Borrowing Request. The Administrative Borrower shall deliver to the
Administrative Agent a Borrowing Request signed by the Administrative Borrower
in substantially the form attached as Exhibit B-1 not later than 2:00 p.m. at
least three (3) Business Days in advance of the Closing Date. Such Borrowing
Request shall specify: (i) the aggregate principal amount of the proposed Term
Loan B Loans; (ii) the proposed Closing Date, which must be a Business Day; and
(iii) in the case of LIBOR Rate Loans, the LIBOR Period applicable to such Term
Loan B Loan. The Borrowing Request given pursuant to this SECTION 2.01(c) shall
be irrevocable and binding on the Borrowers.
 
(d)  Making the Term Loan B Loans. (i) The Administrative Agent shall promptly
notify each Lender of the amount of the borrowing requested by the Borrowers.
Each Lender shall make an amount equal to its Pro Rata Share of the amount of
such borrowing available to the Administrative Agent by wire transfer to the
Administrative Agent’s Account in immediately available funds, not later than
1:00 p.m. on the Closing Date. Subject to the satisfaction of the conditions
precedent set forth in Article V, the Administrative Agent shall make the
proceeds of such amounts received by it available to the Borrowers on the
Closing Date.
 
33

--------------------------------------------------------------------------------


 
(ii)  Except as otherwise provided in this SECTION 2.01(d)(ii), all Term Loan B
Loans under this Agreement shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Shares. The failure of any Lender to deposit
the amount described in clause (i) above with the Administrative Agent on the
Closing Date shall not relieve any other Lender of its obligations hereunder to
make its Term Loan B Loan on the Closing Date. No Lender shall be responsible
for any failure by any other Lender to perform its obligation to make a Term
Loan B Loan hereunder nor shall the Loan Commitment of any Lender be increased
or decreased as a result of any such failure, and each Lender shall be obligated
to make the Term Loan B Loans required to be made by it by the terms of this
Agreement regardless of the failure by any other Lender.
 
(e)  Repayment of Term Loan Obligations. The principal amount of, interest on
and fees related to all outstanding Term Loan B Obligations shall be repaid in
full on the Maturity Date. The Term Letter of Credit Commitment shall terminate
on the Maturity Date and any outstanding Term Letters of Credit shall be
terminated or secured in the manner provided in Annex A. Prior to the Maturity
Date, interest, fees and principal shall be payable on the last business day of
each calendar quarter, in arrears, in an amount equal to (i) the interest then
due on the Term Loan B Obligations, (ii) the commitment fee then due on the Term
Letters of Credit and Term Letter of Credit Obligations, and (iii) a principal
payment equal to 1% times the then outstanding Term Loan B Obligations
(including the aggregated amount of all Conversion Amounts); provided, that the
final installment payable by the Borrowers on the Maturity Date in respect of
the Term Loan Obligations shall be in an amount sufficient to repay the
aggregate outstanding principal amount of all Term Loan Obligations then
outstanding.
 
          SECTION 2.02    Use of Proceeds. Proceeds of the Term Loan B Loans and
Letters of Credit issued under the Term Letter of Credit Commitment shall be
utilized to: (a) refinance certain existing secured indebtedness and replace
existing letters of credit, (b) pay fees and expenses associated with the Term
Loan B Obligations and Term Letter of Credit Commitment and the Revolving Credit
Agreement, and (c) provide for working capital and other general corporate
purposes.
 
SECTION 2.03    Promise to Pay. Each of the Borrowers, jointly and severally,
agrees to pay (a) the principal amount of the Term Loan B Obligations in full on
the Maturity Date or such earlier date as they may become due and payable,
whether by operation of SECTION 3.02, by acceleration or otherwise, (b) all fees
and other amounts due under the Agent’s Fee Letter due on the Closing Date and
from time to time after the Closing Date when due, (c) all Lender Expenses on
demand, (d) all unpaid interest accrued, in accordance with the terms of this
Agreement and any applicable Note or such earlier date as such amounts may
become due and payable, whether by acceleration or otherwise, (e) all issuance
charges and other amounts when due to each L/C Issuer in accordance with
Annex A, this Agreement, and other documentation between a Borrower and each
such L/C Issuer, (e) all mandatory prepayments when due under this Agreement,
and (f) all other Obligations when due under this Agreement.
 
34

--------------------------------------------------------------------------------


 
SECTION 2.04    Notes.
 
(a)  The Borrowers’ obligation to pay the principal of, and interest on, the
Term Loan B Obligations made to the Borrowers by each Lender shall be set forth
on the Register maintained by the Administrative Agent and, subject to the
provisions of SECTION 2.04(b) and (c), shall be evidenced by, at the request of
the applicable Lender, a promissory note substantially in the form of
Exhibit N-1, with blanks appropriately completed in conformity herewith (each,
as the same may be amended, supplemented or otherwise modified from time to
time, a “Note”).
 
(b)  The Note issued to each requesting Lender shall (i) be executed jointly by
each of the Borrowers, (ii) be payable to such Lender or its registered assigns
and be dated the Closing Date (or, in the case of any Note issued after the
Closing Date, the date of issuance thereof), (iii) be in a stated principal
amount equal to such Lender’s Commitment on the Closing Date or Term Loan B
Loans on the date of the issuance thereof (if issued after the Closing Date) and
be payable in the principal amount equal to the Term Loan B Obligations plus the
Term Letter of Credit Usage evidenced thereby from time to time, (iv) mature on
the Maturity Date, (v) bear interest as provided herein and (vi) be entitled to
the benefits of this Agreement and the other Loan Documents.
 
(c)  Notwithstanding anything to the contrary contained above or elsewhere in
this Agreement, Notes shall only be delivered to Lenders which at any time
specifically request the delivery of such Notes. No failure of any Lender to
request or obtain a Note evidencing its Term Loan Obligations to the Borrowers
shall affect or in any manner impair the obligation of the Borrowers to pay the
Term Loan Obligations (and all related Obligations) which would otherwise be
evidenced thereby in accordance with the requirements of this Agreement, and
shall not in any way affect the security or Guaranties therefor provided
pursuant to the Loan Documents. At any time when any Lender requests the
delivery of a Note to evidence any of its Term Loan Obligations, each Borrower
shall promptly jointly execute and deliver to that Lender the requested Note in
the appropriate amount or amounts to evidence such Term Loan Obligations.
      
         SECTION 2.05    Authorized Officers and Administrative Agent.
 
(a)  On the Closing Date and from time to time thereafter as necessary to
reflect changes in the Authorized Officers, the Administrative Borrower shall
deliver to the Administrative Agent a secretary’s certificate setting forth the
names of the Senior Officers or other agents of the Administrative Borrower
authorized to request Term Letters of Credit and containing a specimen signature
of each such officer or agent. The Administrative Agent shall be entitled to
rely conclusively on such officer’s or agent’s authority to request Term Letters
of Credit until the Administrative Agent receives written notice to the
contrary. In addition, the Administrative Agent shall be entitled to rely
conclusively on any written notice sent to it by telecopy. The Administrative
Agent shall have no duty to verify the authenticity of the signature appearing
on, or any telecopy or facsimile of, any written Borrowing Request, or any other
document, and, with respect to an oral request for a Term Letter of Credit, the
Administrative Agent shall have no duty to verify the identity of any person
representing himself or herself as one of the officers or agents authorized to
make such request or otherwise to act on behalf of the Borrowers. Neither the
Administrative Agent nor the Lenders shall incur any liability to the Borrowers,
or any other Person in acting upon any telecopy or facsimile or telephonic
notice referred to above which the Administrative Agent in good faith reasonably
believes to have been given by a duly authorized Senior Officer, agent or other
person authorized to borrow in the name of the Administrative Borrower on behalf
of the Borrowers except in the case of gross negligence or willful misconduct by
the Administrative Agent as determined in a final judgment by a court of
competent jurisdiction.
 
35

--------------------------------------------------------------------------------


 
(b)  Each Credit Party hereby designates the Administrative Borrower on its
behalf for the purposes of issuing the Notices of Borrowing and Notices of
Conversion/Continuation, giving instructions with respect to the disbursement of
the proceeds of the Term Loan Obligations, selecting interest rate options,
requesting Term Letters of Credit, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of the
Credit Parties under the Loan Documents. The Administrative Borrower hereby
accepts such appointment. Each Agent and each Lender may regard any notice or
other communication pursuant to any Loan Document from the Administrative
Borrower as a notice or communication from all Credit Parties, and may give any
notice or communication required or permitted to be given to the Administrative
Borrower or to any other Credit Party hereunder to the Administrative Borrower
on behalf of itself and all Credit Parties. Each Credit Party agrees that each
notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by the Administrative Borrower shall be deemed
for all purposes to have been made by such Credit Party and shall be binding
upon and enforceable against such Credit Party to the same extent as if the same
had been made directly by such Credit Party.
 
SECTION 2.06    Joint and Several Liability of the Credit Parties. Each Credit
Party is and shall be jointly and severally liable for the repayment of, and
agrees to pay when due, all Term Loan Obligations, all interest, fees, Lender
Expenses and all other Obligations.
 
SECTION 2.07    Loan Account and Accounting. The Administrative Agent shall
maintain a loan account (the “Loan Account”) on its books to record: all Term
Loan Obligations, all payments made by Borrowers, and all other debits and
credits as provided in this Agreement with respect to the Term Loan Obligations
or any other Obligations. All entries in the Loan Account shall be made in
accordance with the Administrative Agent’s customary accounting practices as in
effect from time to time. The balance of the Term Loan B Loans in the Loan
Account, as recorded on the Administrative Agent’s most recent printout or other
written statement, shall, absent manifest error, be presumptive evidence of the
amounts due and owing to the Administrative Agent and Lenders by each Borrower;
provided that any failure to so record or any error in so recording shall not
limit or otherwise affect any Borrower’s duty to pay the Obligations. The
Administrative Agent shall render to the Administrative Borrower a monthly
accounting of transactions with respect to the Term Loan Obligations setting
forth the balance of the Loan Account as to the Borrowers for the immediately
preceding month. Unless the Administrative Borrower notifies the Administrative
Agent in writing of any objection to any such accounting (specifically
describing the basis for such objection), within thirty (30) days after the date
thereof, each and every such accounting shall be presumptive evidence of all
matters reflected therein. Only those items expressly objected to in such notice
shall be deemed to be disputed by Borrowers. Notwithstanding any provision
herein contained to the contrary, any Lender may elect (which election may be
revoked) to dispense with the issuance of Notes to that Lender and may rely on
the Loan Account as evidence of the amount of Obligations from time to time
owing to it.
 
36

--------------------------------------------------------------------------------


 
SECTION 2.08    Application of Payments and Proceeds.
 
(a)  (i) So long as no Event of Default has occurred and is continuing, (A) all
Revolver Priority Collateral and all payments consisting of proceeds of Revolver
Priority Collateral shall be paid to the Revolving Loan Agent for application to
the obligations under the Revolving Credit Agreement as specified therein;
(B) voluntary prepayments permitted under this Agreement and under the Revolving
Credit Agreement shall be applied as specified by the Administrative Borrower;
and (C) mandatory prepayments shall be applied as set forth in SECTION 3.02(e).
All payments and prepayments applied to a particular Term Loan B Obligation
shall be applied ratably to the portion thereof held by each Lender as
determined by its Pro Rata Share.
 
(ii)  As to any other payment, and as to all payments made when an Event of
Default has occurred and is continuing or following the Maturity Date, each
Borrower hereby irrevocably waives the right to direct the application of any
and all payments received from or on behalf of such Borrower, and each Borrower
hereby irrevocably agrees that the Administrative Agent shall have the
continuing exclusive right to apply any and all such payments against the
Obligations of Borrowers as the Administrative Agent may deem advisable
notwithstanding any previous entry by the Administrative Agent in the Loan
Account or any other books and records; provided that all Revolver Priority
Collateral and all payments consisting of Revolver Priority Collateral shall be
paid to the Revolving Loan Agent for application to the obligations under the
Revolving Credit Agreement as specified therein. In all circumstances, after
acceleration or maturity of the Obligations, all payments and proceeds of
Collateral paid to the Administrative Agent shall be applied to amounts then due
and payable in the following order: (A) to the extent consisting of Revolver
Priority Collateral or proceeds thereof, to the Revolving Loan Agent for
application to the obligations under the Revolving Credit Agreement as specified
therein; (B) to fees and expenses of the Agents reimbursable hereunder; (C) to
interest on the Term Loan B Obligations and Commitment Fees on Term Letters of
Credit; (D) to principal payments on the Term Loan Obligations, and for the
provision of Cash Collateral for the Term Letter of Credit Usage in the manner
described in Annex A; and (E) to all other Obligations.
 
(b)  The Administrative Agent is authorized to, and at its sole election may,
charge to the Loan Account on behalf of each of the Borrowers and cause to be
paid all fees, expenses, charges, costs and other amounts owing or payable by
Borrowers under this Agreement or any of the other Loan Documents if and to the
extent Borrowers fail to pay promptly any such amounts as and when due, even if
the amount of such charges would exceed Availability at such time. At the
Administrative Agent’s option and to the extent permitted by law, any charges so
made shall constitute part of the hereunder.
 
(c)  Notwithstanding any other provisions of this Agreement to the contrary,
after the exercise of remedies by the Administrative Agent, the Collateral Agent
or the Lenders (or after the Commitments shall automatically terminate and the
Term Loan Obligations (with accrued interest thereon) and Obligations under the
Loan Documents shall automatically become due and payable in accordance with the
terms hereof), all proceeds of the Term Priority Collateral shall be paid over
or delivered to the Administrative Agent for distribution as follows:
 
37

--------------------------------------------------------------------------------


 
FIRST, to the payment of amounts due under this Agreement or the other Loan
Documents as specified in the last sentence of SECTION 2.08(a);
 
SECOND, to all other of the Borrowers’ Obligations under this Agreement and the
other Loan Documents and other obligations to the Administrative Agent, the L/C
Issuer or the Lenders which shall have become due and payable under the Loan
Documents or the documents related to the issuance of Term Letters of Credit;
and
 
THIRD, to the payment of the surplus, if any, to the Revolving Loan Agent for
application to any Obligations (as such term is defined in the Revolving Credit
Agreement) owed by the Borrowers pursuant to the Revolving Credit Agreement, or,
if the Revolving Loan Agent confirms in writing that such Obligations (as such
term is defined in the Revolving Credit Agreement) have been paid in full in
cash, to the Administrative Borrower.
 
All payments received on account of Revolver Priority Collateral shall be paid
over to the Revolving Loan Agent for application as specified in SECTION 2.08(c)
of the Revolving Credit Agreement.
 
In carrying out the foregoing, amounts received shall be applied equally and
ratably in the numerical order provided until exhausted prior to the application
to the next succeeding category.
 
ARTICLE III  
PAYMENTS AND OTHER COMPENSATION
 
SECTION 3.01  Voluntary Prepayments/Reductions of Commitments. (a) Optional
Prepayment of Term Loan B Obligations. So long as the Credit Parties, on a
consolidated basis, have Revolver Availability of at least $20,000,000
(calculated on a pro forma basis after giving effect to the reduction
contemplated under this SECTION 3.01(a) and any concurrent reductions under
SECTION 3.01(b) and SECTION 3.01(c)), the Borrowers shall have the right, upon
at least three (3) Business Days’ prior written notice by the Administrative
Borrower to the Administrative Agent and on any Business Day, to voluntarily
prepay all or any portion (in a minimum amount of five million Dollars
($5,000,000) or such lesser amount as may then remain outstanding or integral
multiples of one million Dollars ($1,000,000) in excess thereof) of the Term
Loan B Obligations upon payment of the Applicable Payment Fee pursuant to
SECTION 3.03(a). Any prepayment of any Term Loan B Loans shall be accompanied by
the payment of all accrued and unpaid interest with respect to the principal
being prepaid through the date of prepayment and any Applicable Payment Fee
pursuant to SECTION 3.03(a). Subject to SECTION 2.08, any partial prepayment of
any Term Loan B Obligations shall be applied to the remaining installments of
the Term Loan B Obligations until all Term Loan B Obligations are repaid in
full. All prepayments shall be permanent.
 
38

--------------------------------------------------------------------------------


(b)  Optional Reduction of Term Letter of Credit Commitments. So long as the
Credit Parties, on a consolidated basis, have Revolver Availability of at least
twenty million Dollars ($20,000,000) (calculated on a pro forma basis after
giving effect to the reduction contemplated under this SECTION 3.01(b) (and any
concurrent reduction under SECTION 3.01(a) and SECTION 3.01(c)), the Borrowers
shall have the right, upon at least five (5) Business Days’ prior written notice
by the Administrative Borrower to the Administrative Agent and on any Business
Day, to cancel the Term Letter of Credit Commitment in full or to reduce the
amount thereof; provided, that the amount of the Term Letter of Credit
Commitment shall at no time be less than the sum of the Term Letter of Credit
Usage. Partial reductions of the Term Letter of Credit Commitment shall be in a
minimum amount of five million Dollars ($5,000,000) or such lesser amount as may
then remain outstanding or integral multiples of one million Dollars
($1,000,000) in excess thereof and shall reduce each Lender’s Term Letter of
Credit Commitment on a pro rata basis based upon such Lender’s Pro Rata Share.
All cancellations or reductions shall be permanent. Any such notice of reduction
shall be accompanied by the payment of all fees (including the Commitment Fee
due on the Term Letter of Credit Commitment being reduced) accrued through the
date of such cancellation or reduction under this Agreement plus the amount of
the Applicable Reduction Fee.
 
(c)  Reduction of Term Letter of Credit Usage. So long as the Credit Parties, on
a consolidated basis, have Revolver Availability of at least $20,000,000
(calculated on a pro forma basis after giving effect to the reduction
contemplated under this SECTION 3.01(c) (and any concurrent reductions under
SECTION 3.01(a) and SECTION 3.01(b)), the Borrowers shall have the right, upon
at least five (5) Business Days’ prior written notice by the Administrative
Borrower to the Administrative Agent and on any Business Day, to terminate the
Term Letter of Credit Usage in full or to reduce the amount thereof by providing
Cash Collateral as specified in Annex A. Partial reductions of the Term Letter
of Credit Usage shall be in a minimum amount of five million Dollars
($5,000,000) or such lesser amount as may then remain outstanding or integral
multiples of one million Dollars ($1,000,000) in excess thereof and shall reduce
each Lender’s Loan Exposure on a pro rata basis based upon such Lender’s Pro
Rata Share. All cancellations or reductions shall be permanent. Any such notice
of cancellation or reduction of the Term Letter of Credit Usage shall be
accompanied by the payment of all fees (including the Commitment Fee due on the
Term Letter of Credit Usage being reduced) accrued through the date of such
cancellation or reduction plus payment of the Applicable Reduction Fee.
 
SECTION 3.02  Mandatory Prepayments.
 
(a)  Prepayments from Asset Dispositions. Within three (3) Business Days after
the receipt by a Credit Party or any Subsidiary of a Credit Party of any Net
Cash Proceeds of Term Loan Priority Collateral, Net Casualty/Condemnation
Proceeds of Term Loan Priority Collateral, or Extraordinary Receipts on account
of Term Loan Priority Collateral (including, without limitation, Bell County Net
Proceeds), the Borrowers shall prepay, together with the Applicable Prepayment
Fee and the Applicable Reduction Fee, 100% of such Net Cash Proceeds or Net
Casualty/Condemnation Proceeds to be applied to prepay the Term Loan
Obligations; provided, however, that up to $12,000,000 of the Bell County Net
Proceeds need not be applied to prepay the Term Loan Obligations but may be
retained by the Borrowers for reinvestment in its business or for any lawful
purpose not otherwise prohibited by this Agreement; and further provided that if
the Administrative Borrower notifies the Administrative Agent in writing within
such three (3) Business Day period following the receipt of such proceeds that
it or the applicable Subsidiary has applied or intends to apply Net Cash
Proceeds or Net Casualty/Condemnation Proceeds to acquire, construct, improve,
upgrade, or invest in long term assets used or useful in the business of the
Borrowers and their Subsidiaries, then the Borrowers or the applicable
Subsidiary shall, so long as no Event of Default shall have occurred and be
continuing, be permitted to use such proceeds (including Bell County Net
Proceeds) as specified for a period of one hundred and eighty (180) days
following the receipt thereof; provided further that, if the Administrative
Borrower notifies the Administrative Agent in writing within the 180 day period
following the receipt of such proceeds that it or the applicable Subsidiary
intends to apply such Net Cash Proceeds or Net Casualty/Condemnation Proceeds to
acquire, construct, improve, upgrade, or invest in long term assets used or
useful in the business of the Borrowers and their Subsidiaries, then the
Borrowers or the applicable Subsidiary shall, so long as no Event of Default
shall have occurred and be continuing, be permitted to use such proceeds as
specified for a period of three hundred and sixty five (365) days following the
receipt thereof; provided further that, each Lender, to the extent of such
Lender’s Pro Rata Share in Bell County Net Proceeds in excess of $12,000,000,
shall have the right to refuse payment of any such proceeds tendered to such
Lender; provided further that, to the extent such proceeds have not been so
invested as of the end of such period, all such Net Cash Proceeds, Net
Casualty/Condemnation Proceeds, or Extraordinary Receipts, shall be tendered to
the Administrative Agent within three (3) Business Days to prepay the
Obligations.
 
39

--------------------------------------------------------------------------------


 
(b)  Prepayments from Incurrence of Indebtedness. Promptly but in any event
within three (3) Business Days upon the receipt by any Credit Party or any
Subsidiary of a Credit Party of any cash proceeds from the incurrence of any
Indebtedness (other than Permitted Indebtedness), the Borrowers shall prepay the
Term Loan Obligations in an amount equal to 100% of the net cash proceeds from
the incurrence of such Indebtedness, net of the reasonable costs and expenses
reasonably incurred by such Credit Party in connection with such incurrence,
together with payment of the Applicable Payment Fee and Applicable Reduction Fee
on the amount being prepaid.
 
(c)  Cash Proceeds of Extraordinary Receipts. Promptly but in any event within
three (3) Business Days following the receipt by any Credit Party or any
Subsidiary of a Credit Party of any Extraordinary Receipt (other than
Extraordinary Receipts on account of Revolver Priority Collateral), the
Borrowers shall prepay, together with the Applicable Payment Fee and the
Applicable Reduction Fee on the amount being prepaid, the Term Loan Obligations
in an amount equal to 100% of such Extraordinary Receipt, net of any reasonable
costs, fees and expenses incurred in collecting such Extraordinary Receipts and
a reserve for Taxes expected to be paid in connection therewith; provided,
however, that with respect to any Extraordinary Receipts for tax refunds or
indemnity payments, the repayment hereunder shall be equal to the amount by
which any Excess Cash Flow repayment under SECTION 3.02(d) was reduced as a
result of the event giving rise to such refund or reimbursement.
 
(d)  Mandatory Repayments from Excess Cash Flow. In addition to any other
mandatory repayments pursuant to this SECTION 3.02, no later than the 90th day
after the end of each Fiscal Year starting with the Fiscal Year ending on
December 31, 2008, the Borrowers shall prepay the Term Loan Obligations in an
amount equal to the 50% of Excess Cash Flow for such Fiscal Year so long as
after giving effect thereto the Credit Parties have Revolver Availability of at
least twenty million Dollars ($20,000,000).
 
40

--------------------------------------------------------------------------------


 
(e)  Application of Proceeds. Payments under this SECTION 3.02 shall be paid, in
the case of Net Cash Proceeds of Revolver Priority Collateral, Net
Casualty/Condemnation Proceeds of Revolver Priority Collateral, or Extraordinary
Receipts from Revolver Priority Collateral (including, without limitation, Bell
County Net Proceeds), to the Revolver Agent for application to the Revolving
Loans and Obligations under the Revolving Credit Agreement without a permanent
reduction in the Revolving Commitments unless an Event of Default is continuing.
All other payments under this SECTION 3.02 shall be paid to the Administrative
Agent for application in accordance with this SECTION 3.02(e). Subject to
SECTION 2.08, all payments under this SECTION 3.02 shall be applied to the Term
Loan B Obligations until all of the Term Loan B Obligations are repaid in full
on a pro rata basis according to each Lender’s Pro Rata Share and thereafter
shall be applied to cash collateralize the Term Letter of Credit Obligations as
set forth in Annex A. No amounts repaid on the Term Loan B Obligations or the
Term Letter of Credit Obligations under this SECTION 3.02 may be reborrowed.
Unless an Event of Default is continuing the balance shall be distributed to the
Borrowers.
 
SECTION 3.03  Payments.
 
(a)  General Provisions. All payments to be made by a Credit Party shall be made
without set-off, counterclaim or other defense. Except as otherwise expressly
provided herein, all payments by a Credit Party shall be made to the
Administrative Agent for the ratable account of the relevant Lender or Agent, as
the case may be, at the Administrative Agent’s Office, and shall be made in
immediately available funds, no later than 2:00 p.m. (New York City time), on
the dates specified herein, as the case may be, to be reimbursed. The
Administrative Agent will promptly distribute to the relevant Lender or Agent
its Pro Rata Share or other applicable share as expressly provided herein, of
each such payment in like funds as received. Any payment received by the
Administrative Agent later than 2:00 p.m. (New York City time) on any Business
Day shall be deemed to have been received on the following Business Day and any
applicable interest or fee shall continue to accrue until such following
Business Day.
 
(b)  Sharing of Payments. Except as otherwise provided herein, if any Lender
shall obtain any payment (whether voluntary, involuntary, through the exercise
of any right of set-off, or otherwise) on account of any Obligation in excess of
its ratable share of payments on account of similar obligations obtained by all
the Lenders, such Lender shall (i) notify the Administrative Agent of such fact
and (ii) forthwith purchase from the other Lenders such participations in such
similar obligations held by them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each other Lender shall be rescinded
and each such other Lender shall repay to the purchasing Lender the amount of
the purchase made under this SECTION 3.03(b) to the extent of such recovery
together with an amount equal to such other Lender’s ratable share (according to
the proportion of (A) the amount of such Lender’s required repayment to (B) the
total amount so recovered from the purchasing Lender of any interest or other
amount paid by the purchasing Lender in respect of the total amount so
recovered). Each Credit Party agrees that any Lender so purchasing a
participation from another Lender pursuant to this SECTION 3.03(b) may, to the
fullest extent permitted by law, exercise all of its rights (including the
Lender’s right of set-off) with respect to such participation as fully as if
such Lender were the direct creditor of such Credit Party in the amount of such
participation.
 
41

--------------------------------------------------------------------------------


 
(c)  Apportionment of Payments. Subject to the provisions of SECTION 2.08,
SECTION 3.02 and this SECTION 3.03(c), all payments of principal and interest in
respect of outstanding Term Loan Obligations, and all other payments in respect
of any Obligations, shall be allocated among the Lenders in proportion to their
respective Pro Rata Shares of such Obligations unless otherwise specified in
this Agreement or in any other Loan Document.
 
(d)  Payments on Non-Business Days. Whenever any payment to be made by the
Borrowers hereunder or under the Notes is stated to be due on a day which is not
a Business Day, the payment shall instead be due on the next succeeding Business
Day (unless such succeeding Business Day would be in the subsequent calendar
month, in which case such payment shall be made on the immediately preceding
Business Day).
 
SECTION 3.04  Taxes.
 
(a)  Payment of Taxes. Except as set forth below, any and all payments by a
Credit Party hereunder, under the Notes or under any other Loan Document shall
be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings imposed by
any Governmental Authority, excluding, in the case of each Agent and each
Lender, respectively, taxes imposed by (i) the United States except United
States federal gross income withholding taxes, or (ii) a Governmental Authority
as a result of a connection or former connection (other than merely being a
party to any Loan Documents, participating in the transactions contemplated
therein, or enforcing rights thereunder) between such Agent or Lender and the
jurisdiction imposing such tax, including any connection arising from such Agent
or Lender being a citizen, domiciliary, or resident of such jurisdiction, being
organized in such jurisdiction, or having a permanent establishment or fixed
place of business therein (all such taxes, levies, imposts, deductions, charges
and withholdings other than Excluded Taxes being hereinafter referred to as
“Taxes”). If a Credit Party shall be required by law to withhold or deduct any
Taxes from or in respect of any sum payable hereunder, under the Notes or under
any other Loan Document to any Lender or Agent, (A) such sum payable shall be
increased by an additional amount so that after making all required withholdings
or deductions (including withholdings or deductions applicable to additional
amounts payable under this SECTION 3.04(a)) such Lender or Agent receives an
amount equal to the sum it would have received had no such withholdings or
deductions been made, (B) such Credit Party shall make such withholdings or
deductions, and (C) such Credit Party shall pay the full amount withheld or
deducted to the relevant taxation authority or other authority in accordance
with Applicable Law. Notwithstanding the foregoing, a Credit Party shall not be
required to pay any such additional amounts to any Agent or any Lender with
respect to any Excluded Taxes.
 
42

--------------------------------------------------------------------------------


 
(b)  Other Taxes. The Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from and which relate directly to the execution, delivery or
registration of, or otherwise with respect to, this Agreement, the Notes or any
other Loan Document, including all such amounts related to the creation,
perfection or maintenance of the interests of the Agents and the Lenders in the
Collateral and all interest and penalties related thereto (“Other Taxes”).
 
(c)  Indemnification. The Borrowers will and hereby agree to indemnify each
Lender and each Agent against, and reimburse each, within ten (10) days of a
receipt of written demand therefor, for the full amount of all Taxes and Other
Taxes (including any Taxes or Other Taxes imposed by any Governmental Authority
on amounts payable to such Agent or Lender under this SECTION 3.04(c)) incurred
or paid by such Lender or such Agent (as the case may be), or any Affiliate of
such Lender or Agent on or with respect to any payment by or on account of any
Obligation, and any penalties, interest, and reasonable out-of-pocket expenses
paid to third parties arising therefrom or with respect thereto. For the
avoidance of doubt, the Borrowers shall not be required to indemnify a Lender or
Agent pursuant to this SECTION 3.04(c) with respect to any Excluded Taxes. A
certificate as to any amount payable to any Person under this SECTION 3.04(c)
submitted by such Person to the Administrative Borrower shall, absent manifest
error, be final, conclusive and binding upon all parties hereto.
 
(d)  Receipts. Within thirty (30) days after a request from the Administrative
Agent, each Credit Party will furnish to the Administrative Agent the original
or a certified copy of a receipt, if available, or other reasonably available
documentation reasonably satisfactory to the Administrative Agent evidencing
payment of such Taxes or Other Taxes (including in respect of payments of
additional amounts) required to be paid by such Credit Party pursuant to this
SECTION 3.04. The Administrative Borrower will furnish to the Administrative
Agent upon the Administrative Agent’s request an Officer’s Certificate stating
that all Taxes and Other Taxes of which it is aware that are due have been paid
and that no additional Taxes or Other Taxes of which it is aware are due.
 
(e)  Nonresident Certifications. (i) Each Lender that is not a United States
Person (as defined in Section 7701(a)(30) of the Code) (a “Non-U.S. Lender”)
shall deliver to the Administrative Borrower and the Administrative Agent on or
prior to the Closing Date, or, in the case of a Lender that becomes a Lender
pursuant to SECTION 14.08 hereof, on or prior to the date on which such Lender
becomes a Lender pursuant to SECTION 14.08, a true and accurate IRS Form W-8BEN,
W-8IMY (with the necessary attachments), W-8EXP, W-8ECI or any subsequent
version thereof or successors thereto and such other documentation prescribed by
Applicable Law executed in duplicate by a duly authorized officer of such Lender
to the effect that such Lender is eligible as of such date to receive payments
hereunder and under the Notes free and clear or at a reduced rate of United
States federal withholding tax or, in the case of a Lender that becomes a Lender
pursuant to SECTION 14.08, that such Lender is subject to United States federal
withholding tax at a rate not in excess of the rate to which the assignor was
subject as a result of a change in law, as described in SECTION 3.04(e)(ii)(B).
A Non-U.S. Lender shall not be required to deliver any form pursuant to this
SECTION 3.04(e) that it is not legally able to deliver.
 
43

--------------------------------------------------------------------------------


 
(ii)  Each Non-U.S. Lender further agrees to deliver to the Administrative
Borrower and the Administrative Agent from time to time a true and accurate
certificate executed in duplicate by a duly authorized officer of such Lender
before or promptly upon the occurrence of any event requiring a change in the
most recent certificate previously delivered by it to the Administrative
Borrower and the Administrative Agent pursuant to this SECTION 3.04(e)
(including upon the expiration, obsolescence or invalidity of such form, upon
the designation of a new lending office and at such other times as may be
necessary in the determination of the Administrative Borrower and the
Administrative Agent (each in the reasonable exercise of its discretion)). Each
certificate required to be delivered pursuant to this SECTION 3.04(e)(ii) shall
certify as to one of the following:
 
(A)  that such Lender can receive payments hereunder and under the Notes free
and clear or at a reduced rate of United States federal withholding tax (in
which case the certificate shall be accompanied by two duly completed copies of
IRS Form W-8BEN, W-8IMY (with the necessary attachments), W-8EXP or W-8ECI, as
applicable (or any successor form);
 
(B)  that such Lender is no longer capable of receiving payments hereunder or
under the Notes free and clear or at a reduced rate of United States federal
withholding tax by reason of a change in law (including the Code or any
applicable tax treaty) after the later of the Closing Date, or in the case of a
Lender that becomes a Lender pursuant to SECTION 14.08 hereof, after the date on
which the Lender became a Lender pursuant to SECTION 14.08; or
 
(C)  that such Lender is not capable of receiving payments hereunder free and
clear or at a reduced rate of United States federal withholding tax other than
by reason of a change in law (including the Code or applicable tax treaty) after
the later of the Closing Date, or in the case of a Lender that becomes a Lender
pursuant to SECTION 14.08 hereof, after the date on which the Lender became a
Lender pursuant to SECTION 14.08.
 
(f)  Resident Certifications. Each Lender that is a United States Person (as
defined in Section 7701(a)(30) of the Code) and is not an “exempt recipient” (as
such term is defined in Section 1.6049-4(c)(1)(ii) of the United States Treasury
Regulations) shall deliver to the Administrative Borrower and the Administrative
Agent on or prior to the Closing Date, or, in the case of a Lender that becomes
a Lender pursuant to SECTION 14.08 hereof, on or prior to the date on which such
Lender becomes a Lender pursuant to SECTION 14.08 hereof, two original copies of
IRS Form W-9 (or any successor forms), properly completed and duly executed by
such Lender, and such other documentation reasonably requested by the
Administrative Borrower or the Administrative Agent.
 
44

--------------------------------------------------------------------------------


 
(g)  Refunds and Tax Benefits. If a Lender or Agent becomes aware that it is
entitled to claim a refund from a Governmental Authority in respect of Taxes or
Other Taxes as to which it has been indemnified by the Borrowers or with respect
to which a Credit Party has paid additional amounts pursuant to SECTION 3.04(a)
or (c), it shall make reasonable efforts to timely claim to such Governmental
Authority for such refund at the Borrowers’ expense. If a Lender or Agent
actually receives a payment of a refund (including pursuant to a claim for a
refund made pursuant to the preceding sentence) in respect of any Tax or Other
Tax as to which it has been indemnified by the Borrowers or with respect to
which a Credit Party has paid additional amounts pursuant to SECTION 3.04(a) or
(c), it shall within 30 days from the date of such receipt pay over the amount
of such refund to a Credit Party, net of all reasonable out-of-pocket expenses
of such Lender or Agent and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrowers, upon the request of such Lender or Agent, agree to repay the amount
paid over to a Credit Party (plus penalties, interest or other reasonable
charges) to such Lender or Agent in the event such Lender or Agent is required
to repay such refund to such Governmental Authority.
 
(h)  The Borrowers shall not be required to pay any amount to any Lender or
Agent under SECTION 3.04(a) or (c) in respect of any Taxes imposed by reason of
such Lender’s or Agent’s failure for any reason other than as specified in
SECTION 3.04(e)(ii)(B) to comply with the provisions of SECTION 3.04(e)(i) or
because of any form or certificate provided by such Lender or Agent under
SECTION 3.04(c), other than because of a change in tax law specified in SECTION
3.04(e)(ii)(B).
 
(i)  The Borrowers shall not be required to indemnify or to pay any additional
amounts to the Lender or Agent with respect to Taxes pursuant to SECTION 3.04(a)
to the extent that any obligation to withhold, deduct or pay amounts with
respect to such Tax was in effect and would apply to amounts payable on the date
that such Lender or Agent became a party to this Agreement or that was paid by
such Lender or Agent more than one hundred and eighty (180) days prior to such
Lenders’ or Agent’s demand therefore.
 
(j)  Without affecting its rights under SECTION 3.04(a) or any provision of this
Agreement, each Lender and each Agent agrees that if any Taxes or Other Taxes
are imposed and required by law to be paid or to be withheld from any amount
payable to any Lender or Agent with respect to which the Borrowers would be
obligated to indemnify such Lender or Agent pursuant to SECTION 3.04(c), such
Lender or Agent shall use reasonable efforts to select an alternative lending
office which would not result in the imposition of such Taxes or Other Taxes,
provided that such change in the good faith judgment of such Lender is not
otherwise disadvantageous to such Lender.
 
   ARTICLE IV
  INTEREST
 
SECTION 4.01  Interest on the Term Loan B Obligations and Other Obligations.
 
(a)  Interest on Term Loan B Obligations. The Borrowers agree to pay interest on
the unpaid principal amount of each Term Loan B Obligation on each Interest
Payment Date, from the date such Term Loan B Obligation was funded through and
including the date such Term Loan B Obligation is repaid in full, at a rate
equal to the Interest Rate. The Borrowers shall pay the accrued interest on the
Term Loan B Obligations and the Commitment Fee on the Term Letter of Credit
Obligations in cash on each Interest Payment Date. All computations of interest
and Commitment Fees hereunder shall be made on the actual number of days elapsed
over a year of, with respect to LIBOR Rate Loans, 360 days or, with respect to
Base Rate Loans only, 365/366 days.
 
45

--------------------------------------------------------------------------------


 
(b)  Default Interest. So long as any Event of Default shall be continuing, the
Interest Rate and the Commitment Fee shall, at the request of the Administrative
Agent or the Required Lenders, each be increased by 2 percentage points per
annum above the Interest Rate or Commitment Fee otherwise applicable to the Term
Loan B Obligations or the Term Letter of Credit Obligations. All such additional
interest shall be payable in Dollars on each Interest Payment Date.
 
(c)  Maximum Interest. Notwithstanding anything to the contrary set forth in
this SECTION 4.01(c), if at any time until payment in full of the Term Loan
Obligations, the interest rate payable on any Term Loan Obligations exceeds the
highest rate of interest permissible under any law which a court of competent
jurisdiction shall deem applicable hereto (the “Highest Lawful Rate”), then in
such event and only for so long as the Highest Lawful Rate would be so exceeded,
the rate of interest payable on such Term Loan Obligations shall be equal to the
Highest Lawful Rate. Thereafter, the interest rate payable on such Term Loan
Obligations shall be the applicable interest rate pursuant to paragraphs (a) and
(b) of this SECTION 4.01 unless and until such rate again exceeds the Highest
Lawful Rate, in which event this paragraph shall again apply. In no event shall
the total interest received by any Lender for any Term Loan Obligations pursuant
to the terms hereof exceed the amount which it could lawfully have received for
such Term Loan Obligations had the interest due hereunder for such Term Loan
Obligations been calculated for the full term thereof at the Highest Lawful
Rate. Interest on the Highest Lawful Rate shall be calculated at a daily rate
equal to the Highest Lawful Rate divided by the number of days in the year in
which such calculation is made. In the event that a court of competent
jurisdiction, notwithstanding the provisions of this SECTION 4.01(c), shall make
a determination that a Lender has received interest hereunder or under any of
the Loan Documents in excess of the Highest Lawful Rate, such Lender shall, to
the extent permitted by Applicable Law, promptly apply such excess first to any
interest due or accrued and not yet paid under the Term Loan Obligations, then
to the outstanding principal of the Term Loan Obligations, then to other unpaid
Obligations and thereafter shall refund any excess to the Borrowers or as a
court of competent jurisdiction may otherwise order.
 
(d)  Conversion or Continuation. The Borrowers shall have the option (i) to
convert all or any part of its outstanding LIBOR Rate Loans to Base Rate Loans
at the end of then-current LIBOR Period therefor, (ii) to convert Base Rate
Loans to LIBOR Rate Loans, or (iii) to change or continue the LIBOR Period
applicable to all or a portion of the Term Loan B Obligations; provided,
however, that (A) except as provided in SECTION 4.03, LIBOR Rate Loans may be
converted into Base Rate Loans only on the last day of the LIBOR Period
applicable thereto unless the Borrowers agree to pay all amounts due pursuant to
SECTION 4.02, (B) Term Loan B Obligations extended as, or converted into, LIBOR
Rate Loans shall be subject to the terms of the definition of “LIBOR Period” set
forth in SECTION 1.01, and (C) any request for extension or conversion of a
LIBOR Rate Loan that shall fail to specify an LIBOR Period shall be deemed to be
a request for an LIBOR Period of one month. Each such extension or conversion
shall be effected by the Borrowers by giving a Notice of Conversion/Continuation
(or telephone notice promptly confirmed in writing) to the Administrative Agent
prior to 1:00 p.m., New York City time, on the third Business Day prior to the
date of the proposed extension or conversion, substantially in the form of
Exhibit N-2 hereto, specifying (x) the date of the proposed extension or
conversion, (y) the Term Loan B Obligations to be so extended or converted,
(z) the types of Term Loan B Obligations into which such Term Loan B Obligations
are to be converted, and, if appropriate, (D) the applicable LIBOR Periods with
respect thereto. Each Notice of Conversion/Continuation shall be irrevocable.
 
46

--------------------------------------------------------------------------------


 
(e)  Automatic Conversion to Base Rate Loans. Each LIBOR Rate Loan shall
automatically be converted to a Base Rate Loan at the end of the applicable
LIBOR Period if (i) the Administrative Borrower does not provide a timely Notice
of Conversion/Continuation (subject to the provisions of SECTION 4.01(d)(iii)),
(ii) the LIBOR Rate Loan is not permitted to be converted or continued as a
LIBOR Rate Loan under this Agreement, or (iii) any Default or Event of Default
is then continuing. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed extension or conversion affecting
any Term Loan B Obligation. Promptly after receipt of a Notice of
Conversion/Continuation under SECTION 4.01(d), the Administrative Agent shall
notify each Lender by telex, telecopy, email, or other similar form of
transmission, of the proposed conversion/continuation. Any Notice of
Conversion/Continuation for conversion to, or continuation of, a Term Loan B
Obligation shall be irrevocable, and the Borrowers shall be bound to convert or
continue in accordance therewith.
 
SECTION 4.02  Break Funding Payments. In the event of the payment of any
principal of any LIBOR Rate Loan other than on the last day of the LIBOR Period
applicable thereto (including as a result of an Event of Default), or the
failure to borrow or prepay any Term Loan B Obligation on the date specified in
any notice delivered pursuant hereto, then, in any such event, the Borrowers
shall compensate each applicable Lender for the loss, cost and expense
attributable to such event. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this SECTION 4.02
shall be delivered to the Borrowers and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
SECTION 4.03  Change in Law; Illegality.
 
(a)  If the adoption or implementation of, or any change in (or the
interpretation, administration or application of) any Applicable Law shall, in
each case after the date hereof (i) impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the LIBOR Rate) or (ii) impose on any Lender or
the London interbank market any other condition affecting this Agreement or
LIBOR Rate Loans made by such Lender; and the result of any of the foregoing
under (i) or (ii) of this SECTION 4.03(a) shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Term Loan B Loan), or to increase the cost to such
Lender of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit,
or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered to the extent
that such Lender reasonably determines that such increase in cost be allocable
to the existence of such Lender’s LIBOR Rate Loans or its commitment to lend
hereunder.
 
47

--------------------------------------------------------------------------------


 
(b)  If any Lender reasonably determines that the introduction of or any change
in any Applicable Law regarding capital requirements, in each case after the
date hereof, has or would have the effect of reducing the rate of return on such
Lender’s capital as a consequence of this Agreement, the Term Loan B Loans, or
the Term Letters of Credit made or issued by such Lender to a level below that
which such Lender could have achieved but for such change in the Applicable Law
(taking into consideration such Lender’s policies with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender such
additional amount or amounts as will compensate such Lender for any such
reduction suffered to the extent that such Lender reasonably determines that
such additional amounts are allocable to the existence of such Lender’s Term
Loan Obligations or its commitment to lend hereunder.
 
(c)  A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender as specified in paragraph (a) or (b)
of this SECTION 4.03 shall be delivered to the Administrative Borrower and shall
be binding and conclusive for all purposes, so long as it reflects the basis for
the calculation of the amounts set forth therein and does not contain any
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten days after receipt thereof. Notwithstanding the
foregoing (i) the applicable Lender shall take such actions (including changing
the office of location of the funding of the Term Loan Commitments) that the
Administrative Borrower may reasonably request in order to reduce the amounts
payable under SECTION 4.03(a) or (b), provided that the Borrowers shall
reimburse such Lender for any costs incurred by such Lender in doing so to the
extent that such Lender reasonably determines that such costs are allocable to
the Borrowers with respect to the existence of such Lender’s Term Loan
Commitment or commitment to lend hereunder and provided further that such Lender
shall only be required to take such actions if it determines in good faith that
such actions would not be disadvantageous to it, and (ii) the Borrowers shall
not be required to compensate a Lender under SECTION 4.03(a) and (b) for any
costs or additional amounts arising more than 180 days prior to the date that
such Lender notifies the Administrative Borrower of the event giving rise to
such costs and amounts of such Lender’s intention to claim compensation therefor
and, if the event giving rise to such increased costs and amounts is
retroactive, then the 180-day period referred to in this clause (ii) shall be
extended to include the period of retroactive effect therefor.
 
(d)  Notwithstanding anything to the contrary contained herein, if the adoption
or implementation of, or any change in, any Applicable Law shall make it
unlawful, or any central bank or other Governmental Authority shall assert that
it is unlawful, for any Lender to agree to make or to continue to fund or
maintain any LIBOR Rate Loan, then, unless that Lender is able to make or to
continue to fund or to maintain such LIBOR Rate Loan at another branch or office
of that Lender without, in that Lender’s opinion, adversely affecting it or its
LIBOR Rate Loans or the income obtained therefrom, on notice thereof and demand
therefor by such Lender to the Administrative Borrower through the
Administrative Agent (i) the obligation of such Lender to make, to continue to
fund or maintain LIBOR Rate Loans shall terminate, and (ii) each outstanding
LIBOR Rate Loan owing by the Borrowers to such Lender shall automatically be
converted to a Base Rate Loan and the Borrowers shall pay any amounts due
pursuant to SECTION 4.02.
 
48

--------------------------------------------------------------------------------


 
SECTION 4.04  Fees. The Borrowers hereby agree to pay to the Administrative
Agent, for the account of the Lenders in accordance with their Pro Rata Shares,
the following amounts: (a) the Commitment Fee, payable in Dollars on each
Interest Payment Date and on the date upon which any Term Letter of Credit
expires, terminates, is drawn or is renewed or replaced, and upon the date of
any reduction in the Term Letter of Credit Commitment, and (b) the fees and
expenses, if any, set forth in the Agent’s Fee Letter and in Annex A hereto.
 
ARTICLE V
CONDITIONS TO LOANS
 
SECTION 5.01  Conditions Precedent to the Funding on the Closing Date. The
obligation of each Lender to make the Term Loan B Loans requested, and the
Obligation of any L/C Issuer to issue Term Letters of Credit to be made by it on
the Closing Date shall be subject to the satisfaction, or waiver by each of the
Agents, of each of the following conditions precedent:
 
(a)  Authority. The Administrative Agent shall have received certified copies of
all resolutions, certificates and other documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the
authorization for the execution, delivery and performance of each Loan Document
by a Credit Party and for the consummation of the transactions contemplated
thereby. All certificates shall state that the resolutions or other information
referred to in such certificates have not been amended, modified, revoked or
rescinded as of the Closing Date.
 
(b)  Loan Documents. The Administrative Agent shall have received, on the
Closing Date, counterparts of each of the following documents duly executed and
delivered by each party thereto, and in full force and effect and reasonably
satisfactory to the Administrative Agent:
 
(i)  this Agreement and the Revolving Credit Agreement;
 
(ii)  the Notes, if any;
 
(iii)  the Security Documents;
 
(iv)  such corporate resolutions, certificates and other documents as the
Administrative Agent reasonably requests;
 
(v)  the Agent’s Fee Letter;
 
(vi)  the Intercreditor Agreement; and
 
49

--------------------------------------------------------------------------------


 
(vii)  each other Loan Document, in each case duly executed and delivered by the
parties thereto and dated no later than the Closing Date, except for those Loan
Documents that are dated prior to the Closing Date and have been delivered prior
to the Closing Date to the Agents by the Credit Parties.
 
(c)  Perfection of Liens and Security. All Obligations shall be secured by
perfected, first-priority (subject only to Permitted Encumbrances) liens and
security interests in the Collateral pursuant to the Security Agreement and
other Security Documents, in form and substance satisfactory to the
Administrative Agent; provided that such liens and security interests shall have
the priorities specified in the Intercreditor Agreement. All Collateral shall be
free and clear of other liens, claims and encumbrances other than Permitted
Encumbrances and the Administrative Agent shall have received UCC, tax, judgment
and other lien searches in form and substance satisfactory to the Administrative
Agent as confirmation thereof. The Collateral Agent, on behalf of the Lenders,
shall have a perfected first-priority lien and security interest in the Term
Loan Priority Collateral and a perfected second priority lien and security
interest in all other Collateral; all filings, recordations and searches
necessary or desirable in connection with such liens and security interests
shall have been duly made or arranged for; and all filing and recording fees and
taxes shall have been duly paid.
 
(d)  No Material Adverse Effect. There shall not have occurred any event,
circumstance, change or condition since September 30, 2006, which could
reasonably be expected to have a Material Adverse Effect.
 
(e)  Minimum Consolidated EBITDA. The Administrative Agent shall have received
evidence reasonably satisfactory to it demonstrating that the Consolidated
EBITDA of the Borrowers and their Subsidiaries for the twelve months ending
December 31, 2006 was not less than $40,000,000.
 
(f)  Litigation. Except as set forth in Schedule 6.01(f), there shall exist no
action, suit, claim, investigation, arbitration, litigation or proceeding or any
judgments, decrees, injunctions, rules or orders of any governmental or
regulatory agency or authority pending or, to the knowledge of the Credit
Parties, threatened against or affecting any Credit Party or its property or
assets, except for any of the foregoing that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(g)  Consents, Etc. Each Credit Party shall have received all consents and
authorizations required pursuant to any Material Contract with any other Person
and all other material consents and shall have obtained all material Permits of,
or approvals from, and effected all notices to and filings with, any
Governmental Authority as may be necessary to allow such Credit Party lawfully
(i) to execute, deliver and perform, in all material respects, their respective
obligations under the Loan Documents to which each of them is, or shall be, a
party and each other agreement or instrument to be executed and delivered by
each of them pursuant thereto or in connection therewith, (ii) consummate the
transactions contemplated hereunder and under the other Loan Documents, and
(iii) create and perfect the Liens on the Collateral to be owned by each of them
to the extent, in the manner and for the purpose contemplated by the Loan
Documents. Each Credit Party shall have received all shareholder, Governmental
and material third-party consents, licenses, approvals, or evidence of other
actions necessary (without the imposition of any conditions that are not
acceptable to the Lenders), other than with respect to the Leases identified on
Schedule 5.01(g) for which the Credit Parties shall use commercially reasonable
efforts to obtain such third-party consents, licenses and approvals, in
connection with the execution and delivery of the Loan Documents, and the
performance thereunder and the transactions contemplated by the Loan Documents
and any applicable waiting period shall have expired without any action being
taken. No litigation shall be pending or threatened and no action shall have
been taken or threatened by any Governmental Authority that could restrain,
prevent or impose any material adverse conditions on such Credit Party or such
transactions or that could seek to restrain or threaten any of the foregoing,
and no law or regulation shall be applicable which in the reasonable judgment of
the Administrative Agent could have such effect.
 
50

--------------------------------------------------------------------------------


 
(h)  Solvency. Immediately prior to the incurrence of the Loans on the Closing
Date, and after giving effect to such Loans, and use of the proceeds of the
Loans, the Credit Parties, taken as a whole, shall be Solvent and the
Administrative Agent shall have received a solvency certificate from the chief
financial officer of the Administrative Borrower, on behalf of the Credit
Parties (and not in such officer’s individual capacity), dated the Closing Date,
in a form reasonably satisfactory to the Administrative Agent.
 
(i)  Insurance. The Agents shall have received (i) evidence of endorsements in
form and substance reasonably acceptable to the Agents, naming the Collateral
Agent and the collateral agent under the Revolving Credit Agreement, as
applicable, on behalf of the Lenders, as an additional insured and loss payee as
applicable under all insurance policies to be maintained with respect to the
properties of the Credit Parties forming part of the Collateral, and
(ii) evidence that all insurance policies required to be maintained pursuant to
SECTION 7.05, including any insurance policies with respect to the properties of
each Credit Party forming part of the Collateral, are in full force and effect.
 
(j)  Opinions of the Borrowers’ Counsel. The Lenders shall have received
customary opinions (including noncontravention opinions with respect to the
Indenture and other Material Contracts) of Kilpatrick Stockton LLP, counsel to
the Borrowers and the Guarantors, and such local counsel as Administrative Agent
may reasonably require, each in form and substance satisfactory to each of the
Agents.
 
(k)  Fees and Expenses Paid. There shall have been paid to the Administrative
Agents all fees and, to the extent documented, expenses (including the
reasonable legal fees of counsel to each of the Agents and any local counsel to
the Agents) due and payable on or before the Closing Date.
 
(l)  Collateral Information. The Collateral Agent shall have received (i) a
letter duly executed by each Credit Party authorizing the Collateral Agent to
file appropriate financing statements in such offices as may be necessary or, in
the opinion of the Collateral Agent, desirable to perfect the security interests
on the Collateral to be created by the Loan Documents, and (ii) complete and
accurate information from each Credit Party with respect to its organization,
capitalization, name, locations, tax identification number and the location of
the principal place of business and chief executive office for such Credit
Party.
 
51

--------------------------------------------------------------------------------


 
(m)  Good Standing Certificates. The Administrative Agent shall have received,
on the Closing Date, governmental certificates, dated the most recent
practicable date prior to the Closing Date, showing that each Credit Party is
organized and in good standing in the jurisdiction of its organization, and is
qualified as a foreign corporation and in good standing in all other
jurisdictions in which it is qualified to transact business except where the
failure to so qualify could not reasonably be expected to have Material Adverse
Effect.
 
(n)  Organizational Documents. The Administrative Agent shall have received, on
the Closing Date, a copy of the certificate of incorporation or certificate of
formation, as applicable, and all amendments thereto of each Credit Party,
certified as of a recent date by the appropriate government official of the
jurisdiction of its organization, and copies of each Credit Party’s by-laws or
limited liability company agreement, as applicable, certified by the Secretary,
Assistant Secretary or managing member, as applicable, of such Credit Party as
true and correct as of the Closing Date.
 
(o)  Financial Statements. The Administrative Agent shall have received the 2005
Financial Statements and the 2006 Financial Statements, together with the
financial statements and projections described in SECTION 6.01(g)(ii) and
SECTION 7.01, all in form and substance reasonably satisfactory to the
Administrative Agent.
 
(p)  Certificates. (i) The Administrative Agent shall have received, on the
Closing Date, certificates of the Secretary, Assistant Secretary or managing
member of each Credit Party, dated the Closing Date, as to the incumbency and
signatures of its officers executing this Agreement and each other Loan Document
to which such Credit Party is a party and any other certificate or other
document to be delivered pursuant hereto or thereto, together with evidence of
the incumbency of such Secretary, Assistant Secretary or managing member.
 
(ii)  The Administrative Agent shall have received, on the Closing Date, the
certificate of a Senior Officer of each Credit Party, dated the Closing Date,
stating that (A) to the knowledge of such officer and on behalf of such Credit
Party (not in such officer’s individual capacity) all of the representations and
warranties of such Credit Party contained herein or in any of the other Loan
Documents are true and correct in all material respects on and as of the Closing
Date as if made on such date, (B) that no breach of any covenant contained in
ARTICLE VIII, ARTICLE IX or ARTICLE X has occurred or would result from the
execution, delivery of and performance under this Agreement and the transactions
contemplated hereunder, (C) that all of the conditions set forth in this SECTION
5.01(p)(ii) have been satisfied on such date (or shall, to the extent permitted
therein, be satisfied substantially simultaneously with the incurrence of Term
Loan Obligations on the Closing Date); (D) there has been no repayment of
Indebtedness that (i) would reduce the one hundred and twenty five million
Dollar ($125,000,000) amount permitted for credit facilities under
Section 4.03(a)(1) of the Indenture, or (ii) would reduce the ten million Dollar
($10,000,000) amount permitted for credit facilities under Section 4.03(a)(10)
of the Indenture or specify such amounts and (E) there is no other Indebtedness
that would reduce the permitted amounts or specify all such amounts (other than
Indebtedness that is subject to the Indenture Reserve).
 
52

--------------------------------------------------------------------------------


 
(q)  Representations and Warranties. Both before and after giving effect to the
Term Loan Obligations to be made on the Closing Date, as the case may be, all of
the representations and warranties of any Credit Party contained in ARTICLE VI
and in the other Loan Documents shall be true and correct in all material
respects (except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date).
 
(r)  No Defaults. No Event of Default or Default, and no default under any other
Loan Document, shall have occurred and be continuing or would result from the
execution and delivery of, or the performance under, the Loan Documents, or
making the requested Term Loan B Loans or issuance of the requested Term Letters
of Credit, or in each case the application of the proceeds therefrom.
 
(s)  Field Examination. The Administrative Agent shall have received evidence
satisfactory to it of the completion of a Field Examination (as set forth in
SECTION 8.04(b), with the results of such Field Examination satisfactory to it.
 
(t)  Mortgaged Properties. The Administrative Agent shall have received:
 
(i)  fully executed and notarized Mortgages, in proper form for recording in
each applicable jurisdiction, encumbering each Mortgaged Property;
 
(ii)  an opinion of counsel (which counsel shall be reasonably satisfactory to
the Administrative Agent) in each state in which a Mortgaged Property is located
with respect to the enforceability of the Mortgage to be recorded in such state
and such other matters as the Administrative Agent may reasonably request, in
each case in form and substance reasonably satisfactory to the Administrative
Agent; and
 
(iii)  such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent.
 
(u)  Cash Management.
 
(i)  The Credit Parties shall have established and maintained cash management
services of a type and on terms satisfactory to the Collateral Agent at one or
more of the banks set forth on Schedule 6.01(v) (each a “Cash Management Bank”),
and shall have requested in writing and otherwise taken such reasonable steps to
ensure that all of their domestic Account Debtors with respect to Accounts
forward payment of the amounts owed by them directly to a bank account (each
such account, a “Cash Management Account”) subject to a Control Agreement at
such Cash Management Bank.
 
53

--------------------------------------------------------------------------------


 
(ii)  Each Cash Management Bank shall have established and maintained cash
management agreements (each a “Cash Management Agreement”) with the Collateral
Agent covering the Deposit Accounts of each Credit Party, in form and substance
reasonably acceptable to each of the Agents, provided, however, that Deposit
Accounts that are disbursement accounts and that either (A) have an average
daily balance of less than $100,000, or (B) are accounts for payment of the
workers compensation claims and employment claims, shall be excluded from the
requirement for Cash Management Agreements, so long as the aggregate amount of
such excluded Deposit Accounts does not exceed $1,000,000 in the aggregate at
any time. Each such Cash Management Agreement shall have provided, among other
things, that (A) the Cash Management Bank will comply with any instructions
originated by the Collateral Agent directing the disposition of the funds in
such Cash Management Account without further consent by the Credit Parties, (B)
the Cash Management Bank has no rights of setoff or recoupment or any other
claim against the applicable Cash Management Account, other than for payment of
its service fees and other charges directly related to the administration of
such Cash Management Account and for returned checks or other items of payment,
and (C) it will, following notice from the Collateral Agent, forward by daily
sweep all amounts in the collection Cash Management Accounts to the Collateral
Agent’s account.
 
(iii)  The Cash Management Accounts shall be subject to Control Agreements.
 
(v)  Legal Due Diligence. The Administrative Agent shall have completed
confirmatory legal due diligence satisfactory to it with respect to the
transactions contemplated by the Loan Documents, including confirmation that the
Term Loan Obligations are permitted under the Indenture.
 
(w)  Revolving Loan Documents. The Revolving Credit Agreement and all documents
related thereto, including the Intercreditor Agreement shall be in form and
substance satisfactory to the Administrative Agent and shall close on or before
the Closing Date.
 
(x)  Other Documents. The Administrative Agent shall have received a payoff
letter evidencing repayment of the obligations under the Prior Credit Agreement;
consent and collateral access agreements for properties leased by the Credit
Parties from KRP, delivery of the funds flow memo, in each case in form and
substance satisfactory to the Administrative Agent.
 
SECTION 5.02  Conditions Precedent to Issuances of Term Letters of Credit. The
obligation of the Administrative Agent or any Lender to arrange for the issuance
of any Term Letter of Credit requested to be made by it on any Funding Date,
shall be subject to the satisfaction of all of the conditions precedent
specified in SECTION 5.01 and the following additional conditions:
 
(a)  Representations and Warranties. As of such Funding Date, both before and
after giving effect to the issuance of the Term Letters of Credit to be issued
on such date all of the representations and warranties of any Credit Party
contained in ARTICLE VI and in the other Loan Documents shall be true and
correct in all material respects (except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date).
 
(b)  No Defaults. As of such Funding Date, no Default or Event of Default shall
have occurred and be continuing or would result from the execution and delivery
of, or the performance under, the Loan Documents, the issuance of the requested
Term Letters of Credit, or the proposed purpose or application thereof.
 
(c)  No Change in Condition. There shall not have occurred any event or
condition since September 30, 2006 which could reasonably be expected to have a
Material Adverse Effect.
 
54

--------------------------------------------------------------------------------


 
(d)  No Legal Impediment. No injunction, writ, restraining order, or other order
of any nature (whether temporary, preliminary or permanent) restricting or
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against the
Borrowers, any Agent or any Lender, and such extension of credit shall not
violate any requirement of Applicable Law.
 
(e)  Each request by the Borrowers for a Term Loan B Loan or for the issuance of
a Term Letter of Credit constitutes a representation and warranty by the
Borrowers, as of the Funding Date that all conditions set forth in this SECTION
5.02 have been satisfied.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
SECTION 6.01  Representations and Warranties. In order to induce the Lenders to
enter into this Agreement and to make the Term Loan B Loans or issue the Term
Letters of Credit, as the case may be, each Credit Party hereby represents and
warrants as follows:
 
(a)  Organization, Good Standing, Etc. Each Credit Party (i) is a corporation or
limited liability company duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has all requisite
power and authority to conduct its business as now conducted and as presently
contemplated, to make the borrowings hereunder (in the case of the Borrower), to
execute and deliver each Loan Document to which it is a party, and to consummate
the transactions contemplated thereby, and (iii) except where failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary for its business as currently conducted.
 
(b)  Authorization, Etc. The execution, delivery and performance by each Credit
Party of each Loan Document to which it is or will be a party and the
transactions contemplated thereunder, (i) have been or, with respect to such
Credit Parties formed or acquired hereafter, will be, duly authorized by all
necessary corporate, limited liability company or partnership action, as
applicable, (ii) do not and will not contravene its Governing Documents, any
Material Contract, any Coal Supply Agreement or Mining Permit, (iii) do not and
will not violate any Requirements of Law binding on or otherwise affecting it,
any of its Subsidiaries or any of its properties or its Subsidiaries’ properties
except in each case under this clause (iii) where failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and (iv) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties or its Subsidiaries’ properties. Each Credit Party has the
requisite corporate, limited liability company or partnership power and
authority, as applicable, to execute, deliver and perform each of the Loan
Documents to which it is a party.
 
55

--------------------------------------------------------------------------------


 
(c)  Governmental Approvals. No material authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority that has
not been obtained is required in connection with the due execution, delivery and
performance by each Credit Party of each Loan Document to which it is a party.
 
(d)  Enforceability of Loan Documents. Each of the Loan Documents to which a
Credit Party is a party has been duly executed and delivered by such Credit
Party and constitutes the legal, valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, or by general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity).
 
(e)  Capitalization. On the Closing Date, the authorized, issued and outstanding
Equity Interests of each Credit Party are as set forth on Schedule 6.01(e). All
of the issued and outstanding shares of Equity Interests of each Credit Party
have been validly issued and, to the extent applicable, are fully paid and
nonassessable, and the holders thereof are not entitled to any preemptive, first
refusal or other similar rights. Schedule 6.01(e) sets forth each plan pursuant
to which shares of the Equity Interests of the Credit Parties are issuable as of
the Closing Date, copies of which plans have been delivered to the
Administrative Agent under this Agreement, in the form and on the terms in
effect on the Closing Date, and the number of shares of Equity Interests of each
of the Credit Parties issuable under each such plan. Except as set forth on
Schedule 6.01(e), there are no other plans or arrangements in existence relating
to the issuance of shares of Equity Interests of a Credit Party. Except as set
forth on Schedule 6.01(e), as of the Closing Date, there are no outstanding debt
or equity securities of a Credit Party, and no outstanding obligations of a
Credit Party convertible into or exchangeable for, or warrants, options or other
rights for the purchase or acquisition from a Credit Party or other obligations
of a Credit Party, to issue, directly or indirectly, Equity Interests of any
such Person.
 
(f)  Litigation. Except as set forth on Schedule 6.01(f), there is no pending
or, to the knowledge of such Credit Party, threatened action, suit or proceeding
affecting any Credit Party or any of their respective properties or assets
before any court or other Governmental Authority or any arbitrator that,
individually or in the aggregate, (i) could reasonably be expected to have a
Material Adverse Effect, or (ii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the Term Loan
Commitments evidenced hereby and by the other Loan Documents.
 
(g)  Financial Condition; Material Adverse Effect.
 
(i)  The 2005 Financial Statements and the 2006 Financial Statements, copies of
which have been delivered to the Administrative Agent, and any financial
statements delivered pursuant to SECTION 7.01, fairly present, in all material
respects, the consolidated financial condition of the Credit Parties as at the
respective dates thereof and the consolidated results of operations of the
Credit Parties for the fiscal periods ended on such respective dates, all in
accordance with GAAP (subject to normal year-end adjustments and absence of
footnotes in the case of any quarterly and monthly statements).
 
56

--------------------------------------------------------------------------------


 
(ii)  The Administrative Borrower has furnished, on behalf of the Credit
Parties, to the Administrative Agent under this Agreement (A) projected monthly
balance sheets, income statements and statements of cash flows for the period
from January 1, 2007 through December 31, 2007, and (B) projected annual balance
sheets, income statements and statements of cash flows for each subsequent
Fiscal Year ending on or prior to December 31, 2012. Such projections are based
upon assumptions that are reasonably believed by the Credit Parties to have been
reasonable at the time made (it being understood that any such forecasts or
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Credit Parties’ control, that no assurance can be given
that any such forecasts or projections will be realized and that actual results
may differ from any such forecasts or projections and such differences may be
material) and have been prepared in good faith by the Credit Parties.
 
(iii)  Since September 30, 2006, no event or development has occurred and is
continuing that has had or could reasonably be expected to have a Material
Adverse Effect.
 
(h)  Compliance with Law, Etc. No Credit Party is in violation of its Governing
Documents, any Requirements of Law (other than violations which, individually or
in the aggregate, have not had and could not reasonably be expected to have a
Material Adverse Effect), any judgment or order of any Governmental Authority
applicable to it or any of its property or assets, or any Material Contract
binding on it or any of its properties (other than violations which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect). The Credit Parties have policies in place to observe
the requirements of the Patriot Act related requirements consistent with U.S.
Industry practice.
 
(i)  ERISA. Neither the Credit Parties nor any ERISA Affiliate has (i) any
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
and Section 302 of ERISA), whether or not waived, with respect to any Benefit
Plan, (ii) failed to make any contribution or payment to any Benefit Plan which
has resulted, or could reasonably be expected to result, in the imposition of a
Lien or the posting of a bond or other security under Section 302(f) of ERISA or
Section 401(a)(29) of the Code, (iii) incurred, or is reasonably likely to
incur, any material liability under Title IV of ERISA (other than a liability to
the Pension Benefit Guaranty Corporation (or “PBGC”) for premiums under
Section 4007 of ERISA), or (iv) violated any provision of ERISA that
individually or in the aggregate can reasonably be expected to result in a
material liability to the Credit Parties taken as a whole. Neither the Credit
Parties nor any ERISA Affiliate participates in or is obligated to contribute to
a Multiemployer Plan or any Plan other than a Benefit Plan, except as specified
on Schedule 6.01(i).
 
57

--------------------------------------------------------------------------------


 
(j)  Taxes, Etc. All Federal, and all material state, provincial and local tax
returns and other material reports required by Applicable Law to be filed by any
Credit Party have been filed, or extensions have been obtained, except to the
extent subject to a Permitted Protest, and all taxes shown on such tax returns
to be due and payable and all assessments, fees and other governmental charges
upon such Credit Party and upon its properties, assets, income, businesses and
franchises that are due and payable have been paid when due and payable; except
to the extent subject to a Permitted Protest.
 
(k)  Margin Regulations. No proceeds of any Term Loan Obligation will be used
for any purpose that violates, or which is inconsistent with, the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System of
the United States, as in effect from time to time.
 
(l)  Permits. Such Credit Party has, and is in compliance with, all permits,
licenses, authorizations, approvals, entitlements and accreditations
(collectively, the “Permits”) and Mining Permits required for such Person
lawfully to own, lease, manage or operate each business and Property currently
owned, leased, managed or operated by such Person, except where the failure to
have or to so comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No condition exists or event has
occurred which, in itself or with the giving of notice or lapse of time or both,
would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any Permit, and there is no claim that any thereof is not in full
force and effect, except, in each case, with respect to any Permits the loss of
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
(m)  Personal Property. Each Credit Party has good and marketable title to, or
valid leasehold interests in all Property material to its business, except for
minor defects in title that could not reasonably be expected to interfere with
its ability to conduct its business as currently conducted or as proposed to be
conducted, free and clear of all Liens except Permitted Encumbrances. All such
Properties are in good working order and condition, ordinary wear and tear
excepted, except to the extent that the failure be in such condition could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(n)  Real Estate.
 
(i)  Owned Real Estate. Schedule 6.01(n)(i) sets forth the address (or, in
respect of any properties that have no addresses, legal descriptions with book
and page number references) of each Real Estate Asset (including the Mortgaged
Properties) that is owned by a Credit Party as of the Closing Date. Except as
set forth on such Schedule, no Credit Party owns any Real Estate Assets. Except
as set forth on such Schedule, no Credit Party owns any Mines.
 
(ii)  Mines. Schedule 6.01(n)(ii) sets forth a complete and accurate list of all
Mines (including addresses (or, in respect of any properties that have no
addresses, locations) and the owner and operator thereof) owned or operated by a
Credit Party as of the Closing Date. Except as set forth on such Schedule, no
Credit Party leases any Mines.
 
58

--------------------------------------------------------------------------------


 
(iii)  Leases. Schedule 6.01(n)(iii) sets forth a complete and accurate list of
all (A) Mining Leases (including addresses (or, in respect of any properties
that have no addresses, locations) of the subject coal reserves and the lessor
thereof), and (B) all Prep Plant Leases (including addresses (or in respect of
any properties that have no addresses, locations) of the subject properties and
lessor thereof) and (C) all other Leases. Except as set forth on such Schedule,
no Credit Party is a party to any Lease that constitutes a Material Contract.
 
(iv)  Permits. With respect to each Mining Lease and each Prep Plant Lease, a
Credit Party possesses all leasehold interest mining rights and Mining Permits
necessary for the operation of the applicable Mine or Coal Handling Facility, as
the case may be, currently being operated on such parcel, and each of its rights
under all applicable Mining Permits, contracts, rights-of-way and easements
necessary for the operation of such Mine or such Coal Handling Facility, as the
case may be, is in full force and effect and no default exists thereunder,
except to the extent that such defaults or the failure to maintain such lease,
mining rights, Mining Permits, contracts, rights of way and easements in full
force and effect has not had and could not reasonably be expected to result in a
Material Adverse Effect on the operation and intended use of such parcel by the
Credit Parties.
 
(v)  Title. Each Credit Party has, and is the sole owner of, good, insurable and
marketable fee simple title to all of its owned Real Estate Assets and a good
and valid leasehold estate and title in and to its leased Real Estate Assets,
and has all necessary right, power and authority to mortgage, encumber, give,
grant, bargain, sell, convey, confirm, pledge, assign, and hypothecate all of
the Real Estate Assets in accordance with the terms of this Agreement, and none
of its Real Estate Assets are subject to Liens other than Permitted
Encumbrances.
 
(vi)  No Defaults Under Material Contracts. The Administrative Borrower has
delivered to the Administrative Agent a true and complete copy of each Material
Contract. As of the Closing Date, no Material Contract shall have been further
amended, modified, extended or supplemented in any way. Each Material Contract
is in full force and effect and no Credit Party has any knowledge of any default
that has occurred and is continuing thereunder. Each Material Contract
constitutes the legally valid and binding obligation of each applicable Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles.
 
(vii)  Restrictions on Use. No part of any Real Estate Asset is subject to any
building or use restrictions that would prevent or interfere in any material
respect with the current use and operation of such Real Estate Asset in any
material respect. Each Real Estate Asset is properly and duly zoned for its
current use, and such current use is in all material respects a conforming use
or a non-conforming use permitted by variance or other Applicable Law. No
Governmental Authority having jurisdiction over any Real Estate Asset has issued
or, to the knowledge of any Credit Party, has threatened to issue any notice or
order that adversely affects in any material respect the use or operation of
such Real Estate Asset, or requires, as of the date hereof or a specified date
in the future, any material repairs, alterations, additions or improvements to
such Real Estate Asset, or the payment or dedication of any money, fee, exaction
or property other than amounts (such as taxes and utility charges) due in the
ordinary course of the ownership, use or operation of such Real Estate Asset.
 
59

--------------------------------------------------------------------------------


 
(viii)  Condemnation. As of the Closing Date, there are neither any actual, nor,
to the knowledge of any Credit Party, any threatened or contemplated
condemnation or eminent domain proceedings that affect any Real Estate Asset or
any part thereof, except to the extent that such proceedings, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and no Credit Party has received any notice, oral or written, of the
intention of any Governmental Authority or other Person to take or use all or
any part thereof.
 
(ix)  Mechanics’ Liens. No labor has been performed and no material has been
furnished for any portion of any Real Estate Asset for which full payment has
not been made and for which a mechanic’s or materialmen’s lien, or any other
Lien, can be claimed by any Person, other than Permitted Encumbrances.
 
(x)  Encroachments. No improvements constituting a part of such Real Estate
Asset encroach on any real property not owned or leased by a particular Credit
Party.
 
(xi)  Repairs and Alterations. As of the Closing Date, no Credit Party has
received any notice from any insurance company which has issued an insurance
policy with respect to any Real Estate Asset requesting performance of any
structural or other repairs or alterations to such Real Estate Asset.
 
(xii)  Access to Public Streets. Each parcel (or group of parcels) comprising
each Real Estate Asset is located on public roads and streets with adequate
ingress and egress available between such streets and such Real Estate Asset or
otherwise has access to public roads and streets pursuant to access easements
benefiting such Real Estate Asset and that are Mortgaged Properties.
 
(xiii)  Utilities. All utility systems required in connection with the use,
occupancy and operation of each Real Estate Asset are sufficient for their
present purposes, are fully operational and in working order, and are benefited
by customary utility easements providing for the continued use and maintenance
of such systems or, in the case of a leased Real Estate Asset, the Credit Party
leasing the same has valid and enforceable rights to the same under the
applicable Lease or otherwise.
 
(xiv)  Parking. Each Real Estate Asset consists of or otherwise has rights to
use sufficient land, parking areas, sidewalks, driveways and other improvements
to permit the continued use of such Real Estate Asset in the manner and for the
purposes to which it is presently devoted.
 
(xv)  Non-Foreign Status. No Credit Party is a “foreign person” as defined in
Section 1445 of the Code.
 
60

--------------------------------------------------------------------------------


 
(o)  Full Disclosure. None of the reports, financial statements, certificates or
other written information furnished by or on behalf of a Credit Party to the
Administrative Agent or the Collateral Agent under this Agreement or any other
Loan Document in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by other information so furnished) contains any misstatement of fact or omits to
state any fact necessary to make the statements therein, taken as a whole, in
the light of the circumstances under which it was made, not materially
misleading; provided that to the extent any such reports, financial statements,
certificates or other written information therein was based upon or constitutes
a forecast or projection, such Credit Party represents only that the relevant
Credit Party acted in good faith and utilized assumptions believed by it to be
reasonable at the time made (it being understood that any such forecasts or
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Credit Parties’ control, that no assurance can be given
that any such forecasts or projections will be realized and that actual results
may differ from any such forecasts or projections and such differences may be
material). As of each Funding Date, there are no contingent liabilities or
obligations that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
 
(p)  Environmental Matters. Except as set forth on Schedule 6.01(p), (i) the
operations of each Credit Party are and have been in material compliance with
all applicable Environmental Laws, (ii) there has been no Release on, in, at,
to, from or under any of the properties currently or, to the knowledge of the
Credit Parties, formerly, owned or operated by any Credit Party or a predecessor
in interest for whom any Credit Party could be held liable that could reasonably
be expected to result in any material Environmental Liabilities and Costs to any
Credit Party, (iii) no Environmental Action has been asserted or threatened
against any Credit Party which is unresolved, nor to the knowledge of any Credit
Party are there any threatened Environmental Actions against a Credit Party that
in either case could reasonably be expected to result in any material
Environmental Liabilities and Costs to any Credit Party, (iv) to the knowledge
of the Credit Parties no Environmental Action has been asserted against any
facilities that have received Hazardous Materials generated by a Credit Party or
any predecessor in interest for whom any Credit Party could be held liable that
could reasonably be expected to result in any material Environmental Liabilities
and Costs to any Credit Party, (v) none of the Credit Parties is subject to any
outstanding order, decree, injunction or other agreement with any Governmental
Authority or any indemnity or other agreement (other than routine permits,
approvals, credit agreements and lease terms) imposing obligations with any
third party relating to any Environmental Law that could reasonably be expected
to result in any material Environmental Liabilities and Costs to any Credit
Party, (vi) to the knowledge of any Credit Parties there are no other
circumstances or existing conditions involving any Credit Party that could
reasonably be expected to result in any such Credit Party becoming the subject
of any Environmental Actions or material Environmental Liabilities and Costs
including any restriction on the ownership, use, or transfer of any property in
connection with any Environmental Law, and (vii) the Credit Parties made
available to the Administrative Agent copies of all material environmental
reports, studies, assessments and other material, non-privileged environmental
documents in its possession relating to the Credit Parties and their current and
former properties and operations.
 
61

--------------------------------------------------------------------------------


 
(q)  Coal Act; Black Lung Act. Each Credit Party and each of their respective
“related persons” (as defined in the Coal Act) are in compliance with the Coal
Act and none of the Credit Parties or their respective related persons has any
liability under the Coal Act except with respect to premiums or other payments
required thereunder that have been paid when due, except if subject to a
Permitted Protest. Each Credit Party is in compliance with the Black Lung Act,
and no Credit Party has any liability under the Black Lung Act except with
respect to premiums, contributions or other payments required thereunder that
have been paid when due, except if subject to a Permitted Protest.
 
(r)  Coal Supply Agreements. Schedule 6.01(r) sets forth a complete and accurate
list of each Coal Supply Agreement to which a Credit Party is a party as of the
Closing Date, including the counterparty to each such agreement. As of the
Closing Date, each such Coal Supply Agreement is in full force and effect and
the Credit Parties are in compliance with their obligations thereunder, except
to the extent that any such failure to be in full force and effect or in
compliance could not reasonably be expected individually or in the aggregate to
result in a Material Adverse Effect.
 
(s)  Surety Bonds. All surety, reclamation and similar bonds required to be
maintained by a Credit Party under any Requirement of Law or pursuant to any
contractual obligation binding on any of them are in full force and effect and
were not and will not be terminated, suspended, revoked or otherwise adversely
affected as a result of the Term Loan Obligations; provided that
(i) self-bonding permitted under any Requirement of Law prior to the Closing
Date may be required to be replaced following the Closing Date with surety
bonds, (ii) the cost of such bonds may be increased and (iii) certain of such
bonds may be terminated, suspended or revoked, provided that, taken together,
the events specified in clauses (i), (ii) and (iii) above could not reasonably
be expected to result in a Material Adverse Effect. All required guarantees of,
and letters of credit with respect to, such surety, reclamation and similar
bonds are in full force and effect except where such failure to be in full force
and effect could not reasonably be expected to result in a Material Adverse
Effect.
 
(t)  Insurance. Each Credit Party keeps its property adequately insured and
maintains (i) insurance to such extent and against such risks, including fire,
as is customary with companies in the same or similar businesses, (ii) workmen’s
compensation insurance in the amount required by Applicable Law, (iii) public
liability insurance, which shall include product liability insurance, but only
to the extent and in the amount customary with companies in the same or similar
business against claims for personal injury or death on properties owned,
occupied or controlled by it, and (iv) such other insurance as may be required
by law (including against larceny, embezzlement or other criminal
misappropriation). Schedule 6.01(t) sets forth a list of all insurance
maintained by such Credit Party on the Closing Date.
 
(u)  Solvency. Each Credit Party, taken as a whole, is and, after giving effect
to each of the transactions contemplated by the Loan Documents, the Credit
Parties, taken as a whole, will be, Solvent.
 
(v)  Location of Bank Accounts. Schedule 6.01(v) sets forth a complete and
accurate list of all Deposit Accounts and Securities Accounts of the Credit
Parties, together with a description thereof (i.e., the bank or securities firm
at which such Deposit Account or Securities Account is maintained and the
account number and the purpose thereof). Except to the extent specified in
Schedule 6.01(v), or as specified in SECTION 9.15 the Collateral Agent has a
control agreement for each such Securities Account.
 
62

--------------------------------------------------------------------------------


 
(w)  Intellectual Property. Schedule 6.01(w) sets forth a true and complete list
of all Registered Intellectual Property owned by the Credit Parties, indicating
for each registered item the registration or application number and the
applicable filing jurisdiction. The Credit Parties exclusively own (beneficially
and of record, where applicable) all right, title and interest in and to all
Registered Intellectual Property set forth on Schedule 6.01(w) free and clear of
all Liens other than such exceptions as may be set forth in Schedule 6.01(w) and
own or have rights in and to all other Intellectual Property material to its
business or used in the business of the Credit Parties. Except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (i) neither the Registered Intellectual Property set forth on
Schedule 6.01(w) nor any other Intellectual Property material to its business or
used in the business of the Credit Parties is subject to any outstanding order,
judgment or decree adversely affecting the Credit Parties’ use thereof or their
rights thereto and, all of the rights of the Credit Parties in and to such
Intellectual Property is valid, subsisting and enforceable; (ii) to the
knowledge of the Credit Parties, the conduct of the Credit Parties does not
infringe or otherwise violate the rights of any third party in any respect;
(iii) the Credit Parties have sufficient rights to use all Intellectual Property
material to their business and, all such Intellectual Property is Registered
Intellectual Property; and (iv) there is no litigation, opposition,
cancellation, proceeding, objection or claim pending, or, to the knowledge of
the Credit Parties, asserted or threatened against the Credit Parties concerning
the ownership, validity, registerability, enforceability, infringement or use
of, or licensed right to use, any Intellectual Property, including the
Registered Intellectual Property.
 
(x)  Material Contracts. Set forth on Schedule M-1 is a complete and accurate
list as of the Closing Date of all Material Contracts to which any Credit Party
is a party showing the parties and subject matter thereof and amendments and
modifications thereto. The Borrower has delivered true and complete copies of
all Material Contracts, including all amendments thereto, to the Lenders. As of
the Closing Date, each such Material Contract is in full force and effect and
the Borrowers and their Subsidiaries are in compliance with their obligations
thereunder, except to the extent that such failure to be in compliance could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. In addition the Credit Parties are in compliance with all other
contractual obligations binding upon them, except to the extent that any such
failure to be in compliance could not reasonably be expected individually or in
the aggregate to result in a Material Adverse Effect.
 
(y)  Holding Company and Investment Company Acts. None of the Credit Parties is,
or is controlled by, an “investment company” or an “affiliated person” or
“promoter” of, or “principal underwriter” of or for, an “investment company” as
such terms are defined in the Investment Company Act of 1940, as amended.
 
(z)  Employee and Labor Matters. As of the Closing Date there is (i) no unfair
labor practice complaint pending or, to the best of any Credit Party’s
knowledge, threatened against any Credit Party before any Governmental Authority
and no grievance or arbitration proceeding pending or, to the best of such
Credit Party’s knowledge, threatened against any Credit Party which arises out
of or under any collective bargaining agreement, and (ii) no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or, to the
best of such Credit Party’s knowledge, threatened against any Credit Party that,
in the case of clause (i) or (ii) could reasonably be expected to have a
Material Adverse Effect.
 
63

--------------------------------------------------------------------------------


 
(aa)  Location of Collateral; Chief Place of Business; Chief Executive Office
FEIN; Name. All of the Inventory is located on one of the locations listed on
Schedule 6.01(aa)(1). All of the Equipment is located on one of the locations
listed on Schedule 6.01(aa)(2). Schedules 6.01(aa)(1) and (2) contain a true,
correct and complete list, as of the Closing Date, of the legal names and
addresses of each warehouse at which the Inventory or Equipment, as the case may
be, is stored. None of the receipts received by such Credit Party from any
warehouse states that the goods covered thereby are to be delivered to bearer or
to the order of a named Person or to a named Person and such named Person’s
assigns. Schedule 6.01(aa)(3) sets forth a complete and accurate list as of the
date hereof of (i) each place of business (other than a location that is only a
sales office) of each Credit Party, (ii) the chief executive office of each
Credit Party, (iii) the exact legal name of each Credit Party, (iv) the
jurisdiction of organization of each Credit Party, (v) the organizational
identification number of each Credit Party (or indicates that such Credit Party
has no organizational identification number) and (vi) the federal employer
identification number of such Credit Party. Attached hereto as Schedule
6.01(aa)(4) is a schedule setting forth, with respect to each Mortgaged
Property, the name of the Credit Party that owns or leases such property and the
only filing office(s) in which a Mortgage and/or local UCC-1 financing statement
with respect to such Credit Party and such property must be filed or recorded in
order for the Collateral Agent to obtain a perfected mortgage lien and security
interest in such Mortgaged Property.
 
(bb)  Equipment; Inventory Records; Commercial Tort Claims. Each material item
of Equipment of the Credit Parties is used or held for use in their business and
is in good working order, ordinary wear and tear and damage by casualty
excepted. Each Credit Party keeps correct and accurate records itemizing and
describing the type, quality, and quantity of Inventory and the book value
thereof in all material respects. As of the Closing Date, Schedule 6.01(bb) sets
forth a true and complete list of all commercial tort claims of the Credit
Parties.
 
(cc)  Security Interests. Each Security Document creates in favor of the
Collateral Agent a legal, valid and enforceable security interest in the
Collateral purported to be secured thereby. Upon the filing of the UCC-1
financing statements and the recording of the Collateral Assignments for
security referred to in the Security Agreement in the United States Patent and
Trademark Office and the United States Copyright Office, such security interests
in and Liens on the Collateral granted thereby shall be perfected security
interests, in each case to the extent a Lien thereon can be perfected by filing
pursuant to the UCC or by the recording of such Collateral Assignments in the
United States Patent and Trademark Office or the United States Copyright Office,
and no further recordings or filings are or will be required in connection with
the creation, perfection or enforcement of such security interests and Liens,
other than (i) the filing of continuation statements or financing change
statements in accordance with Applicable Law, (ii) the recording of the
Collateral Assignments for security pursuant to the Security Agreement in the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable, with respect to after-acquired United States patent and
trademark applications and registrations and United States copyrights and
additional filings and/or other actions as may be required to perfect the
Collateral Agent’s lien in Registered Intellectual Property under the laws of a
jurisdiction outside the United States, and (iii) additional filings if a
relevant Credit Party changes its name, identity or organizational structure or
the jurisdiction in which each relevant Credit Party is organized.
 
64

--------------------------------------------------------------------------------


 
(dd)  Foreign Assets Control Regulations, Etc. Neither the execution and
delivery of, nor the borrowing under any Loan Document, nor the use of proceeds
from any Term Loan Obligation will violate (i) the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, (ii) the Patriot Act,
or (iii) Executive Order No. 13,224, 66 Fed. Reg. 49,079 (2001), issued by the
President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism). Without limiting the foregoing, none of the Credit Parties is or
will become a “blocked person” as described in Section 1 of such Executive Order
or engages or will engage in any dealings or transactions with, or is otherwise
associated with, any such blocked person.
 
(ee)  Equipment Leases. Each Credit Party has good and indefeasible title to, or
a valid leasehold interest in, all of its material personal property, in each
case, free and clear of Liens except for Permitted Encumbrances. The Credit
Parties enjoy peaceful and undisturbed possession under all leases of Equipment
and other personal property material to their business and to which they are
parties or under which they are operating, and all of such material leases are
valid and subsisting.
 
ARTICLE VII
REPORTING COVENANTS
 
Each Credit Party covenants and agrees that, from and after the date hereof
(except as otherwise provided herein, or unless the Required Lenders have given
their prior written consent) until all amounts owing hereunder or under any Loan
Document or in connection herewith or therewith have been paid in full, that:
 
SECTION 7.01  Financial Statements. Each Credit Party (a) shall keep, and cause
each of its Subsidiaries to keep, proper books of record and account, in which
true and correct entries shall be made of all material financial transactions
and the assets and business of the Credit Parties, and (b) shall maintain a
system of accounting established and administered in accordance with sound
business practices to permit preparation of consolidated financial statements in
conformity with GAAP, and each of the financial statements described below shall
be prepared from such system and records. The Administrative Borrower shall
deliver or cause to be delivered to the Administrative Agent:
 
(a)  Monthly Reports. As soon as available, but in any event within thirty (30)
days after the end of each Fiscal Month (and with respect to the last Fiscal
Month of each Fiscal Quarter of the Administrative Borrower (including the last
Fiscal Month of the Administrative Borrower’s Fiscal Year), forty-five (45) days
after the end of such Fiscal Month, (i) a consolidated balance sheet for the
Credit Parties as at the end of such Fiscal Month (and showing a comparison to
the same period from the previous Fiscal Year and the projections for such
period), (ii) the related consolidated statements of income of the Credit
Parties for such Fiscal Month, (iii) the related consolidated statements of cash
flow of the Credit Parties for such Fiscal Month, and (iv) the related unaudited
consolidated statements of income and cash flow, in each case, for such Fiscal
Month and for the period commencing on the first day of such Fiscal Year and
ending the last day of such Fiscal Month (and showing a comparison to the same
periods from the previous Fiscal Year and the projections for such period), in a
form reasonably satisfactory to the Administrative Agent and certified by an
Authorized Officer of the Administrative Borrower as fairly presenting, in all
material respects, the financial position of the Credit Parties as at the dates
indicated and the results of their operations for the Fiscal Months indicated,
such consolidated balance sheets and consolidated statements of income in
accordance with GAAP, subject to normal year-end adjustments and the absence of
footnotes.
 
65

--------------------------------------------------------------------------------


 
(b)  Quarterly Reports. As soon as available, but in any event within forty-five
(45) days after the end of each Fiscal Quarter in each Fiscal Year (including
the last Fiscal Quarter of each Fiscal Year) (i) the quarterly report of
Administrative Borrower required to be filed with the SEC pursuant to Section 13
or 15(d) of the Securities Exchange Act, including the unaudited consolidated
balance sheets of the Credit Parties as at the end of such period, the related
unaudited consolidated statements of income and cash flow of the Credit Parties
and the related unaudited consolidated statements of income for such Fiscal
Quarter or if such quarterly reports are not filed with the SEC for any reason,
the unaudited consolidated balance sheets of the Credit Parties as at the end of
such period, the related unaudited consolidated statements of income and cash
flow of the Credit Parties and the related unaudited consolidated statements of
income for such Fiscal Quarter, (ii) a certificate of a Senior Officer of the
Administrative Borrower stating that such unaudited financial information fairly
presents, in all material respects, the financial position of the Credit Parties
as at the dates indicated and the results of its operations and cash flow for
the Fiscal Quarters indicated, such consolidated balance sheets and consolidated
statements of income and cash flow in accordance with GAAP, subject to normal
year-end adjustments and the absence of footnotes, (iii) a copy of the quarterly
updated litigation report for such Fiscal Quarter; provided, however, to the
extent such quarterly report filed with the SEC contains a complete and correct
disclosure regarding litigation, such quarterly report shall be deemed to
satisfy this clause, (iv) a detailed report of all Asset Dispositions permitted
by SECTION 9.04, (v) an update of Schedule 6.01(v) reflecting all changes since
the last update, and (vi) an updated list of all Coal Supply Agreements in
reasonable detail reflecting all changes since the last update.
 
(c)  Annual Reports. As soon as available, but in any event within ninety (90)
days after the end of each Fiscal Year (i) the annual report of Administrative
Borrower required to be filed with the SEC pursuant to Section 13 or 15(d) of
the Securities Exchange Act, including the audited consolidated balance sheets
of the Credit Parties as of the end of such Fiscal Year, the related audited
consolidated statements of income, stockholders’ equity and cash flow of the
Credit Parties and the related unaudited consolidated statements of income of
the Credit Parties for such Fiscal Year or if such annual reports are not filed
with the SEC for any reason, the audited consolidated balance sheets of the
Credit Parties as of the end of such Fiscal Year, the related audited
consolidated statements of income, stockholders’ equity and cash flow of the
Credit Parties and the related unaudited consolidated statements of income of
the Credit Parties for such Fiscal Year and (ii) a report on such financial
statements of KPMG LLP or other independent public accountants of nationally
recognized standing or other independent certified public accountants reasonably
acceptable to the Administrative Agent, which report shall be unqualified in all
material respects.
 
66

--------------------------------------------------------------------------------


 
(d)  Officer’s Certificate; Etc. Together with each delivery of any financial
statement pursuant to subsections (a) and (b) of this SECTION 7.01, (i) an
Officer’s Certificate substantially in the form of Exhibit O-1 attached hereto
and made a part hereof, stating that a Senior Officer signatory thereto has
reviewed the terms of the Loan Documents, and has made, or caused to be made
under his or her supervision, a review in reasonable detail of the transactions
and consolidated financial condition of the Credit Parties during the accounting
period covered by such financial statements, that such review has not disclosed
the existence during or at the end of such accounting period, and that such
officer does not have knowledge of the existence as at the date of such
Officer’s Certificate, of any condition or event which constitutes an Event of
Default or a continuing Default, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
the Borrowers and their Subsidiaries have taken, are taking and propose to take
with respect thereto (the “Officer’s Certificate”), and (ii) a certificate
substantially in the form of Exhibit C-2 attached hereto and made a part hereof
(the “Compliance Certificate”), signed by the Borrower’s Senior Officer or other
Senior Officer, setting forth calculations (with such specificity as the
Administrative Agent may reasonably request) for the period then ended which
demonstrate compliance, when applicable, with the provisions of ARTICLE IX and
ARTICLE X during such period.
 
(e)  Budgets; Business Plans; Financial Projections. As soon as practicable and
in any event not later than thirty (30) days prior to the beginning of each
Fiscal Year, the Administrative Borrower shall deliver to Administrative Agent
their financial forecast, prepared in accordance with the Borrowers’ normal
accounting procedures applied on a consistent basis, on a monthly basis for the
upcoming Fiscal Year and on an annual basis for the next succeeding Fiscal Year
prior to the Maturity Date, including (i) a forecasted consolidated and
consolidating balance sheet, and the related consolidated and consolidating
statements of income and cash flows of the Credit Parties for and as of the end
of such Fiscal Year, and (ii) the amount of forecasted Capital Expenditures for
such Fiscal Year.
 
(f)  Shareholder Communications and Press Releases. To Administrative Agent,
promptly upon their becoming available, copies of: (i) all Financial Statements,
reports, notices and proxy statements made publicly available by any Credit
Party to its security holders; (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any Credit Party with
any securities exchange or with the SEC or any governmental or private
regulatory authority; and (iii) all press releases and other statements made
available by any Credit Party to the public concerning material changes or
developments in the business of any such Person.
 
SECTION 7.02  Other Financial Information. The Administrative Borrower shall
deliver to each Agent any Credit Party’s such other information, with respect to
(a) the Collateral, or (b) any Credit Party’s business, financial condition,
results of operations, properties, projections, business or business prospects
as such Agent may, from time to time, reasonably request. The Credit Parties
hereby authorize each Agent and its representatives to communicate directly with
the certified public accountants for the Borrowers so long as the Agent provides
a Senior Officer of such Credit Party the opportunity to participate in such
communication and authorizes the accountants to disclose to each Agent, each
Lender and their respective representatives any and all financial statements and
other financial information, including copies of any final management letter,
that such accountants may have with respect to the Collateral or such Credit
Party’s financial condition, results of operations, properties, projections,
business, and business prospects. The Agents and such representatives shall
treat any non-public information so obtained as confidential.
 
67

--------------------------------------------------------------------------------


 
SECTION 7.03  Defaults, Events of Default. Promptly upon any Senior Officer
obtaining knowledge of any condition or event which constitutes a breach or
violation of any of the covenants, representations or conditions of this
Agreement, an Event of Default or a Default, each Credit Party shall deliver to
the Administrative Agent an Officer’s Certificate specifying (a) the nature and
period of existence of any such claimed Event of Default, Default, condition or
event, (b) the notice given or action taken by such Person in connection
therewith, and (c) what action such Credit Party has taken, is and proposes to
take with respect thereto.
 
SECTION 7.04  Lawsuits. (a) Promptly upon any Credit Party obtaining knowledge
of the institution of, or written threat of (i) any action, suit, proceeding or
arbitration against or affecting such Credit Party or any asset of such Credit
Party or not previously disclosed pursuant to SECTION 6.01(f), which action,
suit, proceeding or arbitration could reasonably be expected to have a Material
Adverse Effect, (ii) any investigation or proceeding before or by any
Governmental Authority, the effect of which could reasonably be expected to
materially limit, prohibit or restrict the manner in which such Credit Party
currently conducts its business, (iii) any Forfeiture Proceeding, or (iv) any
material Condemnation or Condemnation proceeding, such Credit Party shall give
written notice thereof to the Administrative Agent and provide such other
information reasonably requested by the Administrative Agent as may be
reasonably available to enable the Administrative Agent to evaluate such matters
except, in each case, where the same is fully covered by insurance (other than
applicable deductible), and (b) in addition to the requirements set forth in
clause (a) of this SECTION 7.04, such Credit Party upon request of the
Administrative Agent, shall promptly give written notice of the status of any
action, suit, proceeding, governmental investigation or arbitration covered by a
report delivered pursuant to clause (a) above and provide such other information
as may be reasonably requested by the Administrative Agent and reasonably
available to such Credit Party to enable the Administrative Agent to evaluate
such matters.
 
SECTION 7.05  Insurance. As soon as practicable and in any event within three
(3) Business Days of any notice of nonrenewal or cancellation without
replacement thereof of any material insurance coverage set forth on the most
recent schedule delivered pursuant to SECTION 6.01(t), as applicable, the
Administrative Borrower shall deliver to the Administrative Agent a copy of any
such notice.
 
SECTION 7.06  Environmental Notices. The Administrative Borrower shall, and
shall cause the Credit Parties to, notify the Administrative Agent and the
Collateral Agent, in writing, promptly, and in any event within five
(5) Business Days after such Credit Party’s obtaining knowledge thereof, of any:
(a) notice or claim to the effect that such Credit
 
68

--------------------------------------------------------------------------------


 
Party is or may be liable to any Person as a result of the Release of any
Hazardous Material; (b) investigation by any Governmental Authority of any
Credit Party evaluating whether any Remedial Action is needed to respond to the
Release of any Hazardous Material; (c) notice that any Property of such Credit
Party is subject to an Environmental Lien; (d) any material violation of
Environmental Laws by such Credit Party or awareness by such Credit Party of a
condition which would reasonably be expected to result in a material violation
of any Environmental Law by such Credit Party; (e) commencement or written
threat of any judicial or administrative proceeding alleging a violation of or
liability under any Environmental Law involving such Credit Party; (f) any
proposed acquisition of stock, assets, real estate or leasing of property, or
any other action by such Credit Party that would reasonably be expected to
subject such Credit Party to material Environmental Liabilities and Costs; or
(g) document provided to a Governmental Authority concerning any Release of a
Hazardous Material in excess of any reportable quantity from or onto property
owned or operated by such Credit Party or any release or event requiring
reporting pursuant to any Environmental Law or any material obligation to take
any Remedial Action to abate any Release. For purposes of clauses (a), (b),
(c) and (d), notice shall include any other written communications given to an
agent or employee of the Credit Party with direct or indirect supervisory
responsibility with respect to the activity, if any, which is the subject of
such communication. With respect to clauses (a) through (g) above, such notice
shall be required only if (i) the liability or potential liability, or with
respect to clause (g), the cost or potential cost of compliance, which is the
subject matter of the notice is reasonably likely to exceed one hundred thousand
Dollars ($100,000), or if (ii) such liability or potential liability or cost of
compliance when added to other ongoing or pending liabilities of such Credit
Party of the kind covered by clauses (a) through (f) above is reasonably likely
to exceed two hundred and fifty thousand Dollars ($250,000). Upon the written
request of the Administrative Agent, the Credit Parties shall provide the
Administrative Agent with copies of any non-privileged documents related to any
matter for which notice has been given pursuant to this SECTION 7.06.
 
SECTION 7.07  Labor Matters. The Administrative Borrower shall, and shall cause
each Credit Party to, notify the Administrative Agent in writing, promptly, but
in any event within three (3) Business Days after learning thereof, of (a) any
material labor dispute to which any Credit Party could reasonably be likely to
become a party, any actual or threatened strikes, lockouts or other disputes
relating to such Credit Party’s plants and other facilities, and (b) any
material liability incurred with respect to the closing of any plant or other
facility of such Credit Party.
 
SECTION 7.08  Other Information. Promptly upon receiving a request therefor from
the Administrative Agent, each Credit Party shall prepare and deliver to the
Administrative Agent (a) such other information with respect to such Credit
Party’s business, financial condition, results of operations, properties,
projections, business or business prospects, (b) such other information with
respect to the Collateral, including, without limitation, schedules identifying
and describing the Collateral and any Dispositions thereof or (c) such other
information with respect to such Credit Party, as from time to time may be
reasonably requested by the Administrative Agent.
 
69

--------------------------------------------------------------------------------


 
ARTICLE VIII
AFFIRMATIVE COVENANTS
 
Each Credit Party covenants and agrees, from and after the date hereof (except
as otherwise provided herein) until all amounts owing hereunder or under any
Loan Document or in connection herewith or therewith have been paid in full,
that:
 
SECTION 8.01  Compliance with Laws and Contractual Obligations. Each Credit
Party shall comply with all Requirements of Law (including with respect to the
licenses, approvals, certificates, permits, franchises, notices, registrations
and other governmental authorizations necessary to the ownership of its
respective properties or to the conduct of its respective business, antitrust
laws or Environmental Laws and laws with respect to social security and pension
funds obligations) except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Each Credit Party shall comply with all obligations under Material
Contracts, including the Indenture. In addition the Credit Parties are in
compliance with all other contractual obligations binding upon them, except to
the extent that any such failure to be in compliance could not reasonably be
expected individually or in the aggregate to result in a Material Adverse
Effect. Each Credit Party shall have policies in place to observe the applicable
requirements of the Patriot Act related requirements consistent with U.S.
industry practice.
 
SECTION 8.02  Payment of Taxes and Claims. Each Credit Party shall pay (a) all
taxes, assessments and other governmental charges imposed upon it or on any of
its properties or assets or in respect of any of its franchises, business,
income or property, and (b) all claims (including claims for labor, services,
materials and supplies) for sums material in the aggregate to such Credit Party
which have become due and payable and which by law have or may become a Lien
upon any of such Credit Party’s properties or assets, in each case prior to the
time when any penalty or fine will be incurred by the Credit Party with respect
thereto, except for such taxes, assessments, other governmental charges and
claims that are being contested in a Permitted Protest to the extent that the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 8.03  Conduct of Business and Preservation of Corporate Existence. Each
Credit Party shall (a) continue to engage in business of the same general type
as now conducted by the Credit Parties, taken as a whole, and (b) preserve and
maintain its corporate existence, rights (charter and statutory), licenses,
consents, permits, notices or approvals and franchises deemed material to its
business; provided that no Credit Party shall be required to preserve any right
or franchise if (i) the Credit Party shall determine in good faith that the
preservation thereof is no longer necessary, and (ii) that the loss thereof
could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 8.04  Inspection of Property; Books and Records; Discussions.
 
(a)  At any reasonable time during normal business hours with prior notice, or
at any time without notice if a Default or Event of Default shall have occurred
and be continuing, each Credit Party shall permit any authorized
representative(s) designated by any Agent to visit and inspect any of its
assets, to examine, audit, check and make copies of their respective financial
and accounting records, books, journals, orders, receipts and any correspondence
with regulators and other data relating to their respective businesses or the
transactions contemplated by the Loan Documents (including in connection with
environmental compliance, hazard, liability or insurance programs), and to
discuss their affairs, finances and accounts with their officers and independent
certified public accountants. The visitations and/or inspections by or on behalf
of any Agent shall be at the Credit Parties’ expense and all costs and expenses
incurred by the Administrative Agent or the Collateral Agent in connection
therewith shall constitute Lender Expenses hereunder; provided that so long as
no Event of Default is continuing, the Credit Parties shall not be obligated to
pay for more than such visitations and/or inspections in any twelve (12)-month
period specified in SECTION 8.04(b) and 8.04(c) below. Each Credit Party shall
keep and maintain in all material respects proper, complete and accurate books
of record and account, in which entries in conformity with GAAP shall be made of
all dealings and financial transactions and the assets and business of such
Credit Party in relation to their respective businesses and activities,
including transactions and other dealings with respect to the Collateral. If an
Event of Default has occurred and is continuing and the Term Loan Obligations
have been accelerated, the Administrative Borrower, upon the Administrative
Agent’s request, shall make copies of or turn over any such records to the
Administrative Agent or its representatives.
 
70

--------------------------------------------------------------------------------


 
(b)  Upon three (3) Business Days’ prior written notice to the Credit Parties,
each Credit Party shall permit any authorized representatives of the Collateral
Agent to conduct a field examination, at the Borrower’s expense, of any of the
properties of such Credit Party, including its and their financial and
accounting records, and to make copies and take extracts therefrom, and to
discuss its and their affairs, finances and business with its and their officers
and certified public accountants, at such reasonable times during normal
business hours and, subject to the proviso set forth below, as often as may be
reasonably requested (a “Field Examination”); provided that so long as no Event
of Default is continuing, the Borrowers shall not be obligated to pay the costs
of more than two (2) field exams in any twelve (12)-month period.
 
(c)  Each Credit Party shall permit any authorized representatives of the
Collateral Agent to conduct an appraisal of the Inventory of such Credit Party
at such Credit Party’s expense; provided that so long as no Event of Default is
continuing, the Borrowers shall not be obligated to pay the costs of more than
two (2) such Inventory appraisals in any twelve (12)-month period.
 
SECTION 8.05  Maintenance of Properties. Each Credit Party shall, maintain,
preserve and protect consistent with past practice all of their tangible
properties and Intellectual Property and other intangible assets which are
material to the conduct of their business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and comply with the
provisions of all Material Contracts (including material Mining Leases) to which
each of them is a party so as to prevent any material loss or forfeiture thereof
or thereunder. Further, each Credit Party shall maintain all other contractual
obligations binding upon it, except to the extent that any such failure to do so
could not reasonably be expected individually or in the aggregate to result in a
Material Adverse Effect. Each Credit Party shall (a) maintain such Credit
Party’s rights in all Intellectual Property material to the conduct of its
business, including all Registered Intellectual Property and all Trade Secrets
owned or licensed by such Credit Party (b) take all commercially reasonable
steps to preserve and protect such Intellectual Property, including maintaining
the quality of any and all products or services used or provided in connection
with any material Trademark, at least at the level of quality of the products
and services as of the Closing Date, and (c) take all commercially reasonable
steps to ensure that all licensed users of any such Intellectual Property use
such substantially consistent standards of quality.
 
71

--------------------------------------------------------------------------------


 
SECTION 8.06  Transactions with Related Parties. Each Credit Party shall conduct
all transactions otherwise permitted under this Agreement with any of its
Related Parties on terms that are commercially reasonable and no less favorable
to such Credit Party than such Credit Party would obtain in a comparable
arm’s-length transaction with a Person not a Related Party.
 
SECTION 8.07  Further Assurances. Each Credit Party shall take such action and
execute, acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as the Collateral Agent may reasonably require
from time to time in order, (a) to carry out more effectively the purposes of
this Agreement and the other Loan Documents, (b) to obtain, maintain, continue,
validate or perfect its first-priority Liens on any of the Collateral or any
other property of the Credit Parties, (c) to establish and maintain the validity
and effectiveness of any of the Loan Documents and the validity, perfection and
priority of the Liens intended to be created thereby, and (d) to better assure,
convey, grant, assign, transfer and confirm unto the Collateral Agent for the
ratable benefit of the Lenders the rights now or hereafter intended to be
granted to the Collateral Agent for the ratable benefit of the Lenders under
this Agreement or any other Loan Document.
 
SECTION 8.08  Additional Security; Additional Guaranties; Further Assurances.
 
(a)  In the event that any Credit Party acquires a fee interest in any Real
Estate Asset and such interest has not otherwise been made subject to a Lien in
favor of the Collateral Agent, for the benefit of the Lenders, then such Credit
Party, within ten (10) days after (or such later time as the Collateral Agent
may agree in the exercise of its reasonable discretion) acquiring such Real
Estate Asset, shall take all such actions and execute and deliver, or cause to
be executed and delivered, all such mortgages, documents, instruments,
agreements, opinions and certificates as the Collateral Agent shall reasonably
request to create in favor of the Collateral Agent, for the benefit of the
Lenders, a valid and, subject to any filing and/or recording referred to herein,
perfected first-priority security interest in such Real Estate Asset. In
addition to the foregoing, the Administrative Borrower shall, at the request of
the Required Lenders, deliver, from time to time, to the Administrative Agent
such appraisals as are required by law or regulation of Real Estate Assets with
respect to which the Collateral Agent has been granted a Lien.
 
(b)  If any Credit Party enters into any Material Contract after the Closing
Date, then such Credit Party shall notify the Agents thereof within fifteen (15)
days thereafter, and such Credit Party shall promptly (and in any event, within
sixty (60) days following the date of such Material Contract (including any
Mining Lease that constitutes a Material Contract) or such later time as may
reasonably be necessary, in the Collateral Agent’s reasonable discretion) use
commercially reasonable efforts to execute and deliver to the Agents (i) all
such Mortgages, documents, instruments, agreements, opinions and certificates
that the Collateral Agent shall reasonably request to create in favor of the
Collateral Agent, for the benefit of the Lenders, a valid and enforceable
perfected first-priority Lien and security interest in such Leasehold Property
(subject to Permitted Encumbrances), (ii) each of the documents, instruments and
other materials related thereto as may be reasonably requested by the Agents,
(iii) using such Credit Party’s best efforts, a landlord consent and estoppel if
required under the applicable Lease, or landlord estoppel certificate if no
consent is required under the Lease; provided that any such landlord consent
and/or estoppel shall be in form and substance reasonably acceptable to the
Administrative Agent and shall address such matters as are reasonably required
by the Lenders, which shall include, but not be limited to, a consent by the
Landlord to the lien on such Lease in favor of the Collateral Agent to secure
the Obligations, a waiver by the landlord of all statutory or other Liens that
the Landlord has or could later have on any of the assets of the Lessee under
such Lease, (iv) evidence that the Lease (or a memorandum thereof) has been
recorded in all places necessary or desirable, in the reasonable judgment of the
Administrative Agent, to give constructive notice of such Lease to third-party
purchasers and encumbrances of the affected real property, and (v) if requested
by Agent in respect of a Material Contract that is a Lease under which a Credit
Party is the landlord, a subordination, non-disturbance and attornment agreement
in a form reasonably acceptable to the Collateral Agent.
 
72

--------------------------------------------------------------------------------


 
(c)  Formation of Subsidiaries. The Credit Parties shall not form, acquire or
have any Subsidiaries other than Credit Parties, and Subsidiaries that are
acquired subject to the restrictions on Investments provided in SECTION 9.07 or
in accordance with this SECTION 8.08(c).
 
(i)  Each Credit Party shall (i) cause each Person that becomes a Subsidiary of
such Credit Party after the Closing Date promptly (and in any event within ten
(10) days after the creation or acquisition of such Subsidiary) to guarantee the
Obligations and to grant to the Collateral Agent, for the benefit of the
Lenders, a security interest in the real, personal and mixed property of such
Subsidiary to secure the Obligations, and (ii) promptly (and in any event within
ten (10) days after the creation or acquisition of any Equity Interests) pledge,
or cause to be pledged, to the Collateral Agent, for the benefit of the
Collateral Agent and Lenders, all of the Equity Interests owned by a Credit
Party of each Person that becomes a direct Subsidiary of such Credit Party, and
all of the Equity Interests owned by a Credit Party, all in accordance with this
SECTION 8.08, in the case of each of subclause (i) and (ii) above, to be
accompanied by an opinion of counsel to such Credit Party, in form and substance
satisfactory to the Administrative Agent. The documentation for such guaranty,
security and pledge shall be in form and substance reasonably satisfactory to
the Administrative Agent or the Collateral Agent and shall be substantially
similar to the Loan Documents executed concurrently herewith with such
modifications as are reasonably requested by the Collateral Agent.
 
(ii)  At the time that any Credit Party forms any Subsidiary or acquires any
Subsidiary after the Closing Date, such Credit Party shall promptly (i) cause
such Subsidiary to execute and deliver to the Administrative Agent and the
Collateral Agent the Security Agreement, and such security documents, as well as
appropriate financing statements, all in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent (including
being sufficient to grant the Collateral Agent, on behalf of the Lenders, a
first-priority Lien in and to the assets of such newly formed or acquired
Subsidiary), and (ii) provide to the Administrative Agent and the Collateral
Agent all other documentation, including, at the Collateral Agent’s request, one
or more opinions of counsel reasonably satisfactory to the Administrative Agent
and Collateral Agent, which in the opinion of each of them is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above (including the grant and perfection of any Lien contemplated thereby).
Any document, agreement, or instrument executed or issued pursuant to this
paragraph (c) shall be a Loan Document.
 
73

--------------------------------------------------------------------------------


 
(iii)  The Credit Parties agree to cause each Subsidiary of a Credit Party
which, after the Closing Date, is required to become a Guarantor in accordance
with the requirements of this SECTION 8.08 to, at their own expense, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record in any appropriate governmental office,
any document or instrument reasonably deemed by the Collateral Agent to be
necessary or desirable for the creation and perfection of the Liens on its
assets intended to be created pursuant to the relevant Security Documents.
 
(d)  The Liens required to be granted pursuant to this SECTION 8.08 shall be
granted pursuant to the respective Security Documents previously executed and
delivered by the Credit Parties (or other security documentation substantially
similar to such Security Documents or otherwise reasonably satisfactory in form
and substance to the Collateral Agent) for the benefit of the Lenders and shall
constitute valid and enforceable first-priority perfected security interests on
all of the Collateral subject thereto, prior to the rights of all third Persons
and subject to no other Liens except Permitted Encumbrances, and with such
exceptions, conditions and qualifications, as shall be permitted by the
respective Security Documents. Any Security Documents and other instruments
related thereto or related to existing Security Documents shall be duly recorded
or filed in such manner and in such places and at such times as are required by
law to create, maintain, effect, perfect, preserve, maintain and protect the
Liens, in favor of the Collateral Agent for the benefit of the Lenders, required
to be granted pursuant to the Security Documents and all taxes, fees and other
charges payable in connection therewith shall be paid in full by the Borrowers.
At the time of the execution and delivery of any Security Documents, the
Borrowers will, at the request of the Collateral Agent, cause to be delivered to
the Collateral Agent such customary opinions of counsel and other related
documents as may be reasonably requested by the Collateral Agent to assure that
this SECTION 8.08 has been complied with.
 
(e)  Each Credit Party agrees that each action required above by this SECTION
8.08 shall be completed as promptly as reasonably practicable after such action
is requested to be taken by the Administrative Agent or the Collateral Agent,
provided that any action required above by this SECTION 8.08 with respect to a
newly formed, created or acquired Subsidiary shall be completed as promptly as
practicable but in any event within ten (10) days following the formation,
creation or acquisition of such Subsidiary.
 
74

--------------------------------------------------------------------------------


 
SECTION 8.09  Powers; Conduct of Business. Each Credit Party shall qualify and
remain qualified to do business in each jurisdiction in which the nature of its
business requires it to be so qualified except for those jurisdictions where
failure to so qualify does not have or could not reasonably be expected to have
a Material Adverse Effect.
 
SECTION 8.10  Use of Proceeds. Proceeds of the Term Loan Obligations shall be
used solely in accordance with SECTION 2.01 hereof.
 
SECTION 8.11  Obtaining of Permits, Etc. Each Credit Party shall obtain,
maintain and preserve all Permits which are necessary or useful in the proper
conduct of its business, except where the failure to maintain and preserve such
permits, licenses, authorizations, approvals, entitlements and accreditations
does not or could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 8.12  Environmental. Each Credit Party shall, (a) comply, and cause its
Subsidiaries to comply, in all material respects with Environmental Laws and
provide to the Collateral Agent documentation of such compliance which
Collateral Agent reasonably requests, which documentation shall include a notice
by the Administrative Borrower six (6) months after the Closing Date of the
steps taken by the Credit Parties to address any outstanding matters described
on Schedule 6.01(p), (b) promptly provide the Collateral Agent a copy of any
document provided to a Governmental Authority concerning any Release of a
Hazardous Material from or onto property owned or operated by the Credit Parties
and take any Remedial Actions required of the Credit Parties by Environmental
Laws or otherwise appropriate to abate said Release or avoid Environmental
Liabilities and Costs, and (c) perform any Remedial Action at property owned or
operated by the Credit Parties (i) that is required of the Credit Parties
pursuant to any Environmental Law or agreement with a Governmental Authority, or
(ii) that was initiated prior to the Closing Date and is identified on
Schedule 6.01(p).
 
SECTION 8.13  Mining. The Credit Parties will, (a) take all commercially
reasonable efforts to ensure that all of their respective tenants, subtenants,
contractors, subcontractors, and invitees comply with all applicable Mining
Laws, and obtain, comply and maintain any and all Mining Permits, applicable to
any of them, and (b) conduct and complete all material investigations, studies,
sampling and testing, and all remedial, removal and other actions in each case
required under applicable Mining Laws and promptly comply in all respects with
all lawful orders and directives of any Governmental Authority in respect of
applicable Mining Laws.
 
SECTION 8.14  Maintenance of Insurance. Each Credit Party shall maintain (in the
name of such Credit Party), insurance with financially sound and reputable
insurance companies or associations (including, without limitation, commercial
general liability, property and business interruption insurance) with respect to
their Properties (including all Real Estate Assets leased or owned by them) and
business, in such amounts and covering such risks as is required by any
Governmental Authority having jurisdiction with respect thereto or as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated. All such property and casualty policies shall
name the Collateral Agent as loss payee, and all policies of liability insurance
shall name the Collateral Agent an additional insured. All certificates of
insurance are to be delivered to the Collateral Agent and the policies shall
contain a loss payable and additional insured endorsements in favor of the
Collateral Agent (substantially in the form reasonably requested by the
Collateral Agent), and shall provide for not less than thirty (30) days’ prior
written notice to the Collateral Agent and other named insureds of the exercise
of any right of cancellation.
 
75

--------------------------------------------------------------------------------


 
SECTION 8.15  Condemnation. Immediately upon learning of the institution of any
Condemnation of any of its material owned or leased real property, any Credit
Party shall notify each of the Agents of the pendency of such proceeding.
 
SECTION 8.16  Fiscal Year. Each Credit Party shall cause its Fiscal Year to end
on December 31 of each year unless the Required Lenders consent to a change in
such Fiscal Year (and appropriate related changes to this Agreement).
 
SECTION 8.17  Payment of Contractual Obligations. Each Credit Party shall pay on
a timely basis any and all premiums, cash reserves, claims or other payment
obligations in respect of any material insurance policy or any insurance
covering the Collateral, and pay on a timely basis any and all amounts due and
payable, and perform all of its obligations, under all Material Contracts.
 
SECTION 8.18  Change in Collateral; Collateral Records. Each Credit Party shall
advise the Collateral Agent promptly, in sufficient detail, of any change which
could reasonably be expected to have a Material Adverse Effect relating to the
value of the Collateral or the Lien granted thereon and execute and, upon the
Collateral Agent’s reasonable request, deliver, and cause each of its
Subsidiaries to execute and deliver, to the Collateral Agent from time to time,
solely for the Collateral Agent’s convenience in maintaining a record of
Collateral, such written statements and schedules, maintained by the Borrowers
and their Subsidiaries in the ordinary course of business, as the Collateral
Agent may reasonably require, designating, identifying or describing the
Collateral.
 
SECTION 8.19  Cash Management. (a) No Credit Party shall have any Deposit
Account or Securities Account other than accounts maintained in accordance with
SECTION 9.15 hereof and the Administrative Borrower shall cause the Lenders to
have a valid, perfected, first-priority security interest in such accounts
except as otherwise specified in SECTION 9.15.
 
(b)  No Credit Party shall close any Deposit Account or Securities Account or
any lockbox maintained by it as of the date hereof without the prior written
consent of the Collateral Agent.
 
(c)  Each Credit Party shall take all reasonable steps necessary from time to
time to deposit or cause to be deposited promptly all of their Collections
(including those sent in cash or otherwise directly to a Credit Party) into an
account subject to a Control Agreement.
 
(d)  The Collateral Agent shall have the right to give notice of cash dominion
under any Control Agreement at any time after Revolver Availability is less than
twenty million Dollars ($20,000,000) and, once given, such cash dominion shall
continue until such time as the Aggregate Revolver Exposure as defined under the
Revolver Credit Agreement is zero.
 
76

--------------------------------------------------------------------------------


 
SECTION 8.20  Location of Equipment. Each Credit Party will keep its Equipment
only at any of the locations identified on Schedule 6.01(aa)(2) or in transit
from one such location to another; provided, however, that the Administrative
Borrower may amend Schedule 6.01(aa) so long as such amendment occurs by written
notice to the Collateral Agent not less than thirty (30) days prior to the date
on which the list of locations has changed and such Equipment is moved to such
new location in the United States.
 
SECTION 8.21  Post-Closing Matters. Each Credit Party shall satisfy each
condition and complete each item set forth on Schedule 8.21 attached hereto on
or before the time specified on Schedule 8.21 with respect to such condition or
item.
 
SECTION 8.22  Inventory. Each Credit Party shall maintain its Inventory only
(a) at locations that are (i) owned or leased by the Credit Parties, or (ii)
subject to a Collateral Access Agreement or will be within sixty (60) days from
the Closing Date, or (b) in transit from one such location to another.
 
SECTION 8.23  Pledged Security Interests. The Credit Parties shall deliver,
within three (3) Business Days following the Closing Date, all of the
certificated pledged Securities then owned by the Borrowers, together with
(i) executed and undated transfer powers in the case of certificated pledged
Securities, and (ii) all other items required to be delivered pursuant to the
Security Agreement.
 
ARTICLE IX
NEGATIVE COVENANTS
 
Each Credit Party covenants and agrees, from and after the date hereof (except
as otherwise provided herein) until all amounts owing hereunder or under any
other Loan Document or in connection herewith or therewith have been paid in
full that:
 
SECTION 9.01  Liens. It shall not create, incur, assume or suffer to exist any
Lien upon or with respect to any of its property or assets, whether now owned or
hereafter acquired, or assign or otherwise transfer any account receivable or
other right to receive income, other than Permitted Encumbrances.
 
SECTION 9.02  Indebtedness. It shall not create, incur, assume, guarantee or
suffer to exist, or otherwise become or remain liable with respect to any
Indebtedness, other than Permitted Indebtedness.
 
SECTION 9.03  Consolidation, Merger, Subsidiaries, Etc. It shall not
(a) liquidate or dissolve, consolidate with, or merge into or with, any other
corporation, provided that this clause (a) shall not prevent (i) a merger or
consolidation involving only a Borrower and one or more of its Subsidiaries
pursuant to which a Borrower is the surviving party, (ii) a merger or
consolidation involving only one or more Wholly-Owned Domestic Subsidiaries of a
Borrower pursuant to which the surviving Person is a Wholly-Owned Domestic
Subsidiary of a Borrower that is a Credit Party, (iii) a merger or consolidation
that has the effect of a disposition of assets permitted by SECTION 9.04 or an
Investment permitted by SECTION 9.07, or (iv) purchase or otherwise acquire all
or substantially all of the capital stock or assets of any Person (or of any
division or business unit thereof).
 
77

--------------------------------------------------------------------------------


 
SECTION 9.04  Asset Dispositions, Etc. It shall not sell, transfer, lease or
otherwise dispose of, or grant options, warrants or other rights with respect
to, any of its assets (including any capital stock or Indebtedness of any
Person), (each an “Asset Disposition”) except:
 
(a)  sales, transfers, leases or other dispositions of (i) Inventory or rights
to Inventory, (ii) surplus equipment and (iii) Permitted Investments, in each
case in the ordinary course of business;
 
(b)  sales, transfers, leases or other dispositions of assets to a Credit Party;
 
(c)  the discount or sale, in each case without recourse and in the ordinary
course of business, of receivables more than ninety (90) days overdue and
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing of receivables);
 
(d)  sales or other dispositions in the ordinary course of business of equipment
and other tangible assets that have become obsolete, uneconomic, worn-out or no
longer useful in the business of a Credit Party or its Subsidiaries;
 
(e)  Restricted Payments permitted by the terms of this Agreement;
 
(f)  dispositions of cash and Cash Equivalents in the ordinary course of
business;
 
(g)  nonexclusive licenses of Intellectual Property of a Credit Party or its
Subsidiaries entered into in the ordinary course of business;
 
(h)  in a transaction permitted under SECTION 9.03 or SECTION 9.07;
 
(i)  (A) the Bell County Disposition and (B) Dispositions (excluding the Bell
County Dispositions) with an aggregate fair market value not exceeding twenty
million Dollars ($20,000,000) in the aggregate; provided, that with respect to
sales, conveyances, transfers, leases, subleases, licenses, assignments and
other dispositions of Equipment and Real Estate Assets, which are not replaced
within one hundred eighty (180) days, if the Administrative Borrower notifies
the Administrative Agent in writing within such 180 day period that it or the
applicable Subsidiary intends to replace such Equipment or Real Estate Asset,
then such Borrower or such applicable Subsidiary shall, so long as no Event of
Default shall have occurred and be continuing, be permitted to do so as
specified within three hundred and sixty-five (365) days of the Disposition of
such Equipment or Real Estate Asset; and
 
(j)  any Credit Party shall have the right (i) to terminate or allow to expire
or to not renew any Lease in the ordinary and normal course of its business that
is no longer needed for the ongoing operations of such Credit Party; or (ii) to
enter into subleases, easements, licenses and other similar agreements relating
to portions of its Property with third parties in the ordinary course of
business of such Credit Party, to the extent that any such sublease, easement,
license or other like agreement or does not otherwise relate to a material
portion of the Property; and in all cases under clauses (i) and (ii),
provided that such action or event could not reasonably be expected to result in
a Material Adverse Effect.
 
78

--------------------------------------------------------------------------------


 
SECTION 9.05  Limitation on Issuance of Equity Interests. It shall not issue or
sell or enter into any agreement or arrangement for the issuance and sale of any
shares of its capital stock or of any other Equity Interests, any Securities
convertible into or exchangeable for its capital stock or other Equity Interests
or any warrants, options or other rights for the purchase or acquisition of any
of its capital stock or Equity Interests, other than (a) as set forth on
Schedule 6.01(e), (b)  the issuance of capital stock to a Borrower or
Wholly-Owned Subsidiaries of such Borrower, (c) the issuance of capital stock of
directors’ qualifying shares; or (d) issuances to employees pursuant to existing
employee stock option plan as set forth on Schedule 6.01(e).
 
SECTION 9.06  Limitations on Dividends and Distributions and Other Payment
Restrictions Affecting Subsidiaries. It shall not create or otherwise cause,
incur, assume, suffer or permit to exist or become effective any consensual
encumbrance or restriction of any kind on its ability to, (a) pay dividends or
to make any other distribution on any shares of its Equity Interests,
(b) subordinate or to pay, prepay, redeem or repurchase any Indebtedness owed to
any Credit Party, (c) make loans or advances to any Credit Party, or
(d) transfer any of its property or assets to any Credit Party; provided,
however, that nothing in clauses (a) through (d) of this SECTION 9.06 shall
prohibit or restrict: (i) this Agreement and the other Loan Documents; (ii) any
Applicable Law, rule or regulation (including applicable currency control laws
and applicable state or provincial corporate statutes restricting the payment of
dividends or any other distributions in certain circumstances); (iii) any
restriction set forth in any document or agreement governing or securing any
Existing Debt; (iv) in the case of clause (d) any restrictions on the
subletting, assignment or transfer of any property or asset included in a lease,
license, sale conveyance or similar agreement with respect to such property or
asset; (v) in the case of clause (d) any holder of a Permitted Encumbrance from
restricting on customary terms the transfer of any property or assets subject to
such Permitted Encumbrance; (vi) customary provisions restricting assignment of
any licensing agreement or other contract entered into by the Credit Parties in
the ordinary course of business; (vii) restrictions on the transfer of any asset
pending the close of the sale of such asset; or (viii) customary provisions
requiring payment on a pro rata basis of dividends or other distributions by any
non-Wholly-Owned Subsidiary that is not a Credit Party set forth in the
organizational documents for such Subsidiary so long as such provisions were not
entered into in connection with any other agreement or arrangement not otherwise
permitted under this SECTION 9.06.
 
SECTION 9.07  Investments. It shall not directly or indirectly, hold, own or
invest in or commit or agree to hold or invest in, or purchase or otherwise
acquire or commit or agree to purchase or otherwise acquire any Investment,
except for Permitted Investments and Permitted Acquisitions.
 
SECTION 9.08  Sale and Leaseback. It shall not directly or indirectly, become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease, whether an Operating Lease or a Capitalized Lease, of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
(i) that a Credit Party has sold or transferred or is to sell or transfer to any
other Person, or (ii) that a Credit Party intends to use for substantially the
same purpose as any other property that has been or is to be sold or transferred
by such Credit Party or any other Credit Party to any Person in connection with
such lease (a “Sale and Leaseback”) in excess of $10,000,000 individually and in
the aggregate for all such Sale and Leaseback transactions during the term of
this Agreement.
 
79

--------------------------------------------------------------------------------


 
SECTION 9.09  Negative Pledges. It shall not enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, except (a) pursuant to this
Agreement and the Security Documents, (b) pursuant to any document or instrument
governing Existing Debt (including the Indenture and the Revolving Credit
Agreement) or governing Capitalized Leases or purchase money debt incurred
pursuant to SECTION 9.02 or any such restriction contained therein relates only
to the asset or assets acquired in connection therewith or in connection with
any Lien permitted by SECTION 9.01 or any Disposition permitted by SECTION 9.04,
(c) prohibitions or conditions under Applicable Law, rule or regulation, (d) any
agreement or instrument to which any Person is a party existing on the date such
Person first becomes a Subsidiary of a Credit Party or the date such agreement
or instrument is otherwise assumed by a Credit Party (so long as such agreement
or instrument was not entered into solely in contemplation of such Person
becoming a Subsidiary of a Credit Party or such assumption and such prohibitions
or conditions do not affect any other Subsidiary of the Credit Party (other than
Subsidiaries of such Person having primary obligation for repayment of such
Indebtedness)), (e) customary provisions restricting subletting or assignment of
any lease governing any leasehold interest of a Credit Party, and (f)  customary
provisions restricting assignment of any licensing agreement or other contract
entered into by a Credit Party in the ordinary course of business; or
restrictions on the transfer of any asset pending the close of the sale of such
asset.
 
SECTION 9.10  Change in Nature of Business. Except as expressly permitted
hereunder, it shall not make any material change in the nature of its business
as such business is carried on as of the Closing Date or any business
substantially related or incidental thereto. It shall not, modify or change its
fiscal year or materially modify or change its method of accounting (other than
as may be required to conform to GAAP or, with respect to Subsidiaries, to
conform to the Administrative Borrower’s Fiscal Year) or enter into, modify, or
terminate any agreement currently existing or at any time hereafter entered into
with any third-party accounting firm or service bureau for the preparation or
storage of the Credit Parties’ accounting records in a manner that would result
in said accounting firm or service bureau declining to provide the Agents with
information regarding the Credit Parties’ financial condition.
 
SECTION 9.11  Change Name. It shall not change a Credit Party’s name,
organizational identification number, state of organization, or organizational
identity; provided, however, that a Credit Party or a Subsidiary of a Credit
Party may change its name or state of organization upon at least thirty (30)
days’ prior written notice by the Administrative Borrower to the Administrative
Agent and the Collateral Agent of such change and so long as, at the time of
such written notification, such Credit Party or such Subsidiary provides any
financing statements, fixture filings or other documents necessary to perfect
and continue perfected Liens.
 
SECTION 9.12  Modifications of Indebtedness, Organizational Documents and
Certain Other Agreements. It shall not amend, modify or otherwise change,
(a) its certificate of incorporation or bylaws (or other similar organizational
documents), including by the filing or modification of any certificate of
designation, or any agreement or arrangement entered into by it, with respect to
any of its capital stock (including any shareholders’ agreement) except any such
amendments, modifications or changes pursuant to this clause that either
individually or in the aggregate would not be materially adverse to the
interests of the Lenders, (b) its accounting policies or reporting practices,
(c) the Indenture, or (d) the Revolving Credit Agreement in a manner prohibited
by the Intercreditor Agreement.
 
80

--------------------------------------------------------------------------------


 
SECTION 9.13  Federal Reserve Regulations. It shall not use the proceeds of any
Term Loan Obligation for any purpose that would cause such Term Loan Obligation
to be a margin loan under the provisions of Regulation T, U or X.
 
SECTION 9.14  Investment Company Act of 1940. It shall not engage in any
business, enter into any transaction or take any other action that would cause
it or any of its Subsidiaries to become subject to the registration requirements
of the Investment Company Act of 1940, as amended, by virtue of being an
“investment company” or a company “controlled” by an “investment company” not
entitled to an exemption within the meaning of such Act.
 
SECTION 9.15  Securities Accounts; Deposit Accounts. Subject to the Security
Agreement and except as permitted by SECTION 5.01(u), it shall not establish or
maintain any Securities Account, Deposit Account or similar account unless the
Collateral Agent shall have received a Control Agreement in respect of such
Securities Account, Deposit Account or similar account; provided that, this
requirement shall not apply to any Deposit Account that is a disbursement
account and either (A) does not have average daily balances in excess of
$100,000 for each such account, or (B) is an account for payment of workers
compensation and employment claims, so long as the aggregate amount of such
excluded Deposit Accounts does not exceed $1,000,000 in the aggregate for all
such accounts. Each Credit Party shall comply in all material respects with the
provisions of each Control Agreement to which it is a party.
 
SECTION 9.16  Impairment of Security Interests. Except as otherwise permitted
pursuant to any of the Loan Documents, it shall not directly or indirectly, take
any action or do anything that would have the effect of terminating, limiting in
or impairing the perfection or priority of any Lien securing the Obligations
except as expressly permitted under any Loan Document.
 
SECTION 9.17  Restricted Payments. It shall not make any Restricted Payment,
except (a) intercompany loans and advances between Credit Parties to the extent
permitted by SECTION 9.07, (b) dividends and distributions by a Credit Party to
the Credit Party that holds of the Stock of such Credit Party, (c) employee
loans permitted under SECTION 9.02, and (d) payments of principal and interest
of intercompany notes issued in accordance with SECTION 9.02.
 
ARTICLE X
FINANCIAL COVENANTS
 
Each Credit Party covenants and agrees, from and after the date hereof (except
as otherwise provided herein, or unless the Required Lenders have given their
prior written consent) until all amounts owing hereunder or under any Security
Document or in connection herewith or therewith have been paid in full, that:
 
SECTION 10.01  Minimum Consolidated EBITDA. The Credit Parties shall not permit
Consolidated EBITDA
 
(a)   for the six (6) month period ending as of June 30, 2007 to be less than
$22.2 million,
 
81

--------------------------------------------------------------------------------


 
(b)  for the nine (9) month period ending as of September 30, 2007 to be less
than $34.5 million, and
 
(c)  for the twelve (12)-month period ending on any date set forth in the table
below to be less than the amount set forth opposite such date:
 
Measurement Period Ending
 
Consolidated EBITDA
 
December 31, 2007
 
$
43.9 million
 
March 31, 2008
 
$
50.0 million
 
June 30, 2008
 
$
56.0 million
 
September 30, 2008
 
$
62.4 million
 
December 31, 2008
 
$
68.7 million
 
March 31, 2009
 
$
70.2 million
 
June 30, 2009
 
$
71.7 million
 
September 30, 2009
 
$
73.2 million
 
December 31, 2009
 
$
74.5 million
 
March 31, 2010
 
$
74.5 million
 
June 30, 2010
 
$
73.7 million
 
September 30, 2010
 
$
72.2 million
 
December 31, 2010
 
$
74.5 million
 



SECTION 10.02  Leverage Ratio. The Credit Parties shall not permit the Leverage
Ratio for the Credit Parties as of any date set forth in the table below to be
greater than the amount set forth opposite such date:
 
Measurement Period Ending
 
Leverage Ratio
 
June 30, 2007
   
2.3x
 
September 30, 2007
   
2.2x
 
December 31, 2007
   
2.3x
 
March 31, 2008
   
2.1x
 
June 30, 2008
   
1.9x
 
September 30, 2008
   
1.8x
 
December 31, 2008
   
1.7x
 
March 31, 2009
   
1.6x
 
June 30, 2009
   
1.6x
 
September 30, 2009
   
1.6x
 
December 31, 2009
   
1.5x
 
March 31, 2010
   
1.5x
 
June 30, 2010
   
1.5x
 
September 30, 2010
   
1.6x
 
December 31, 2010
   
1.5x
 

 
82

--------------------------------------------------------------------------------


 
SECTION 10.03  Capital Expenditures. The Credit Parties will not make or agree
to make any Capital Expenditure that would cause the aggregate amount of all
such Capital Expenditures made by the Credit Parties in the aggregate to exceed
(a) $56.1 million in the Fiscal Year ending on or before December 31, 2007 and
(b) $70.4 million in the Fiscal Year ending on or before December 31, 2008 and
(c) $66.0 million in any Fiscal Year thereafter; provided, however, to the
extent that actual Capital Expenditures for any Fiscal Year are less than the
maximum amount set forth above for such Fiscal Year, such unused amount may be
carried forward and used only in the next Fiscal Year (where it shall be deemed
to be spent last).
 
ARTICLE XI
EVENTS OF DEFAULT, RIGHTS AND REMEDIES
 
SECTION 11.01  Events of Default. Each of the following occurrences shall
constitute an event of default (an “Event of Default”) under this Agreement.
 
(a)  Failure to Make Payments When Due. The Borrowers shall fail to pay (i) any
principal or interest when due, or (ii) any fees, Lender Expenses or any other
monetary Obligation, and such failure shall continue for a period of three (3)
Business Days after such amount was due (in each case, whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise).
 
(b)  Breach of Certain Covenants. Any Credit Party shall fail to perform or
comply with any covenant or agreement contained in SECTION 7.03, SECTION 8.03,
SECTION 8.04, SECTION 8.08(c), SECTION 8.10, SECTION 8.11, ARTICLE IX, or
ARTICLE X under this Agreement.
 
(c)  Breach of Representation or Warranty. Any representation, warranty or
statement made or deemed made by or on behalf of any Credit Party or by any
officer of the foregoing under any Loan Document or in any report, certificate,
or other document delivered to any Agent or any Lender pursuant to any Loan
Document prove to be incorrect or misleading in any material respect when made
or deemed made.
 
(d)  Five (5) Day Cure Period. Any Credit Party shall fail to perform or comply
with any covenant or agreement contained in ARTICLE VII, except for SECTION 7.03
and such default shall continue for five (5) Business Days or more.
 
(e)  Other Defaults (Thirty (30)-Day Cure). Any Credit Party shall fail to
perform or comply with any other covenant or agreement and such failure
continues for a period of thirty (30) days after learning of such failure or
receiving written notice thereof from any Agent, provided that if such cure is
not completed within such thirty (30)-day period, so long as such Credit Party
has a commitment to cure and diligently pursues to complete such cure, such
period shall be extended an additional thirty (30) days thereafter.
 
83

--------------------------------------------------------------------------------


 
(f)  Default as to Other Indebtedness. Any Credit Party or any Subsidiary of a
Credit Party shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) with respect
to any Indebtedness if the aggregate amount of such Indebtedness is in excess of
$5,000,000 in the aggregate and such failure shall continue after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any other breach, default or event of default shall occur, or
any other condition shall exist under any instrument, agreement or indenture
pertaining to any such Indebtedness, if the effect thereof (with or without the
giving of notice or lapse of time or both) is to permit or require an
acceleration, mandatory redemption or other required repurchase of such
Indebtedness or, as to such Indebtedness, permit the holder or holders of such
Indebtedness to accelerate the maturity of any such Indebtedness or require a
redemption or other repurchase of such Indebtedness; or any Indebtedness if the
aggregate amount of such Indebtedness is in excess of $5,000,000 shall be
declared due and payable (by acceleration or otherwise) by a Person (other than
a Credit Party or any Subsidiary of a Credit Party) as a result of a breach,
Default or Event of Default by a Credit Party or any Subsidiary of a Credit
Party, or required to be prepaid, redeemed or otherwise repurchased by any
Credit Party or any Subsidiary of a Credit Party (other than by a regularly
scheduled required prepayment) prior to the stated maturity thereof; or the
holder or holders of any Lien, securing obligations of $5,000,000 or more, shall
commence foreclosure of such Lien upon property of any Credit Party or any
Subsidiary of a Credit Party.
 
(g)  Voluntary Bankruptcy Proceeding. Any Credit Party (i) shall institute any
proceeding or voluntary case seeking to adjudicate it as bankrupt or insolvent,
or seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, receiver and manager, interim receiver, sequestrator, administrator,
monitor, custodian or other similar official for any such Credit Party or any
Subsidiaries or for any substantial part of its property, (ii) shall consent to
the entry of an order for relief in an involuntary bankruptcy case or to the
conversion of an involuntary case to a voluntary case under bankruptcy,
insolvency or reorganization law, (iii) shall be generally not paying its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally, (iv) shall make a general assignment for the benefit of
creditors, or (v) shall take any action to authorize or effect any of the
actions set forth above in this SECTION 11.01(g).
 
(h)  Involuntary Bankruptcy Proceeding.
 
(i)  An involuntary case shall be commenced against any Credit Party or any
Subsidiary of a Credit Party and the petition shall not be dismissed, stayed,
bonded or discharged within sixty (60) days; or a court having jurisdiction in
the premises shall enter a decree or order for relief in respect of such Credit
Party or Subsidiary of a Credit Party in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereinafter in
effect; or any other similar relief shall be granted under any applicable
federal, state, provincial, local or foreign law; or the board of directors of
such Credit Party or Subsidiary of a Credit Party (or any committee thereof)
adopts any resolution or otherwise authorizes any action to approve any of the
foregoing.
 
84

--------------------------------------------------------------------------------


 
(ii)  A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, receiver and
manager, administrator, monitor, custodian or other officer having similar
powers over any Credit Party or any Subsidiary of a Credit Party or over all or
a substantial part of their respective assets shall be entered; or an interim
receiver, trustee or other custodian of any Credit Party or any Subsidiary of a
Credit Party or of all or a substantial part of their respective assets shall be
appointed or a warrant of attachment, execution or similar process against any
substantial part of their respective assets shall be issued and any such event
shall not be stayed, dismissed, bonded or discharged; or the board of directors
of any Credit Party or any Subsidiary of a Credit Party (or any committee
thereof) adopts any resolution or otherwise authorizes any action to approve any
of the foregoing.
 
(i)  Invalidity of Documents. A court of competent jurisdiction shall declare
that any material provision of any Loan Document shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against a Credit Party intended to be a party thereto;
or the validity or enforceability thereof shall be contested by any Credit Party
that is a party thereto; or a proceeding shall be commenced by a Credit Party or
any Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof; or a Credit Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document.
 
(j)  Loan Documents; Impairment. At any time, for any reason, (i) any Loan
Document shall for any reason (other than pursuant to the express terms hereof
or thereof) fail or cease to create a valid and perfected Lien on any Collateral
or the Liens intended to be created or perfected thereby are, or any Credit
Party seeks to render such Liens, invalid or unperfected with respect to any
Collateral except as otherwise contemplated hereby or thereby, or (ii) Liens
with respect to any Collateral in favor of the Collateral Agent contemplated by
the Loan Documents shall be invalidated or otherwise cease to be in full force
and effect, or such Liens shall be subordinated or shall not have the priority
contemplated hereby or by the other Loan Documents (subject to Permitted
Encumbrances and to the exceptions set forth in the applicable Security
Documents).
 
(k)  Judgments. One or more judgments or judicial or administrative orders for
the payment of money exceeding five million Dollars ($5,000,000) in the
aggregate shall be rendered against a Credit Party or any Subsidiary of a Credit
Party and remain unsatisfied, undischarged, unvacated or unbonded; provided,
however, that any such judgment or order shall not give rise to an Event of
Default under this SECTION 11.01(k) if and to the extent that (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering full payment thereof, and
(ii) such insurer has been notified, and has not disputed the claim made for
payment, of the amount of such judgment or order.
 
85

--------------------------------------------------------------------------------


 
 
(l)  Change of Control. A Change of Control shall have occurred.
 
(m)  ERISA. With respect to any Plan or Benefit Plan, as applicable, (i) a
prohibited transaction within the meaning of Section 4975 of the Code or
Section 406 of ERISA occurs which could reasonably be expected to result in
material liability to any Credit Party, (ii) any accumulated funding deficiency
(within the meaning of Section 412 of the Code and Section 302 of ERISA),
whether or not waived, shall exist with respect to any Benefit Plan, or
(iii) the occurrence of any ERISA Event; provided, however, that the events
listed in clauses (i) through (iii) shall constitute Events of Default only if
the liability or deficiency of any Credit Party or ERISA Affiliate, would
reasonably be expected to exceed two million five hundred thousand Dollars
($2,500,000) in any Fiscal Year and five million Dollars ($5,000,000) in the
aggregate for all such events.
 
(n)  Failure of Guaranty. Any Guaranty under the ARTICLE XII for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under its Guaranty (other than as a result of the discharge of such Guarantor in
accordance with the terms of the Loan Documents).
 
(o)  Lack of Security Interest. Any Lien created under any Loan Document shall
cease to be, or shall be asserted by any Credit Party not to be, a valid,
perfected and, with respect to the Credit Parties, first priority (except as
otherwise expressly provided in this Agreement or the Intercreditor Agreement)
Lien on any material Collateral covered thereby, except to the extent that any
such loss of perfection or priority results from any action by Collateral Agent.
 
SECTION 11.02  Remedies. If any Event of Default specified in SECTION 11.01
shall have occurred and be continuing, the Administrative Agent may, and upon
the written request of Required Lenders shall, by written notice to the
Administrative Borrower, take any or all of the following actions, without
prejudice to the rights of any Agent or any Lender to enforce its claims against
any Credit Party: (i) terminate or reduce the Commitments, whereupon the
Commitments shall immediately be terminated or reduced, (ii) declare all or a
portion of the Term Loan Obligations then outstanding to be due and payable,
whereupon all or such portion of the aggregate principal of such Term Loan
Obligations, all accrued and unpaid interest thereon, all fees and all other
amounts payable under this Agreement and all other Obligations (other than
Hedging Obligations) shall become immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower, and (iii) exercise any and all of its
other rights and remedies hereunder, under the other Loan Documents, under
Applicable Law and otherwise; provided, however, that upon the occurrence of any
Event of Default described in SECTION 11.01(e) or SECTION 11.01(f), the
Commitments and shall automatically terminate and the Term Loan Obligations then
outstanding, together with all accrued and unpaid interest thereon, all fees,
all other amounts due under this Agreement or any other Loan Document and all
other Obligations shall become immediately due and payable automatically,
without presentment, demand, protest or notice of any kind, all of which are
expressly waived by the Credit Parties, and provided further that the Collateral
Agent shall pay and apply the proceeds of any sale or other disposition of the
Collateral, or any part thereof, resulting from the exercise of the remedies as
provided for in this SECTION 11.02 in accordance with SECTION 2.08.
 
86

--------------------------------------------------------------------------------


 
SECTION 11.03  Waivers by the Credit Parties. Except as otherwise provided for
in this Agreement and Applicable Law, the Credit Parties waive (i) presentment,
demand, protest, notice of presentment or dishonor, notice of intent to
accelerate and notice of acceleration, (ii) all rights to notice and a hearing
prior to the Lenders taking possession or control of, or to the Lenders’
replevin, attachment or levy upon, any collateral securing the Obligations or
any bond or security which might be required by any court prior to allowing such
Lenders to exercise any of their remedies, (iii) the benefit of all valuation,
appraisal and exemption laws, and (iv) all rights of set-off against any Lender
as it applies to the payment of the Obligations. The Credit Parties acknowledge
that they have been advised by counsel of their choice with respect to this
Agreement, the other Loan Documents and the transactions evidenced by this
Agreement and the other Loan Documents.
 
ARTICLE XII
GUARANTY OF OBLIGATIONS OF BORROWER
 
SECTION 12.01  Guaranty. In order to induce the Agents and the Lenders to enter
into this Agreement and to make available the Term Loan Commitments hereunder,
and in recognition of the direct benefits to be received by each Guarantor from
the proceeds of the Term Loan B Loans and the Term Letters of Credit, each
Guarantor hereby agrees with the Administrative Agent and the Collateral Agent,
for the benefit of the Lenders, as follows: each Guarantor hereby jointly,
severally, unconditionally and irrevocably guarantees, as primary obligor and
not merely as surety, the full and prompt payment when due, whether upon
maturity, acceleration or otherwise, and the performance, of any and all of the
Obligations of all other Credit Parties (such Obligations, collectively, the
“Guaranteed Obligations”). If any or all of the Obligations becomes due and
payable hereunder, each Guarantor irrevocably and unconditionally promises to
pay such Indebtedness to the Collateral Agent, for the benefit of the Lenders.
 
SECTION 12.02  Nature of Liability. The Guarantors agree that this Guaranty is a
guaranty of payment and performance and not of collection, and that their
obligations under this Guaranty shall be primary, absolute and unconditional,
irrespective of, and the liability of each Guarantor shall not be affected by,
nor shall this Guaranty be discharged or reduced by reason of:
 
(a)  the genuineness, validity, regularity, enforceability or any future
amendment of, or change in this Guaranty, any other Loan Document or any other
agreement, document or instrument to which any Credit Party and/or Guarantors
are or may become a party;
 
(b)  the absence of any action to enforce this Guaranty or any other Loan
Document or the waiver or consent by the Administrative Agent, the Collateral
Agent and/or Lenders with respect to any of the provisions thereof;
 
87

--------------------------------------------------------------------------------


 
(c)  any other continuing or other guaranty, undertaking or maximum liability of
a Guarantor or of any other party as to the Obligations, or any payment on or in
reduction of any such other guaranty or undertaking;
 
(d)  the incapacity or any change in the name, style or constitution of any
Credit Party or any other person liable;
 
(e)  any dissolution, termination, increase, decrease or change in personnel by
the Borrower;
 
(f)  the Collateral Agent granting any time, indulgence or concession to, or
compounding with, discharging, releasing or varying the liability of, any Credit
Party or any other person liable or renewing, determining, varying or increasing
any accommodation, facility or transaction or otherwise dealing with the same in
any manner whatsoever or concurring in, accepting or varying any compromise,
arrangement or settlement or omitting to claim or enforce payment from any
Credit Party or any other person liable;
 
(g)  the existence, value or condition of, or failure to perfect its Lien
against, any Collateral for the Guaranteed Obligations or any action, or the
absence of any action, by the Administrative Agent, or the Collateral Agent in
respect thereof (including, without limitation, the release of any such
Collateral);
 
(h)  the insolvency of any Credit Party, or any payment made to any Agent or
Lender on the Obligations which any such Agent or Lender repays to the Borrowers
pursuant to a court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Guarantor waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding;
 
(i)  any act or omission which would not have discharged or affected the
liability of a Guarantor had it been a principal debtor instead of a Guarantor
or by anything done or omitted which but for this provision might operate to
exonerate or discharge a Guarantor; or
 
(j)  any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or Guarantor.
 
SECTION 12.03  Independent Obligation.
 
(a)  The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other party or any Borrower, and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not action is brought against any other Guarantor, any other party or
any Borrower and whether or not any other Guarantor, any other party or any
Borrower be joined in any such action or actions.
 
(b)  Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the Guaranteed Obligations. Each Guarantor
agrees that any notice or directive given at any time to the Administrative
Agent that is inconsistent with the preceding paragraph shall be null and void
and may be ignored by the Administrative Agent and the Lenders, and, in
addition, may not be pleaded or introduced as evidence in any litigation
relating to this Guaranty for the reason that such pleading or introduction
would be at variance with the written terms of this Guaranty, unless the Agents
and the Lenders have specifically agreed otherwise in writing. It is agreed
among each Guarantor, the Administrative Agent and the Lenders that the
foregoing waivers are of the essence of the transaction contemplated by the Loan
Documents and that, but for this Guaranty and such waivers, the Agents and the
Lenders would decline to enter into this Agreement.
 
88

--------------------------------------------------------------------------------


 
SECTION 12.04  Demand by the Administrative Agent or the Lenders. In addition to
the terms of the Guaranty set forth in SECTION 12.01, and in no manner imposing
any limitation on such terms, it is expressly understood and agreed that, if, at
any time, the outstanding principal amount of the Guaranteed Obligations under
this Agreement (including all accrued interest thereon) is declared to be
immediately due and payable, then the Guarantors shall, without demand, pay to
the holders of the Guaranteed Obligations the entire outstanding Guaranteed
Obligations due and owing to such holders. Payment by the Guarantors shall be
made to the Administrative Agent in immediately available funds to an account
designated by the Administrative Agent, as the case may be, or at the address
set forth herein for the giving of notice to the Administrative Agent or at any
other address that may be specified in writing from time to time by the
Administrative Agent, and shall be credited and applied to the Guaranteed
Obligations.
 
SECTION 12.05  Enforcement of Guaranty. In no event shall the Administrative
Agent have any obligation (although it is entitled, at its option) to proceed
against the Borrowers or any other Credit Party or any Collateral pledged to
secure Guaranteed Obligations before seeking satisfaction from any or all of the
Guarantors, and the Administrative Agent may proceed, prior or subsequent to, or
simultaneously with, the enforcement of the Administrative Agent’s or the
Revolving Loan Agent’s rights hereunder, to exercise any right or remedy it may
have against any Collateral, as a result of any Lien it may have as security for
all or any portion of the Guaranteed Obligations.
 
SECTION 12.06  Waiver. In addition to the waivers contained in SECTION 11.03,
the Guarantors waive, and agree that they shall not at any time insist upon,
plead or in any manner claim or take the benefit or advantage of, any appraisal,
valuation, stay, extension, marshaling of assets or redemption law, or
exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by the Guarantors of their
Guaranteed Obligations under, or the enforcement by the Collateral Agent, the
Administrative Agent or the Lenders of, the Guaranty. The Guarantors hereby
waive diligence, presentment and demand (whether for non-payment or protest or
of acceptance, maturity, extension of time, change in nature or form of the
Guaranteed Obligations, acceptance of further Collateral, release of further
Collateral, composition or agreement arrived at as to the amount of, or the
terms of, the Guaranteed Obligations, notice of adverse change in the Borrower’s
financial condition or any other fact which might increase the risk to the
Guarantors) with respect to any of the Guaranteed Obligations or all other
demands whatsoever and waive the benefit of all provisions of law which are or
might be in conflict with the terms of the Guaranty. The Guarantors represent,
warrant and jointly and severally agree that, as of the date of this Agreement,
their obligations under the Guaranty are not subject to any offsets or defenses
against the Administrative Agent or the Lenders or any Credit Party of any kind.
The Guarantors further jointly and severally agree that their obligations under
this Guaranty shall not be subject to any counterclaims, offsets or defenses
against the Collateral Agent, the Administrative Agent or any Secured Creditor
or against any Credit Party of any kind which may arise in the future.
 
89

--------------------------------------------------------------------------------


 
SECTION 12.07  Benefit of Guaranty. The provisions of the Guaranty are for the
benefit of the Agents and the Lenders and their respective permitted successors,
permitted transferees, endorsees and assigns, and nothing herein contained shall
impair, as between any Credit Party and the Agents or the Lenders, the
obligations of any Credit Party under the Loan Documents. In the event all or
any part of the Guaranteed Obligations are transferred, endorsed or assigned by
the Agents or any Lender to any Person or Persons in a manner permitted by this
Agreement, any reference to “the Agents” or “the Lender” herein shall be deemed
to refer equally to such Person or Persons.
 
SECTION 12.08  Modification of Guaranteed Obligations, Etc. Each Guarantor
hereby acknowledges and agrees that the Agents and the Lenders may at any time
or from time to time, with or without the consent of, or notice to, the
Guarantors (in their capacity as Guarantors):
 
(a)  change or extend the manner, place or terms of payment of, or renew or
alter all or any portion of, the Guaranteed Obligations;
 
(b)  take any action under or in respect of the Loan Documents in the exercise
of any remedy, power or privilege contained therein or available to it at law,
equity or otherwise, or waive or refrain from exercising any such remedies,
powers or privileges;
 
(c)  amend or modify, in any manner whatsoever, the Loan Documents;
 
(d)  extend or waive the time for any Credit Party’s performance of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under the Loan Documents, or waive such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;
 
(e)  take and hold Collateral for the payment of the Guaranteed Obligations
guaranteed hereby or sell, exchange, release, dispose of, or otherwise deal
with, any property pledged, mortgaged or conveyed, or in which the Agents or the
Lenders have been granted a Lien, to secure any Obligations;
 
(f)  release anyone who may be liable in any manner for the payment of any
amounts owed by the Guarantors or any Credit Party to the Agents or any Secured
Creditor;
 
(g)  modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of any Guarantor or any
Credit Party are subordinated to the claims of the Agents and the Lenders;
 
(h)  apply any sums by whomever paid or however realized to any amounts owing by
any Guarantor or any Credit Party to the Agents or any Secured Creditor in such
manner as the Agents or any Secured Creditor shall determine in its discretion;
and/or
 
90

--------------------------------------------------------------------------------


 
(i)  the Agents and the Lenders shall not incur any liability to the Guarantors
as a result thereof, and no such action shall impair or release the Guaranteed
Obligations of the Guarantors or any of them under the Guaranty.
 
SECTION 12.09  Reinstatement.
 
(a)  The Guaranty shall remain in full force and effect and continue to be
effective should any petition be filed by or against any Credit Party or any
Guarantor for liquidation or reorganization, should any Credit Party or any
Guarantor become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any significant part of
such Credit Party’s or such Guarantor’s assets, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Guaranteed Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by the Administrative Agent or any Secured Creditor, whether as a
“voidable preference,” “fraudulent conveyance,” or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Guaranteed
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
 
(b)  If any claim is ever made upon any Agent or Secured Creditor for repayment
or recovery of any amount or amounts received in payment or on account of any of
the Obligations and any of the aforesaid payees repays all or part of said
amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property,
or (ii) compliance by the Lenders or the Agents with any requirement of a
Governmental Authority having jurisdiction over the Lenders or the Agents, then
and in such event each Guarantor agrees that any such judgment, decree or order
shall be binding upon it, notwithstanding any revocation of the Guaranty or
other instrument evidencing any liability of the Borrowers or any termination of
this Agreement, and each Guarantor shall be and remain liable to the aforesaid
payees hereunder for the amount so repaid or recovered to the same extent as if
such amount had never originally been received by any such payee. In the event
that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Guaranteed Obligations shall be reinstated and deemed reduced only
by such amount paid and not so rescinded, reduced, restored or returned.
 
SECTION 12.10  Waiver of Subrogation, Etc. Notwithstanding anything to the
contrary in the Guaranty or in any other Loan Document, each Guarantor hereby:
 
(a)  until the payment and satisfaction in full in cash of the Guaranteed
Obligations, expressly waives, on behalf of itself and its successors and
assigns (including any surety), any and all rights at law or in equity to
subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set-off or to any other rights that could accrue to a surety
against a principal, to a Guarantor against a principal, to a Guarantor against
a maker or obligor, to an accommodation party against the party accommodated, to
a holder or transferee against a maker, or to the holder of any claim against
any Person, and which such Guarantor may have or hereafter acquire against any
Credit Party in connection with or as a result of such Guarantor’s execution,
delivery and/or performance of this Agreement, or any other documents to which
such Guarantor is a party or otherwise; and
 
91

--------------------------------------------------------------------------------


 
(b)  acknowledges and agrees (i) that this waiver is intended to benefit the
Agents and the Lenders and shall not limit or otherwise effect any Guarantor’s
liability hereunder or the enforceability of the Guaranty, and (ii) that the
Agents, the Lenders and their respective successors and assigns are intended
third-party beneficiaries of the waivers and agreements set forth in this
SECTION 12.10 and their rights under this SECTION 12.10 shall survive payment in
full of the Guaranteed Obligations.
 
SECTION 12.11  Election of Remedies. If any Agent may, under Applicable Law,
proceed to realize benefits under any of the Loan Documents giving the Agents
and the Lenders a Lien upon any Collateral owned by any Credit Party, either by
judicial foreclosure or by non-judicial sale or enforcement, the Collateral
Agent may, at its sole option, determine which of such remedies or rights it may
pursue without affecting any of such rights and remedies under this Guaranty.
If, in the exercise of any of its rights and remedies, the Collateral Agent
shall forfeit any of its rights or remedies, including its right to enter a
deficiency judgment against any Credit Party, whether because of any Applicable
Laws pertaining to “election of remedies” or the like, the Guarantors hereby
consent to such action by any Agent and waive any claim based upon such action,
even if such action by any Agent shall result in a full or partial loss of any
rights of subrogation which the Guarantors might otherwise have had but for such
action by any Agent. Any election of remedies that results in the denial or
impairment of the right of any Agent to seek a deficiency judgment against any
Credit Party shall not impair each Guarantor’s obligation to pay the full amount
of the Guaranteed Obligations. In the event any Agent shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, such Agent may bid all or less than the amount of the Guaranteed
Obligations and the amount of such bid need not be paid by such Agent but shall
be credited against the Guaranteed Obligations. The amount of the successful bid
at any such sale shall be conclusively deemed to be the fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Guaranteed Obligations shall be conclusively deemed to be the amount of
the Guaranteed Obligations guaranteed under the Guaranty, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which the Administrative Agent
and the Lenders might otherwise be entitled but for such bidding at any such
sale.
 
SECTION 12.12  Further Assurances. Each Guarantor agrees, upon the written
request of the Administrative Agent, to execute and deliver to the
Administrative Agent, from time to time, any additional instruments or documents
reasonably considered necessary by the Administrative Agent to cause the
Guaranty to be, become or remain valid and effective in accordance with its
terms.
 
92

--------------------------------------------------------------------------------


 
SECTION 12.13  Payments Free and Clear of Taxes. Except as set forth below, all
payments required to be made by each Guarantor hereunder shall be made to the
Administrative Agent and the Lenders free and clear of, and without deduction
for, any and all present and future Taxes and other Taxes (but not Excluded
Taxes). If any Guarantor shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder (a) the sum payable shall be increased as
much as shall be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this SECTION
12.13) the Administrative Agent or the Lenders, as applicable, receive an amount
equal to the sum they would have received had no such deductions been made,
(b) such Guarantor shall make such deductions, and (c) such Guarantor shall pay
the full amount deducted to the relevant taxing or other authority in accordance
with Applicable Law. Notwithstanding the foregoing, no Guarantor should be
required to pay any such additional amounts to an Agent or a Lender with respect
to any Taxes in respect of which the Borrowers would not be required to pay any
additional amounts pursuant to SECTION 3.04 if such Taxes were withheld or
deducted by the Borrowers and the payment had been made by the Borrowers instead
of the Guarantor. Within thirty (30) days after the date of any payment of
Taxes, each applicable Guarantor shall furnish to the Administrative Agent the
original or a certified copy of a receipt evidencing payment thereof. Except as
set forth below, each Guarantor shall jointly and severally indemnify and,
within ten (10) days of receipt of written demand therefor, pay the
Administrative Agent and each Lender for the full amount of Taxes (including any
Taxes imposed by any jurisdiction on amounts payable under this SECTION 12.13)
paid by the Administrative Agent or such Lender, as appropriate, with respect to
any payment by or on account of any obligation of a Guarantor hereunder and any
penalties, interest and reasonable out-of-pocket expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
asserted. Notwithstanding the foregoing, a Guarantor shall not be required to
indemnify a Lender or an Agent with respect to any Taxes in respect of which the
Borrowers would not be required to indemnify the Lender or the Agent pursuant to
SECTION 3.04 if the payment had been made by the Borrowers and such Taxes arose
with respect to any payment by or on account of any obligation of the Borrowers.
If a Lender or Agent receives a refund in respect of Taxes or Other Tax as to
which it has been indemnified by the Guarantor, and which the Guarantors have
paid, pursuant to this SECTION 12.13, it shall within thirty (30) days from the
date of such receipt pay over such refund to the Guarantor net of all
out-of-pocket expenses of such Lender or Agent.
 
SECTION 12.14  Limitation on Amount Guarantied; Contribution by Guarantors.
Anything contained in this ARTICLE XII to the contrary notwithstanding, if any
Fraudulent Transfer Law is determined by a court of competent jurisdiction to be
applicable to the obligations of any Guarantor under this Agreement, such
obligations of such Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code or any applicable provisions of the Uniform
Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act or any other
comparable state law (collectively, the “Fraudulent Transfer Laws”), in each
case after giving effect to all other liabilities of such Guarantor, contingent
or otherwise, that are relevant under the Fraudulent Transfer Laws (excluding,
however, any liabilities of such Guarantor (a) in respect of intercompany
Indebtedness to the Borrowers or other Affiliates of the Borrowers to the extent
that such Indebtedness would be discharged in an amount equal to the amount paid
by such Guarantor hereunder, and (b) under any guarantee of any subordinated
Indebtedness which guarantee contains a limitation as to maximum amount similar
to that set forth in this SECTION 12.14, pursuant to which the liability of such
Guarantor hereunder is included in the liabilities taken into account in
determining such maximum amount).
 
93

--------------------------------------------------------------------------------


 
ARTICLE XIII
THE AGENTS
 
SECTION 13.01  Appointment Powers and Immunities; Delegation of Duties;
Liability of Agents.
 
(a)  Each Lender hereby irrevocably designates and appoints MORGAN STANLEY
SENIOR FUNDING, INC. as Administrative Agent under this Agreement and the other
Loan Documents. MORGAN STANLEY & CO. INCORPORATED as Collateral Agent under this
Agreement and the other Loan Documents. The provisions of this SECTION 13.01 are
solely for the benefit of the Agents and Lenders and no Credit Party nor any
other Person, other than permitted sub-agents, shall have any rights as a
third-party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement and the other Loan Documents, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation toward or relationship of agency or
trust with or for any Credit Party or any other Person. No Agent shall have
duties or responsibilities except for those expressly set forth in this
Agreement and the other Loan Documents. Unless otherwise provided, each Agent
may execute its functions and duties under this Agreement and the other Loan
Documents by or through agents, employees or attorneys-in-fact and shall be
entitled to the advice of counsel concerning all matters pertaining to such
functions and duties. No Agent shall be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects as long as such
selection was made without gross negligence or willful misconduct. The duties of
each Agent shall be mechanical and administrative in nature and no Agent shall
have, or be deemed to have, by reason of this Agreement, any other Loan Document
or otherwise, a fiduciary relationship in respect of any Lender. Except as
expressly set forth in this Agreement and the other Loan Documents, no Agent
shall have any duty to disclose, and shall not be liable for failure to
disclose, any information relating to any Credit Party or any of such Credit
Party’s Subsidiaries or any Account Debtor that is communicated to or obtained
any Agent or any of its Affiliates in any capacity. No Agent nor any Agent’s
Affiliates nor any Agent’s respective officers, directors, employees, agents or
representatives shall be liable to any Lender for any action taken or omitted to
be taken by it hereunder or under any other Loan Document, or in connection
herewith or therewith, except for damages caused by its own gross negligence or
willful misconduct.
 
(b)  If the Administrative Agent or the Collateral Agent shall request
instructions from the Required Lenders or all affected Lenders with respect to
any act or action (including a failure to act) in connection with this Agreement
or any other Loan Document, then the Administrative Agent or the Collateral
Agent, as the case may be, shall be entitled to refrain from such act or taking
such action unless and until such Agent shall have received instructions from
the Required Lenders or all affected Lenders, as the case may be, and neither
the Administrative Agent nor the Collateral Agent shall incur liability to any
Person by reason of so refraining. Each Agent shall be fully justified in
failing or refusing to take any action hereunder or under any other Loan
Document (i) if such action would, in the opinion of such Agent, be contrary to
law or the terms of this Agreement or any other Loan Document, (ii) if such
action would, in the opinion of such Agent, expose such Agent to Environmental
Liabilities and Costs or (iii) if such Agent shall not first be indemnified to
its satisfaction against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against any Agent as a result of such Agent acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of Required Lenders or all affected Lenders, as applicable.
 
94

--------------------------------------------------------------------------------


 
SECTION 13.02  Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation reasonably believed by it
to be genuine and correct and to have been signed, sent, or made by the proper
Person, and upon advice and statements of legal counsel (including counsel to
the Borrowers or counsel to any Lender), independent accountants and other
experts selected by such Agent. Each Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it first shall receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, such Agent shall
act, or refrain from acting, as it deems advisable. If the Administrative Agent
or the Collateral Agent so requests, it first shall be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any action
under this Agreement or any other Loan Document. The Administrative Agent and
the Collateral Agent in all cases shall be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders or the Lenders, as
required under this Agreement and any action taken or failure to act pursuant to
such request or consent shall be binding upon all Lenders.
 
SECTION 13.03  Defaults. With respect to its relationship with any of the
Lenders, no Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default, except with respect to defaults in the
scheduled payment of principal and interest required to be paid to such Agent
for the account of the Lenders and except with respect to Events of Default of
which such Agent has actual knowledge due to receipt of a written notice thereof
from a Lender or the Administrative Borrower referring to this Agreement,
describing such Default or Event of Default, and stating that such notice is a
“Notice of Default”. Such Agent promptly will notify the Lenders of its receipt
of any such notice or of any Event of Default of which such Agent has actual
knowledge. If any Lender obtains actual knowledge of any Event of Default, such
Lender promptly shall notify the other Lenders and each Agent of such Event of
Default. Each Lender shall be solely responsible for giving any notices to its
Participants, if any. Subject to SECTION 13.03 and SECTION 13.07, each Agent
shall take such action with respect to such Default or Event of Default as may
be requested by the Required Lenders in accordance with ARTICLE XI; provided,
however, that unless and until such Agent has received any such request, such
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in its sole discretion.
 
SECTION 13.04  Rights as a Lender.
 
(a)  With respect to its Commitments and the Term Loan B Loans made by it and
Term Letters of Credit issued by it, the Administrative Agent (and any successor
acting as Administrative Agent, if any, as permitted by SECTION 13.08(a) in its
capacity as a Lender under the Loan Documents shall have the same rights,
privileges and powers under the Loan Documents as any other Lender and may
exercise the same as though it were not acting as Administrative Agent, and the
term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent (and any successor acting as Administrative Agent) and its Affiliates may
(without having to account for the same to any Lender) accept deposits from,
lend money to, make investments in and generally engage in any kind of banking,
trust, principal investment or other business with a Borrower (and any of their
Subsidiaries or Affiliates) as if it were not acting as Administrative Agent,
and the Administrative Agent (and its successors) and its Affiliates may accept
fees and other consideration from a Borrower (or any other Person) for services
in connection with this Agreement or otherwise without having to account for the
same to the Lenders.
 
95

--------------------------------------------------------------------------------


 
(b)  With respect to its Commitments and the Term Loan B Loans made by it and
Term Letters of Credit issued by it, the Collateral Agent (and any successor
acting as the Collateral Agent, if any, as permitted by SECTION 13.08(b) in its
capacity as a Lender under the Loan Documents shall have the same rights,
privileges and powers under the Loan Documents as any other Lender and may
exercise the same as though it were not acting as the Collateral Agent, and the
term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include the Collateral Agent in its individual capacity. The Collateral Agent
(and any successor acting as the Collateral Agent) and its Affiliates may
(without having to account for the same to any Lender) accept deposits from,
lend money to, make investments in and generally engage in any kind of banking,
trust, principal investment or other business with a Borrower (and any of their
Subsidiaries or Affiliates) as if it were not acting as the Collateral Agent,
and the Collateral Agent (and its successors) and its Affiliates may accept fees
and other consideration from a Borrower (or any other Person) for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders.
 
SECTION 13.05  Costs and Expenses; Indemnification. Each Agent may incur and pay
fees, costs, and expenses under the Loan Documents to the extent such Agent
deems reasonably necessary or appropriate for the performance and fulfillment of
its functions, powers, and obligations pursuant to the Loan Documents,
including, without limiting the generality of the foregoing, court costs,
reasonable attorneys’ fees and expenses, costs of collection by outside
collection agencies, auctioneer fees, costs of security guards, insurance
premiums, taxes, or other amounts paid to protect or maintain the Collateral or
to enhance the likelihood of payment of the Obligations following Default,
whether or not a Borrower is obligated to reimburse the Lenders for such
expenses pursuant to the Loan Agreement or otherwise (to the extent the
Borrowers have not done so and without limiting its obligation to do so). Each
Lender hereby agrees that it is and shall be obligated to pay to or reimburse
the Administrative Agent and the Collateral Agent for the amount of such
Lender’s Pro Rata Share thereof. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent the Borrowers have not done so and without
limiting the obligation of the Borrowers to do so), according to their Pro Rata
Shares, from and against any and all Indemnified Matters (including, without
limitation, Indemnified Matters arising under any Environmental Law as provided
in SECTION 14.19); provided, however, that no Lender shall be liable for the
payment to the Agent-Related Persons of any portion of such Indemnified Matters
resulting solely from such Person’s gross negligence or willful misconduct as
determined in a final order by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent or the Collateral Agent, as the case may be, upon demand for such Lender’s
ratable share of any costs or out-of-pocket expenses (including reasonable
attorneys’ fees and expenses) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein.
The undertaking in this SECTION 13.05 shall survive the payment of all
Obligations hereunder and the resignation or replacement of any Agent.
 
96

--------------------------------------------------------------------------------


 
SECTION 13.06  Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by any Agent hereinafter taken, including any
review of the affairs or Property of any of the Credit Parties or their
Subsidiaries, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Lender. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrowers
and any other Person (other than the Lenders) party to a Loan Document, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Borrowers. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and any other Person (other than the Lenders)
party to a Loan Document. Except for notices, reports and other documents
expressly herein required to be furnished to the Lenders by such Agent, no Agent
shall have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, Property,
financial and other condition or creditworthiness of the Borrowers or of any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons.
 
SECTION 13.07  Failure to Act. Except for action expressly required of any Agent
under the Loan Documents, such Agent shall in all cases be fully justified in
failing or refusing to act under any Loan Document unless it shall receive
further assurances to its satisfaction from the Lenders of their indemnification
obligations under SECTION 13.05 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
 
SECTION 13.08  Resignation of Agent.
 
(a)  Subject to the appointment and acceptance of a successor Administrative
Agent as provided below, the Administrative Agent may resign at any time by
notice to the Lenders and the Administrative Borrower. Upon any such
resignation, the Required Lenders with the consent of the Administrative
Borrower (which consent shall not be unreasonably withheld) shall have the right
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been appointed by the Required Lenders and consented to by the
Administrative Borrower and no successor Administrative Agent shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent; provided, however, if the failure to do so was not a
result of the failure by the Administrative Borrower to consent to any
appointment, the Administrative Borrower shall retain the right to consent;
provided, further, that if the failure to do so was not a result of the failure
of the Required Lenders to appoint such successor, the Required Lenders shall
obtain the right to consent to such successor. Upon the acceptance of any
appointment as the Administrative Agent by a successor Administrative Agent,
such successor Administrative Agent shall thereupon succeed to and become vested
with all the rights, remedies, powers, privileges, duties and obligations of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations, under the Loan Documents. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this ARTICLE XIII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.
 
97

--------------------------------------------------------------------------------


 
(b)  Subject to the appointment and acceptance of a successor Collateral Agent
as provided below, the Collateral Agent may resign upon thirty (30) days, prior
written notice to the Lenders and the Administrative Borrower. Upon any such
resignation, the Required Lenders with the consent of the Administrative
Borrower (which consent shall not be unreasonably withheld or delayed) shall
have the right to appoint a successor Collateral Agent. If no successor
Collateral Agent shall have been appointed by the Required Lenders and consented
to by the Administrative Borrower and no successor Collateral Agent shall have
accepted such appointment within thirty (30) days after the retiring Collateral
Agent’s giving of notice of resignation, then the retiring Collateral Agent may,
on behalf of the Lenders, appoint a successor Collateral Agent; provided,
however, if the failure to do so was not a result of the failure by the
Administrative Borrower to consent to any appointment, the Administrative
Borrower shall retain the right to consent. Upon the acceptance of any
appointment as Collateral Agent by a successor Collateral Agent, such successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, remedies, powers, privileges, duties and obligations of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations, under the Loan Documents. After any retiring Collateral
Agent’s resignation as the Collateral Agent, the provisions of this ARTICLE XIII
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Collateral Agent.
 
SECTION 13.09  Collateral Sub-Agents. Each Lender by its execution and delivery
of this Agreement (or any Assignment and Acceptance hereunder), agrees that, in
the event it shall hold any monies or other investments on account of the
Borrowers or any other Credit Party, such monies or other investments shall be
held in the name and under the control of the Administrative Agent or such
Lender, and the Administrative Agent or such Lender shall hold such monies or
other investments as a collateral sub-agent for Administrative Agent and
Collateral Agent under this Agreement and the other Loan Documents. The
Borrowers and each other Credit Party, by its execution and delivery of this
Agreement, hereby consents to the foregoing.
 
98

--------------------------------------------------------------------------------


 
SECTION 13.10  Communications by the Borrowers. Except as otherwise provided in
this Agreement, the Borrowers’ communications with respect to the Loan Documents
shall be with the Administrative Agent or the Collateral Agent, as the case may
be, and the Borrowers shall be under no obligation to communicate directly with
the Lenders.
 
SECTION 13.11  Collateral Matters.
 
(a)  The Lenders hereby irrevocably authorize the Collateral Agent, at its
option and in its sole discretion, to release any Lien on any Collateral
(i) upon the termination of the Commitments and payment and satisfaction in full
of all Obligations owed to the Lenders (other than Hedging Obligations and those
contingent Obligations for reimbursement and indemnity that expressly survive
the termination of this Agreement); (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
the Administrative Borrower certifies in writing to the Collateral Agent that
the sale or disposition is permitted under this Agreement or the other Loan
Documents (and the Collateral Agent may rely conclusively on any such
certificate, without further inquiry); (iii) constituting property in which the
Borrowers owned no interest at the time the security interest was granted or at
any time thereafter; (iv) constituting property leased to the Borrowers under a
lease that has expired or is terminated in a transaction permitted under this
Agreement; (v) constituting Equipment which, in the aggregate with all other
dispositions of Equipment covered by this clause (v), has a fair market value or
book value, whichever is less, of five million Dollars ($5,000,000) or less in
any single fiscal year; or (vi) any other release consented by the Required
Lenders. Upon request by the Collateral Agent or the Borrowers at any time, the
Administrative Agent and the Lenders will confirm in writing the Collateral
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this SECTION 13.11; provided, however, that (A) the
Collateral Agent shall not be required to execute any document necessary to
evidence such release on terms that, in the Collateral Agent’s opinion, would
expose the Collateral Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (B) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Borrowers in respect of)
all interests retained by the Borrowers in any asset(s) transferred, including,
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral.
 
(b)  Neither the Administrative Agent not the Collateral Agent shall have any
obligation whatsoever to any other Lenders to assure that the Collateral exists
or is owned by the applicable Credit Party or is cared for, protected, or
insured or has been encumbered, or that all or any portion of the Liens securing
the Obligations have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Administrative Agent or the
Collateral Agent pursuant to any of the Loan Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, subject to the terms and conditions contained herein, the
Administrative Agent and the Collateral Agent each may act in any manner it may
deem appropriate, in its sole discretion given its own interest in the
Collateral and that neither the Administrative Agent nor the Collateral Agent
shall have any other duty or liability whatsoever to any other Lender as to any
of the foregoing, except as otherwise expressly provided herein.
 
99

--------------------------------------------------------------------------------


 
SECTION 13.12  Restrictions on Actions by the Agents and the Lenders; Sharing
Payments.
 
(a)  The Administrative Agent and each of the Lenders agrees that it shall not,
without the express consent of the Collateral Agent, and that it shall, to the
extent it is lawfully entitled to do so, upon the request of the Administrative
Agent and the Collateral Agent, set-off against the Obligations, any amounts
owing by such Lenders to the Credit Parties or any accounts of the Credit
Parties now or hereafter maintained with such Lenders. The Administrative Agent
and each of the Lenders further agrees that it shall not, unless specifically
requested to do so by the Collateral Agent, take or cause to be taken any
action, including the commencement of any legal or equitable proceedings, to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral the purpose of which is, or could be, to give such Lenders any
preference or priority against the other Lenders with respect to the Collateral.
 
(b)  If, at any time or times any Lender shall receive (i) by payment,
foreclosure, set-off or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations arising under, or relating to, this Agreement or
the other Loan Documents, except for any such proceeds or payments received by
such Lender from the Administrative Agent pursuant to the terms of this
Agreement, or (ii) payments from the Administrative Agent in excess of such
Lender’s ratable portion of all such distributions by the Administrative Agent,
such Lender promptly shall turn the same over to the Administrative Agent, in
kind, and with such endorsements as may be required to negotiate the same to the
Administrative Agent, or in same-day funds, as applicable, for the account of
the Lenders and for apportionment and application to the Obligations in
accordance with SECTION 3.02(c) and SECTION 3.03(b).
 
SECTION 13.13  Several Obligations; No Liability. Notwithstanding that certain
of the Loan Documents now or hereafter may have been or will be executed only by
or in favor of an Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of the Administrative Agent, if
any, to make any credit available hereunder shall constitute the several (and
not joint) obligations of the respective Lenders on a ratable basis, according
to their respective Commitments, to make an amount of such credit not to exceed,
in principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lenders. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in SECTION 13.05, no Agent and no Lender shall have
any liability for the acts of any other Agent or any other Lender. No Lender
shall be responsible to the Borrowers or any other Person for any failure by any
other Lender to fulfill its obligations to make credit available hereunder, nor
to advance for it or on its behalf in connection with its Commitment, nor to
take any other action on its behalf hereunder, under any other Loan Document or
in connection with the financing contemplated herein.
 
100

--------------------------------------------------------------------------------


 
ARTICLE XIV
MISCELLANEOUS
 
SECTION 14.01  Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, certified mail return receipt
requested, telecopied, emailed or delivered by overnight delivery service or in
person:
 

 
if to the Credit Parties, c/o the Administrative Borrower at the following
address:
     
James River Coal Company
 
901 E. Byrd Street, Suite 1600
 
Richmond, VA 23219
 
Attn: Samuel M. Hopkins II
     
with a copy to:
     
Kilpatrick Stockton LLP
 
1100 Peachtree Street, Suite 2800
 
Atlanta, GA 30309
 
Attn: Douglas S. Gosden
 
Telephone: 404-815-6415
 
Facsimile: 404-541-3112
 
Email: dgosden@kilpatrickstockton.com
     
if to the Administrative Agent, at the following address:
     
Morgan Stanley Senior Funding, Inc.
 
1585 Broadway
 
New York, NY 10036
 
Telephone: (212) 761-1576
 
Facsimile: (646) 290-2655
 
Email: robert.louzan@morganstanley.com
 
Attn: Robert Louzan
     
with a copy to:
     
Sullivan & Cromwell LLP
 
1888 Century Park East, 21st Floor
 
Los Angeles, CA 90067
 
Telephone: (310) 712-6600
 
Facsimile: (310) 712-8890
 
Email: feldsteinh@sullcrom.com
 
Attn: Hydee R. Feldstein

 
101

--------------------------------------------------------------------------------


 

 
and a copy to:
     
Morgan Stanley Senior Funding, Inc.
 
One Pierrepont Plaza, 7th Floor
 
300 Cadman Plaza West
 
Brooklyn, NY 11201
 
Telephone: (718) 754-7291
 
Facsimile: (212) 507-6680
 
Email: adminagent@morganstanley.com
 
Attn: Joshua Rawlins
     
if to the Collateral Agent, at the following address:
     
Morgan Stanley & Co. Incorporated
 
1585 Broadway
 
New York, NY 10036
 
Telephone: (212) 761-1576
 
Facsimile: (646) 290-2655
 
Email: robert.louzan@morganstanley.com
 
Attn: Robert Louzan
     
with a copy to:
     
Sullivan & Cromwell LLP
 
1888 Century Park East, 21st Floor
 
Los Angeles, CA 90067
 
Telephone: (310) 712-6600
 
Facsimile: (310) 712-8890
 
Email: feldsteinh@sullcrom.com
 
Attn: Hydee R. Feldstein
     
and a copy to:
     
Morgan Stanley & Co. Incorporated
 
One Pierrepont Plaza, 7th Floor
 
300 Cadman Plaza West
 
Brooklyn, NY 11201
 
Telephone: (718) 754-7286 / 7285
 
Facsimile: (212) 507-3544 / 212-404-9645
 
Email: docs4loans@morganstanley.com
 
Attn: Erma Dell’Aquila / Ed Henley

 
102

--------------------------------------------------------------------------------


 
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this SECTION 14.01. All such notices and other communications shall be
effective (i) if mailed, when received or five (5) days after deposited in the
mails as registered or certified (in each case with return receipt requested)
with postage pre-paid and properly addressed, whichever occurs first, (ii) if
telecopied, when transmitted and confirmation received, (iii) if emailed, when
transmitted and confirmation acknowledged by recipient, or (iv) if delivered,
upon delivery, except that notices to the Administrative Agent pursuant to
ARTICLE II shall not be effective until received by the Administrative Agent.
 
SECTION 14.02  Amendments, Etc. No amendment or waiver of any provision of this
Agreement, any Term Loan B Loan, Term Letter of Credit or any other Loan
Document, nor consent to any departure by any Credit Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Borrowers (or the Administrative Borrower) and the Required Lenders (or the
Administrative Agent at the request of the Required Lenders), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, in each case, without the consent of the Administrative Agent,
the Borrowers and each Lender directly affected thereby;
 
(a)  increase or extend any Commitment of such Lender;
 
(b)  reduce or forgive the principal of, or interest on, any Term Loan
Obligation made by such Lender, or reduce or forgive any fees or other amounts
payable hereunder to such Lender or release or discharge the Borrowers from
their obligations to make such payments;
 
(c)  postpone any date fixed for any scheduled payment of principal of, or
interest on, any Term Loan Obligation or any other monetary Obligations owed to
such Lender;
 
(d)  other than as expressly permitted hereunder or in the other Loan Documents,
release (or otherwise limit such Person’s liability with respect to its
Obligations) any Borrower or any Guarantor;
 
(e)  release, or consent to the Credit Parties disposition of, all or
substantially all of the Collateral, or subordinate the right of the Collateral
Agent and the Lenders with respect to all or substantially all of the Collateral
(except as expressly permitted herein or in the other Loan Documents);
 
(f)  amend, modify or waive SECTION 2.08, SECTION 3.03(a), SECTION 3.03(b) or
SECTION 3.03(c), or this SECTION 14.02 or the definitions of “Pro Rata Share”;
or
 
(g)  change the percentage specified in the definition of Required Lenders which
shall be required for the Lenders or any of them to take any action under this
Agreement.
 
No amendment, waiver or consent in relation to any provision of the Loan
Documents shall affect the rights, duties or obligations of any Agent or the L/C
Issuer without obtaining the consent of such Agent or L/C Issuer, as the case
may be.
 
103

--------------------------------------------------------------------------------


 
SECTION 14.03  Non-Consenting Lenders.
 
(a)  If, in connection with any proposed amendment, waiver or consent requiring
consent of “each Lender” or “each Lender affected thereby,” the consent of the
Required Lenders is obtained, but the consent of other necessary Lenders is not
obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then so long as no Agent is a
Non-Consenting Lender and no Default or Event of Default has occurred and is
continuing, the Borrowers may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (a) another bank or other entity that is reasonably satisfactory to
the Administrative Borrower and reasonably satisfactory to the Administrative
Agent, shall agree, as of such date, to purchase for cash the Term Loan
Obligations and other Obligations due to the Non-Consenting Lender pursuant to
an Assignment and Acceptance and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of SECTION 14.10,
and (b) the Borrowers shall pay to such Non-Consenting Lender in same day funds
on the day of such replacement (i) all principal, interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
hereunder to and including the date of termination, including, without
limitation, payments due to such Non-Consenting Lender under SECTION 3.04, and
(ii) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under this SECTION 14.03 had the Term Loan
Obligations of such Non-Consenting Lender been prepaid on such date rather than
sold to the replacement Lender, in each case other than the amount of the
Applicable Payment Fee and Applicable Reduction Fee. Any processing or
recordation fees associated with the transfer of a Non-Consenting Lender’s Term
Loan Obligations shall be for the account of the Borrowers.
 
SECTION 14.04  No Waiver; Remedies, Etc. No failure on the part of the Lenders
or any Agent to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Lenders and the Agents provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Lenders and the Agents
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Lenders and the Agents to exercise any of their
rights under any other Loan Document against such party or against any other
Person.
 
SECTION 14.05  Expenses; Taxes; Attorneys’ Fees. The Borrowers will pay upon
demand therefor, all of the following fees, costs, expenses and other charges
(the “Lender Expenses”):
 

--------------------------------------------------------------------------------


 
(a)  all reasonable out-of-pocket fees, costs and expenses incurred by or on
behalf of any Agent, (including attorneys, consultants, advisors and agents
retained by such Agent) and miscellaneous disbursements, examination, and
travel, lodging and meals arising from or relating to or incurred in (i) the
negotiation, preparation, execution, delivery, performance, administration,
monitoring, amendment or termination of this Agreement, the other Loan Documents
and all other documents and agreements relating to the transactions contemplated
hereby or thereby (whether incurred before or after the date of this Agreement)
or any consents, amendments, waivers or other modifications thereof, whether or
not such documents become effective or are given, (ii) the preservation and
protection of any of the Agent’s or Lender’s rights under this Agreement or the
other Loan Documents, (iii) the filing of any petition, complaint, answer,
motion or other pleading by any Agent or the Lenders, or the taking of any
action in respect of the Collateral or other security, in connection with this
Agreement or any other Loan Document, (iv) the protection, collection, lease,
sale, taking possession, liquidation or release of any Collateral or other
security in connection with this Agreement or any other Loan Document, (v) any
attempt to create, perfect, record, correct, release or enforce any Lien or
security interest in any Collateral or other security in connection with this
Agreement or any other Loan Document, (vi) any attempt to enhance the likelihood
of repayment of the Obligations or to collect any Obligations from any Credit
Party, any Collateral or any other source of repayment, (vii) all collateral
audit, appraisal and valuation fees and charges (including any expenses and
allocated costs of personnel employed by an Agent) and all financial advisor
fees and expenses, and (viii) otherwise in connection with the Lenders’
transactions with the Credit Parties or their Subsidiaries, including fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches, searches with the patent and trademark office, the copyright
office or any other governmental or central registry), filing, recording,
publication, real estate surveys, title policies and endorsements, environmental
audits, insurance costs and any other out-of-pocket expenses necessary or
desirable to administer the Loan Documents or to create or perfect the liens in
favor of the Collateral Agent or the Lenders or which the Borrowers are required
to pay hereunder,
 
(b)  all reasonable fees, costs and expenses incurred in obtaining any advice
regarding any Credit Party, Loan Document or transaction contemplated hereby or
thereby from professionals (including, without limitation, the reasonable fees
of attorneys, auditors, accountants, advisors and consultants) for any Agent
and, during the continuance of an Event of Default, a single counsel for all
Lenders to the extent that such fees, costs and expenses are not otherwise
recoverable pursuant to any other provision of this Agreement or any other Loan
Document,
 
(c)  all liabilities and costs arising from or in connection with the past,
present or future operations of a Credit Party involving any damage to real or
personal Property or natural resources or harm or injury alleged to have
resulted from any Release of Hazardous Materials on, upon or into such Property,
 
(d)  all Environmental Liabilities and Costs incurred in connection with any
Collateral, the Loan Documents or any Credit Party including any Remedial Action
for any Hazardous Materials present or arising out of the operations of any
facility of a Credit Party,
 
(e)  all liabilities and costs incurred in connection with any Environmental
Lien,
 
(f)  all stamp, document, transfer, recording or filing taxes or fees and
similar impositions now or hereafter determined by the Agent to be payable in
connection with this Agreement or any other Loan Document, and any and all
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions,
 

--------------------------------------------------------------------------------


 
(g)  all broker fees if any with respect to any broker retained by a Credit
Party or any Subsidiary of a Credit Party that may become due in the connection
with the transactions contemplated by this Agreement,
 
(h)  during the continuance of an Event of Default, all amounts expended by the
Agents, if any, to correct a Credit Party’s failure to (i)  make any payments or
deposits with respect to any taxes of any kind or nature to the extent that such
payments or deposits are due and payable prior to delinquency, (ii)  make any
payments or deposits with respect to any other governmental assessment prior to
the time that any Lien may inure against any property of any Credit Party, or
(iii)  make any payments or deposits with respect to any insurance premiums then
due and payable or otherwise comply with SECTION 8.03, which amounts the
Administrative Agent or the Collateral Agent, each in its sole discretion and
without prior notice to the Borrowers, may but shall not be required to make
payment of the same or any part thereof, or, in the case of any failure to
comply with SECTION 8.03, make payments to obtain and maintain insurance
policies of the type described in SECTION 8.03;
 
(i)  all other costs or expenses required to be paid by a Credit Party or its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lenders,
 
(j)  charges paid or incurred by an Agent resulting from the dishonor of checks,
 
(k)  reasonable expenditures made by any Agent in connection with the custody or
preservation of any of the Collateral or of the Liens in favor of the Collateral
Agent, including payment of any amounts to preserve rights of the Credit Parties
under any Material Contracts or other agreements necessary or desirable to
maintain the value of the Collateral,
 
(l)  reasonable costs and expenses paid or incurred by any Agent or one or more
of the Lenders in enforcing or defending the Loan Documents or in connection
with the transactions contemplated by the Loan Documents or the relationship of
any one or more of the Lenders with any Credit Party or any Subsidiary of a
Credit Party, and
 
(m)  each Agent’s reasonable costs and expenses (including attorneys’,
accountants’, consultants’, and other advisors’ fees and expenses) and
reasonable fees, costs and expenses for one counsel to separately represent the
Lenders, in each case, incurred after the occurrence of any Default or Event of
Default, including in any forbearance, workout or restructuring of the
Obligations, in any bankruptcy or insolvency case or proceeding or in
terminating, enforcing, or defending the Loan Documents, irrespective of whether
suit is brought, or in taking any Remedial Action concerning the Collateral.
 

--------------------------------------------------------------------------------


 
SECTION 14.06  Right of Set-Off, Sharing of Payments, Etc.
 
(a)  Upon the occurrence and during the continuance of any Event of Default, and
in addition to (and without limitation of) any right of set-off, banker’s lien
or counterclaim any Lender may otherwise have, each Lender may, and is hereby
authorized by the Credit Parties to, at any time and from time to time, without
notice to the Credit Parties (any such notice being expressly waived by the
Credit Parties), to the fullest extent permitted by law, set-off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender to or for
the credit or the account of the Credit Parties against any and all Obligations
now or hereafter existing under any Loan Document, irrespective of whether or
not the Lenders shall have made any demand hereunder or thereunder and although
such obligations may be contingent or unmatured. During the continuance of any
Event of Default, the Lenders may, and are hereby authorized to, at any time and
from time to time, without notice to the Credit Parties (any such notice being
expressly waived by the Credit Parties), to the fullest extent permitted by law,
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Lenders to or for the credit or the account of the Credit Parties against
any and all Obligations now or hereafter existing under any Loan Document,
irrespective of whether or not the Lenders shall have made any demand hereunder
or thereunder. The Lenders agree to notify the Administrative Borrower, the
Collateral Agent and the Administrative Agent promptly after any such set-off
and application made by the Lenders, provided that the failure to give such
notice to the Administrative Borrower shall not affect the validity of such
set-off and application. The rights of the Lenders under this SECTION 14.06 are
in addition to other rights and remedies which the Lenders may have.
 
(b)  Nothing contained in this SECTION 14.06 shall require any Lender to
exercise any such right or shall affect the right of any Lender to exercise, and
retain the benefits of exercising, any such right with respect to any other
Indebtedness or Obligation of the Credit Parties. If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set-off to which this SECTION 14.06 applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under SECTION
3.03(b) and this SECTION 14.06 to share in the benefits of any recovery on such
secured claim.
 
SECTION 14.07  Severability. Any provision of this Agreement, which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
SECTION 14.08  Replacement of Lenders. If (a) a Lender requests compensation
under SECTION 3.04, SECTION 4.02, or SECTION 4.03, or if the Credit Parties are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to SECTION 3.04, and such
compensation or additional amount is not applicable to the Lenders generally, or
(b) if any Lender defaults in its obligation to fund Term Loan Commitments
hereunder, then in the case of either (a) or (b) of this SECTION 14.08, the
Credit Parties may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
SECTION 14.08), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that, (i) the Credit
Parties shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, and (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Term Loan Obligations, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Credit Parties (in
the case of all other amounts). A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Credit Parties to require
such assignment and delegation cease to apply.
 

--------------------------------------------------------------------------------


 
SECTION 14.09  Complete Agreement; Sale of Interest. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter hereof and thereof, supersede any previous agreement or
understanding between them relating hereto or thereto and may not be modified,
altered or amended except by an agreement in writing signed by the Credit
Parties and the Lenders in accordance with SECTION 14.02. The Credit Parties may
not sell, assign or transfer any of the Loan Documents or any portion thereof,
including their rights, title, interests, remedies, powers and duties hereunder
or thereunder. The Credit Parties hereby consent to any Lender’s sale of
participations, assignment, transfer or other disposition, at any time or times,
of any of the Loan Documents or of any portion thereof or interest therein,
including such Lender’s rights, title, interests, remedies, powers or duties
thereunder, subject, in the case of a participation, assignment, transfer or
other disposition, to the provisions of SECTION 14.10.
 
SECTION 14.10  Assignment; Register.
 
(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Credit Party
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Affiliates of the
Administrative Agent) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)  Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Term Loan Obligations at the time owing to it); provided that, (i) except in
the case of an assignment of the entire remaining outstanding amount of the Term
Loan Obligations at the time owing to it (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) or in the case of an assignment to an entity described in
clause (a), (b) or (c) of the definition of Eligible Assignee, any such
assignment shall not be less than $1,000,000, unless the Administrative Agent
otherwise consents (such consent not to be unreasonably withheld or delayed),
(ii) the consent of the Administrative Agent shall be required for any such
assignment, (iii) if no Event of Default has occurred and is continuing, the
consent of the Administrative Borrower, such consent not to be unreasonably
withheld, delayed or conditioned, shall be required for any such assignment, and
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance and shall pay to the
Administrative Agent a $3500 assignment fee. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to paragraph (c) of this SECTION
14.10, from and after the Closing Date specified in each Assignment and
Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of SECTION
3.04, SECTION 4.02, SECTION 4.03 and SECTION 14.18 to the extent any claim
thereunder relates to an event arising or such Lender’s status or activity as
Lender prior to such assignment.
 

--------------------------------------------------------------------------------


 
(c)  Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this SECTION 14.10 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) of this SECTION 14.10.
 
(d)  The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Term Loan Obligation owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by any
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. The Borrowers may request in writing a copy of the
Register from time to time and the Administrative Agent will promptly deliver a
copy of such Register to the Administrative Borrower promptly thereafter.
 
(e)  Any Lender may, without the consent of, or notice to, the Administrative
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of the Term
Loan Obligations owing to it); provided that, (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and (iii) the Borrowers, the Agents, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement, provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in SECTION 14.02(a) that affects
such Participant. Subject to paragraph (f) of this SECTION 14.10 the Borrowers
agree that each Participant shall be entitled to the benefits of SECTION 3.04,
SECTION 4.02 and SECTION 4.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this SECTION
14.10. To the extent permitted by law, each Participant also shall be entitled
to the benefits of SECTION 14.06 as though it were a Lender, provided such
Participant agrees to be subject to SECTION 3.03 as though it were a Lender.
 

--------------------------------------------------------------------------------


 
(f)  A Participant shall not be entitled to receive any greater payment under
SECTION 3.04 or ARTICLE IV than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the
Administrative Borrower’s prior written consent. A Participant shall be subject
to SECTION 14.03 as though it were a Lender. A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
SECTION 3.04 unless the Administrative Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with SECTION 3.04 and SECTION 12.14 as though it were a
Lender.
 
(g)  Any Lender may, without the consent of the Borrowers or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including,
without limitation (i) any pledge or assignment to secure obligations to a
Federal Reserve Bank, and (ii) in the case of any Lender that is a Fund, any
pledge or assignment of all or any portion of such Lender’s rights under this
Agreement to any holders of obligations owed, or securities issued, by such
Lender as security for such obligations or securities, or to any trustee for, or
any other representative of, such holders, and this SECTION 14.10(g) shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 
SECTION 14.11  Administrative Borrower.
 
(a)  Each Borrower hereby irrevocably appoints JRCC as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower.
 
(b)  Each Borrower hereby irrevocably appoints and authorizes the Administrative
Borrower (i) to provide the Administrative Agent with all notices with respect
to Term Loan B Loans and Term Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement, and
(ii) to take such action as the Administrative Borrower deems appropriate on its
behalf to obtain Term Loan B Loans and Term Letters of Credit under this
Agreement and to exercise such other powers as are reasonably incidental thereto
to carry out the purposes of this Agreement. It is understood that the handling
of the Loan Account and Collateral of Borrowers in a combined fashion, as more
fully set forth herein, is done solely as an accommodation to the Borrowers in
order to utilize the collective borrowing powers of Borrowers in the most
efficient and economical manner and at their request, and that none of the
Administrative Agent, the L/C Issuer or any Lender shall incur any liability to
any Borrower as a result hereof. Each Borrower expects to derive benefit,
directly or indirectly, from the handling of the Loan Account and the Collateral
in a combined fashion since the successful operation of each Borrower is
dependent on the continued successful performance of the integrated group. To
induce the Administrative Agent and the Lenders to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify the
Administrative Agent, the L/C Issuer and each Lender and hold each harmless
against any and all liability, expense, loss or claim of damage or injury, made
against any of them by any Borrower or by any third party whosoever, arising
from or incurred by reason of (a) the handling of the Loan Account and
Collateral of Borrowers as provided in this SECTION 14.11 and (b) the reliance
by the Administrative Agent, the Issuing Bank or any Lender on any instructions
of the Administrative Borrower, except that Borrowers will have no liability to
the relevant Agent-Related Person or Lender-Related Person under this SECTION
14.11 with respect to any liability that has been finally determined by a court
of competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent-Related Person or Lender-Related Person, as the
case may be.
 

--------------------------------------------------------------------------------


 
SECTION 14.12  Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement or any of the other Loan Documents by telecopy shall have the
same force and effect as the delivery of an original executed counterpart of
this Agreement or any of such other Loan Documents. Any party delivering an
executed counterpart of any such agreement by telecopy shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.
 
SECTION 14.13  GOVERNING LAW. THIS AGREEMENT, THE NOTES AND, EXCEPT TO THE
EXTENT OTHERWISE PROVIDED THEREIN, THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 14.14  CONSENT TO JURISDICTION, SERVICE OF PROCESS AND VENUE. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE BOROUGH OF
MANHATTAN, COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE CREDIT PARTIES HEREBY IRREVOCABLY ACCEPT IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE
CREDIT PARTIES FURTHER IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
CREDIT PARTIES AT THEIR ADDRESS FOR NOTICES SET FORTH IN SECTION 14.01, SUCH
SERVICE TO BECOME EFFECTIVE FIVE (5) DAYS AFTER SUCH MAILING. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE LENDERS OR THE AGENTS TO SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE CREDIT PARTIES IN ANY OTHER JURISDICTION. THE CREDIT PARTIES
HEREBY EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 

--------------------------------------------------------------------------------


 
SECTION 14.15  WAIVER OF JURY TRIAL, ETC. THE CREDIT PARTIES, THE LENDERS AND
THE AGENTS HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, THE NOTES OR OTHER
LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION, PROCEEDING OR COUNTERCLAIM
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE CREDIT PARTIES CERTIFY
THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDERS OR THE AGENTS
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDERS OR THE AGENTS WOULD
NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE
FOREGOING WAIVERS. THE CREDIT PARTIES HEREBY ACKNOWLEDGE THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR THE LENDERS AND THE AGENTS ENTERING INTO THIS
AGREEMENT.
 
SECTION 14.16  Consent. Except as otherwise expressly set forth herein or in any
other Loan Document to the contrary, if the consent, approval, satisfaction,
determination, judgment, acceptance or similar action (an “Action”) of the
Lenders or the Agents, shall be permitted or required pursuant to any provision
hereof or any provision of any other agreement to which the Borrowers or any
Guarantors are parties and to which the Lenders or the Agents have succeeded
thereto, such Action shall be required to be in writing and may be withheld or
denied by the Lenders or the Agents with or without any reason in their
discretion.
 
SECTION 14.17  Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against the Lenders, the Agents
or the Borrower, whether under any rule of construction or otherwise. On the
contrary, this Agreement has been reviewed by all parties represented by counsel
of their choosing and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.
 
SECTION 14.18  Reinstatement; Certain Payments. If any claim is ever made upon
the Lenders or the Agents for repayment or recovery of any amount or amounts
received by the Lenders or the Agents in payment or received on account of any
of the Obligations, the Lenders or the Agents shall give prompt notice of such
claim to the Administrative Borrower, and if the Lenders or the Agents repay all
or part of such amount by reason of (a) any judgment, decree or order of any
court of competent jurisdiction or administrative body having jurisdiction over
the Lenders or the Agents or any of their respective property, or (b) compliance
by the Lenders or the Agents with any requirement of a Governmental Authority
having jurisdiction over the Lenders or the Agents, then and in such event the
Credit Parties agree that (i) any such judgment, decree or order shall be
binding upon it notwithstanding the cancellation of any instrument evidencing
the Obligations or the other Loan Documents or the termination of this Agreement
or the other Loan Documents, and (ii) it shall be and remain liable to the
Lenders or the Agents hereunder for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by the Lenders
or the Agents.
 

--------------------------------------------------------------------------------


 
SECTION 14.19  Indemnification. In addition to the Credit Parties’ other
Obligations under this Agreement, the Credit Parties agree to defend, protect,
indemnify and hold harmless the Lenders and each of their respective Affiliates
and their officers, directors, trustees, employees, agents and advisors, the
Administrative Agent, the Collateral Agent, the Agent-Related Persons and the
Lender-Related Persons (collectively called the “Indemnitees”) from and against
any and all claims, losses, demands, settlements, damages, liabilities,
obligations, penalties, fines, fees, reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees, costs and expenses, but
excluding income, franchise and similar taxes of an Indemnitee) incurred by such
Indemnitees (but not taxes, which shall be governed by SECTION 3.04), whether
prior to or from and after the Closing Date, as a result of or arising from or
relating to or in connection with any of the following: (a) the Administrative
Agent, the Collateral Agent or the Lenders furnishing of funds to the Credit
Parties under this Agreement, including, without limitation, the management of
any such Term Loan Commitment and Term Loan Obligations, (b) any matter relating
to the financing transactions contemplated by this Agreement or the other Loan
Documents or by any document executed in connection with the transactions
contemplated by this Agreement or the other Loan Documents, (c) any claim,
litigation, investigation or administrative or judicial proceeding in connection
with any transaction contemplated in, or consummated under, the Loan Documents,
or (d) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto, including, without
limitation, claims, litigations, investigations or other proceedings arising out
of (i) the presence, disposal, Release of any Hazardous Materials on, in, at,
to, from or under any property at any time owned or occupied by the Credit
Parties (or any of their respective predecessors in interest or title) or at any
facility which received Hazardous Materials generated by the Credit Parties or
any of their respective predecessors in interest in connection with the receipt
of such Hazardous Materials, (ii) any personal injury (including wrongful death)
or property damage (real or personal) arising out of or related to any Hazardous
Materials generated by the Credit Parties, (iii) any investigation, lawsuit
brought or threatened, settlement reached or government order relating to such
Hazardous Materials, (iv) any violation of any Environmental Law by the Credit
Parties or any of their respective predecessors in interest, and/or (v) any
Environmental Action (collectively, the “Indemnified Matters”); provided,
however, that the Credit Parties shall not have any obligations to any
Indemnitee under this SECTION 14.19 for any Indemnified Matter to the extent
resulting from the gross negligence or willful misconduct of such Indemnitee;
provided, however, that no Credit Party shall be required to reimburse the legal
fees and expenses of more than one outside counsel (in addition to up to one
local counsel in each applicable local jurisdiction) for all Indemnitees under
this SECTION 14.19 unless on advice of outside counsel, representation of all
such Indemnitees would be inappropriate due to the existence of an actual or
potential conflict of interest. Such indemnification for all of the foregoing
losses, damages, fees, costs and expenses of the Indemnitees shall be due and
payable promptly after demand therefor. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this SECTION 14.19 may be
unenforceable because it is violative of any law or public policy, the Credit
Parties shall contribute the maximum portion which it is permitted to pay and
satisfy under Applicable Law, to the payment and satisfaction of all Indemnified
Matters incurred by the Indemnitees. This Indemnity shall survive the repayment
of the Obligations and the discharge of the Liens granted under the Loan
Documents.
 

--------------------------------------------------------------------------------


 
SECTION 14.20  Records. The unpaid principal of, and interest on, the
Obligations, the interest rate or rates applicable to such unpaid principal and
interest, the duration of such applicability, the Commitment, and the accrued
and unpaid fees payable pursuant to SECTION 4.04, shall at all times be
ascertained from the records of the Lender and Agents, which shall be conclusive
and binding absent manifest or demonstrable error.
 
SECTION 14.21  Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Lenders and the Agents, and their respective
successors and assigns, subject to SECTION 14.10.
 
SECTION 14.22  Confidentiality. The Lenders, the Administrative Agent and the
Collateral Agent each agree (on behalf of itself and each of its Affiliates,
directors, officers, employees and representatives) (each, a “Recipient”) to
hold in confidence and not disclose, in accordance with its customary procedures
for handling confidential information of this nature and in accordance with safe
and sound practices of comparable commercial finance companies, any non-public
information supplied to it by the Credit Parties pursuant to this Agreement or
the other Loan Documents (and which at the time is not, and does not thereafter
become, publicly available or available to such Person from another source not
known to be subject to a confidentiality obligation to such Person not to
disclose such information), or available to such Person from another source not
known to be subject to a confidentiality obligation to such Person not to
disclose such information, provided that nothing herein shall limit the
disclosure of any such information (a) to the extent required by Applicable Law
or other statute, rule, regulation or judicial process, (b) to any Lender, any
Agent, or to employees of or counsel, accountants, auditors and other advisors
for any of the foregoing, (it being understood that the persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential pursuant to the
terms hereof), (c) to any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrowers or any of their
Subsidiaries and their obligations so long as such counterparty or prospective
counterparty first agrees in writing to the confidentiality provisions of this
SECTION 14.22, (d) to third-party examiners, auditors, accountants, regulators
or members of any self-regulatory organization for any Agent or Lender who are
advised of the confidential nature of such information, (e) to the extent
required by any court, governmental or administrative agency, pursuant to any
subpoena or other legal process, or by any law, statute, regulation or court
order, or in connection with any litigation to which any of the Agents or the
Lenders are party, to cooperate, at the Borrower’s sole cost and expense, with
any protective order sought by the Borrower, (f) to any assignee or participant
(or prospective assignee or participant) and to any potential successor Agent so
long as such assignee or participant (or prospective assignee or participant) or
potential successor Agent first agrees in writing to the confidentiality
provisions of this SECTION 14.22, (g) to any Person that is an investor or
prospective investor in a securitization that agrees that its access to
information regarding the Credit Parties and the Term Loan Commitments and the
Term Loan Obligations is solely for purposes of evaluating an investment in such
securitization, or (h) to a Person that is a trustee, collateral manager,
servicer, noteholder, rating agency or secured party in a securitization in
connection with the administration, servicing and reporting on the assets
serving as collateral for such securitization.
 

--------------------------------------------------------------------------------


 
SECTION 14.23  Lender Advertising. The Agents and the Lenders shall be entitled
to advertise the closing of the transactions contemplated by this Agreement in
such trade publications, business journals, newspapers of general circulation
and otherwise, as the Agents and the Lenders shall deem appropriate, including,
without limitation, the publication of a tombstone announcing the closing of
this transaction.
 
SECTION 14.24  Press Releases. The Credit Parties will not issue press releases
describing this Agreement or the transactions represented hereby or conducted
hereunder without the prior written consent of the Administrative Agent.
 
SECTION 14.25  Common Enterprise. The successful operation and condition of the
Borrowers is dependent on the continued successful performance of the functions
of the group of the Credit Parties as a whole and the successful operation of
each Borrower is dependent on the successful performance and operation of each
other Credit Party. Each Credit Party expects to derive benefit (and its board
of directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from (a) successful
operations of each of the other Credit Parties, and (b) the credit extended by
the Lenders to the Borrowers hereunder, both in their separate capacities and as
members of the group of companies. Each Credit Party has determined that
execution, delivery and performance of this Agreement and any other Loan
Documents to be executed by such Credit Party is within its purpose, will be of
direct and indirect benefit to such Credit Party, and is in its best interest.
 
SECTION 14.26  USA Patriot Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrowers and each other Credit Party
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of the Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

       
BORROWERS:
 
JAMES RIVER COAL COMPANY
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
 
Title:

       
JAMES RIVER COAL SERVICE COMPANY
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title: 

       
LEECO, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:  

       
TRIAD MINING, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:  

       
TRIAD UNDERGROUND MINING, LLC
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:  

       
TRIAD UNDERGROUND MINING, LLC
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:  



Signature Page to Term Credit Agreement
  

--------------------------------------------------------------------------------


 

       
BLEDSOE COAL CORPORATION
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:  

       
JOHNS CREEK ELKHORN COAL CORPORATION
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:  

       
BELL COUNTY COAL CORPORATION
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:  

       
JAMES RIVER COAL SALES, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:

       
BLEDSOE COAL LEASING COMPANY
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:



Signature Page to Term Credit Agreement
 

--------------------------------------------------------------------------------


 

       
BLUE DIAMOND COAL COMPANY
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:

       
MCCOY ELKHORN COAL CORPORATION
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:

   
 
 
GUARANTORS:
 
 
BDCC HOLDING COMPANY, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:

       
EOLIA RESOURCES, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:

       
SHAMROCK COAL COMPANY, INCORPORATED
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:



Signature Page to Term Credit Agreement
 

--------------------------------------------------------------------------------


 

       
JOHNS CREEK COAL COMPANY
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:


 

       
JOHNS CREEK PROCESSING COMPANY
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:

 
Signature Page to Term Credit Agreement
 

--------------------------------------------------------------------------------


 

       
ADMINISTRATIVE AGENT AND LENDER:
     
MORGAN STANLEY SENIOR FUNDING, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
 
Title:

       
COLLATERAL AGENT:
     
MORGAN STANLEY & CO. INCORPORATED
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
 
Title:

 
Signature Page to Term Credit Agreement
 

--------------------------------------------------------------------------------




 
 
ANNEX A
 
to
 
CREDIT AGREEMENT
 
LETTERS OF CREDIT
 
(a)  Issuance. Subject to the terms and conditions of the Agreement, the
Administrative Agent and the Lenders agree to arrange for and cause to be
issued, from time to time prior to the Maturity Date, upon the request of
Administrative Borrower, Term Letters of Credit by causing Term Letters of
Credit to be issued by an L/C Issuer for the Borrowers’ account. The aggregate
amount of all such Term Letters of Credit shall not at any time exceed the least
of (i) the Maximum Term Letter of Credit Amount less the amount of any
reductions in the Term Letter of Credit Commitment pursuant to this Annex A and
the Agreement (including any reductions that occur as the result of the
conversion of a Term Letter of Credit into a Term Loan B Obligation), and
(ii) the Maximum Term Loan Amount less the sum of (A) the aggregate outstanding
Term Loan B Obligations, and (B) the aggregate outstanding Term Letter of Credit
Obligations. No Term Letter of Credit shall have an expiry date that is more
than one year following the date of issuance thereof, unless otherwise
determined by the Administrative Agent and L/C Issuer, in their respective
discretion (including with respect to customary evergreen provisions), and
neither the Administrative Agent nor the Lenders shall be under any obligation
to arrange for, provide or purchase risk participations in, any Term Letter of
Credit having an expiry date that is later than the Maturity Date. No L/C Issuer
shall issue a Term Letter of Credit under this Agreement with an expiry date
after the Maturity Date.
 
(b)  Conversion to Term Loan B Obligations Automatic Upon Draw; No Reduction in
Commitment upon Expiry.
 
(i)  In the event that any L/C Issuer, the Administrative Agent or any Lender
shall make any payment on or pursuant to any Term Letter of Credit (including
due to a draw on a Term Letter of Credit or due to the Borrowers failure to pay
any amounts due to any L/C Issuer), the amount of such payment (the “Conversion
Amount”) shall then automatically and immediately convert into (“Term Letter of
Credit Conversion”) and be deemed to constitute a Term Loan B Obligation under
the Agreement, regardless of whether a Default or Event of Default has occurred
and is continuing and notwithstanding any failure to satisfy the conditions
precedent set forth in SECTION 5.02. Upon any Term Letter of Credit Conversion
and from and after the date upon which any such Term Letter of Credit Conversion
occurs (a) the Borrowers shall immediately pay to the Administrative Agent, for
the account of the Lenders in accordance with their Pro Rata Shares, the amount
of the Commitment Fee then due on such Term Letter of Credit through the date of
such Term Letter of Credit Conversion and the Applicable Reduction Fee on the
Conversion Amount, (b) the Conversion Amount shall be a Term Loan Obligation for
all purposes under the Agreement and bear interest at the Interest Rate
applicable to Term Loan Obligations from and after such date, and (c) the
Conversion Amount shall permanently reduce the amount of the Term Letter of
Credit Commitment.
 
A-1

--------------------------------------------------------------------------------


 
(ii)  The expiration, termination or replacement of a Term Letter of Credit
without draw, so long as there is then no Default or Event of Default continuing
and so long as the Borrowers have paid all Obligations under the Agreement
(including all amounts then due to any L/C Issuer), shall not reduce the Term
Letter of Credit Commitment
 
(c)  Cash Collateral.
 
(i)  If Borrowers are required to provide cash collateral for any Term Letter of
Credit Obligations pursuant to the Agreement prior to the Maturity Date, each
Borrower will pay to the Administrative Agent for the ratable benefit of itself
and Lenders cash or cash equivalents acceptable to the Administrative Agent
(“Cash Collateral”) in an amount equal to 105% of the maximum amount then
available to be drawn under each such Term Letter of Credit. Such Cash
Collateral shall be held by The Administrative Agent in a cash collateral
account (the “Cash Collateral Account”) maintained at a bank or financial
institution acceptable to the Administrative Agent. The Cash Collateral Account
shall be in the name of the Administrative Borrower and shall be pledged to, and
subject to the control of, the Administrative Agent, for the benefit of the
Administrative Agent, the Lenders and each L/C Issuer, in a manner satisfactory
to the Administrative Agent and each L/C Issuer with Term Letters of Credit
being provided with Cash Collateral. The Borrowers hereby pledge and grant to
the Administrative Agent, on behalf of itself, each L/C Issuer and the Lenders,
a security interest in all such Cash Collateral and all proceeds thereof, as
security for the payment of all amounts due in respect of the Term Letter of
Credit Obligations and the other Term Loan Obligations, whether or not then due.
The Agreement, including this Annex A, shall constitute a security agreement
under applicable law.
 
(ii)  If any Term Letter of Credit shall for any reason be outstanding on the
Maturity Date, the Borrowers shall do one or more of the following with respect
to each such outstanding Term Letter of Credit (A) provide Cash Collateral
therefor in the manner described above, (B) cause such Term Letter of Credit and
all guaranties thereof, if any, to be canceled and returned to each L/C Issuer,
or (C) deliver to each L/C Issuer a stand-by letter (or letters) of credit
(each, a “Backstop Letter of Credit”) in guaranty of each outstanding Term
Letter of Credit, which Backstop Letter of Credit meets all of the following
requirements: (x) each Backstop Letter of Credit shall have an expiry or
termination date that is at least thirty (30) additional days later than the
expiry or termination date of the corresponding Term Letter of Credit with
respect to which the Backstop Letter of Credit is issued, (y) each Backstop
Letter of Credit shall be in an amount equal to 105% of the maximum amount then
available to be drawn under the outstanding Term Letter of Credit with respect
to which the Backstop Letter of Credit is issued, and (z) each Backstop Letter
of Credit shall be issued by a Person, and shall be subject to such terms and
conditions, as are satisfactory to the Administrative Agent and each L/C Issuer
of a Term Letter of Credit being provided with a Backstop Letter of Credit in
their respective sole discretion..
 
A-2

--------------------------------------------------------------------------------


 
(iii)  From time to time after funds are deposited as Cash Collateral by any
Borrower, whether before or after the Maturity Date, the Administrative Agent
may apply such funds then held by it to the payment of any amounts, and in such
order as the Administrative Agent may elect, as shall be or shall become due and
payable by the Borrowers to the Administrative Agent and the Lenders with
respect to any Letters of Credit and, upon the repayment or expiration of all
amounts constituting Term Letter of Credit Usage, to any other Obligations of
the Borrowers then due and payable.
 
(iv)  No Borrower nor any Person claiming on behalf of or through any Borrower
shall have any right to withdraw any of the Cash Collateral, except that upon
the termination or expiry of all Term Letters of Credit and the payment of all
amounts payable by the Borrowers to the Administrative Agent and the Lenders in
respect thereof, any remaining Cash Collateral shall be applied to other
Obligations then due and owing and upon payment in full of such Obligations, any
remaining amount shall be paid to the Borrowers or as otherwise required by law.
Interest earned on Cash Collateral shall be held as additional collateral.
 
(d)  Fees and Expenses. Borrowers agree to pay to the Administrative Agent for
the benefit of the Lenders, as compensation to such Lenders for Term Letters of
Credit issued hereunder (i) all costs and expenses incurred by the
Administrative Agent or any Lender on account of such Term Letters of Credit,
and (ii) the Commitment Fee. The Commitment Fee shall be paid to the
Administrative Agent for the benefit of the Lenders in arrears, on the first day
of each month and on the Maturity Date. In addition, the Borrowers shall pay to
each L/C Issuer, on demand and for its own account, such fees (including all per
annum fees), charges and expenses of each L/C Issuer in respect of the issuance,
negotiation, acceptance, amendment, transfer and payment of such Term Letters of
Credit or otherwise payable pursuant to the application and related
documentation under which such Term Letter of Credit is issued.
 
(e)  Request for Incurrence of Term Letter of Credit Obligations. The
Administrative Borrower shall give the Administrative Agent at least five (5)
Business Days’ prior written notice requesting the issuance of any Term Letter
of Credit. The notice shall be accompanied by the form of the Term Letter of
Credit (which shall be acceptable to the applicable L/C Issuer) and a completed
application in the form required by the applicable L/C Issuer for the Term
Letter of Credit requested. Notwithstanding anything contained herein to the
contrary, applications for Term Letters of Credit by the Administrative Borrower
and approvals by the Administrative Agent and any L/C Issuer may be made and
transmitted pursuant to electronic codes and security measures mutually agreed
upon and established by and among the Administrative Borrower, the
Administrative Agent and any L/C Issuer.
 
(f)  Obligation Absolute. The obligation of the Borrowers to reimburse the
Administrative Agent and the Lenders for payments made by any L/C Issuer with
respect to any Term Letter of Credit shall be absolute, unconditional and
irrevocable, without necessity of presentment, demand, protest or other
formalities, and the obligations of each Lender to make payments to the
Administrative Agent with respect to Term Letters of Credit shall be
unconditional and irrevocable. Such obligations of Borrowers and Lenders shall
be paid strictly in accordance with the terms hereof under all circumstances
including the following:
 
A-3

--------------------------------------------------------------------------------


 
(i)  any lack of validity or enforceability of any Term Letter of Credit, any
application or agreement with any L/C Issuer, the Agreement or the other Loan
Documents or any other agreement;
 
(ii)  the existence of any claim, set-off, defense or other right that any
Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Term Letter of Credit (or
any Persons or entities for whom any such transferee may be acting), the
Administrative Agent, any Lender, or any other Person, whether in connection
with the Agreement, the Term Letter of Credit, the transactions contemplated
herein or therein or any unrelated transaction (including any underlying
transaction between any Borrower or any of their respective Affiliates and the
beneficiary for which the Term Letter of Credit was procured);
 
(iii)  any draft, demand, certificate or any other document presented under any
Term Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;
 
(iv)  payment by the Administrative Agent (except as otherwise expressly
provided in paragraph (g)(ii)(C) below) or any L/C Issuer under any Term Letter
of Credit or guaranty thereof against presentation of a demand, draft or
certificate or other document that does not comply with the terms of such Letter
of Credit or such guaranty;
 
(v)  any other circumstance or event whatsoever, that is similar to any of the
foregoing; or
 
(vi)  the fact that a Default or an Event of Default has occurred and is
continuing.
 
(g)  Indemnification; Nature of Lenders’ Duties.
 
(i)  In addition to amounts payable as elsewhere provided in the Agreement, the
Borrowers hereby agree to pay and to protect, indemnify, and save harmless the
Administrative Agent, each L/C Issuer and each Lender from and against any and
all claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees and allocated costs of internal counsel)
that the Administrative Agent or any Lender may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any Term Letter of
Credit or guaranty thereof, or (B) the failure of the Administrative Agent or
any Lender seeking indemnification or of any L/C Issuer to honor a demand for
payment under any Term Letter of Credit or guaranty thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of such
indemnified person (as finally determined by a court of competent jurisdiction).
 
A-4

--------------------------------------------------------------------------------


 
(ii)  As between the Administrative Agent and any Lender on the one hand and, on
the other hand, the Borrowers, the Borrowers assume all risks of the acts and
omissions of, or misuse of any Term Letter of Credit by, beneficiaries of any
Term Letter of Credit. In furtherance and not in limitation of the foregoing, to
the fullest extent permitted by law, neither the Administrative Agent nor any
Lender shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Term Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged, (B) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Term Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, that may prove to be invalid or ineffective for any reason,
(C) failure of the beneficiary of any Term Letter of Credit to comply fully with
conditions required in order to demand payment under such Term Letter of Credit;
provided, that in the case of any payment by the Administrative Agent under any
Term Letter of Credit or guaranty thereof, the Administrative Agent shall be
liable to the extent such payment was made solely as a result of its gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction) in determining that the demand for payment under such Term Letter
of Credit or guaranty thereof complies on its face with any applicable
requirements for a demand for payment under such Term Letter of Credit or
guaranty thereof, (D) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they may be in cipher, (E) errors in interpretation of technical
terms, (F) any loss or delay in the transmission or otherwise of any document
required in order to make a payment under any Term Letter of Credit or guaranty
thereof or of the proceeds thereof, (G) the credit of the proceeds of any
drawing under any Term Letter of Credit or guaranty thereof, and (H) any
consequences arising from causes beyond the control of the Administrative Agent
or any Lender. None of the above shall affect, impair, or prevent the vesting of
any of the Administrative Agent’s or any Lender’s rights or powers hereunder or
under the Agreement.
 
(iii)  Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrowers in favor of any L/C Issuer
in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between or among Borrowers and any L/C Issuer.
 
(h)  Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Term Letter of Credit at any time shall be deemed to be the stated amount of
such Term Letter of Credit as in effect at such time; provided, however, that
with respect to any Term Letter of Credit that, by its terms or the terms of any
document issued in connection with such Term Letter of Credit, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Term Letter of Credit shall be deemed to be the maximum stated amount of such
Term Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at such time.
 
A-5

--------------------------------------------------------------------------------

 

EXHIBIT A-1
TO TERM CREDIT AGREEMENT
 
DEPOSIT ACCOUNT OF ADMINISTRATIVE AGENT
 
FOR AGENT
 
Citibank, N.A.
New York, NY 10043
ABA #: 021-000-089
Account #: 406-99-776
Account Name: Morgan Stanley Senior Funding, Inc.
Reference: James River Coal Company
 
BORROWER FUNDING ACCOUNT:
 
Wachovia Bank, N.A
ABA #:  051400549
Account #:  2000010101379
Account Name: James River Coal Company
 
A-1-1

--------------------------------------------------------------------------------

 

EXHIBIT A-2
TO TERM CREDIT AGREEMENT
 
[FORM OF] ASSIGNMENT AND ACCEPTANCE
 
This Assignment and Acceptance (the “Assignment”) is dated as of the Effective
Date set forth below and is entered into by and between [Insert name of
Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex A-1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represent the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, Letters of Credit)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.
 
1.        Assignor:
______________________
   
2.        Assignee:
______________________
   
3.        Borrowers:
James River Coal Company and _______________
   
4.        Administrative Agent:
Morgan Stanley Senior Funding, Inc., as Administrative Agent under the Credit
Agreement
   
5.        Credit Agreement:
The Term Credit Agreement, dated as of February 26, 2007 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among JAMES RIVER COAL COMPANY and certain of its Subsidiaries identified
as borrowers on the signature pages thereto (collectively, the “Borrowers”), and
certain other Credit Parties party thereto from time to time, as Guarantors, the
Lenders party thereto from time to time, MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent, Sole Bookrunner and Lead Arranger and MORGAN STANLEY & CO.
INCORPORATED, as Collateral Agent.

 
A-2-1

--------------------------------------------------------------------------------


 
6. Assigned Interest:
 



Facility
 
Percentage Assigned [1]
 
Aggregate Amount of Commitment/Loans for all Lenders
 
Amount of Commitment/Loans Assigned
 
Percentage Assigned of Commitment/Loans [1]
____________
 
____________
 
$______________
 
$______________
 
____________%



Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
7. Notice and Wire Instructions:
 
 
 
[NAME OF ASSIGNOR]
 
Notices:
_________________________
_________________________
_________________________
Attention:
Telecopy:
 
with a copy to:
_________________________
_________________________
_________________________
Attention:
Telecopy:
 
Wire Instructions:
 
 
[NAME OF ASSIGNEE]
 
Notices:
_________________________
_________________________
_________________________
Attention:
Telecopy:
 
with a copy to:
_________________________
_________________________
_________________________
Attention:
Telecopy:
 
Wire Instructions:

 
The terms set forth in this Assignment are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]
 

--------------------------------------------------------------------------------

 

 [1]
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
A-2-2

--------------------------------------------------------------------------------


 
The terms set forth in this Assignment are hereby agreed to:
 

       
ASSIGNOR
[NAME OF ASSIGNOR]
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

       
ASSIGNEE
[NAME OF ASSIGNEE]
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:



Consented to and Accepted:
 
MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent
                     
By:
   

--------------------------------------------------------------------------------

Title:
   

 
A-2-3

--------------------------------------------------------------------------------

 

ANNEX A-1
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
 
Representations and Warranties.
 

 
1.1
Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

 

 
1.2
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and (v)
if it is a Lender not organized under the laws of the United States of America,
any State thereof or the District of Columbia, attached to the Assignment is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at that time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Documents are required to be performed by it as a Lender.

 
ANNEX A-1-1

--------------------------------------------------------------------------------


 
Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.[2 ]
 
General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof.



--------------------------------------------------------------------------------

[2]
Or, if agreed among Administrative Agent, Assignor and Assignee: “From and after
the Effective Date, the Administrative Agent shall make all payments in respect
of the Assigned Interest (including payments of principal, interest, fees and
other amounts) to the Assignee whether such amounts have accrued prior to or on
or after the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.”


ANNEX A-1-2

--------------------------------------------------------------------------------

 

EXHIBIT B-1
TO TERM CREDIT AGREEMENT
 
[FORM OF] BORROWING REQUEST
 
[DATE]
 
Reference is made to the Term Credit Agreement, dated as of February 26, 2007
(as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among JAMES RIVER COAL COMPANY and
certain of its Subsidiaries (the “Borrowers”), and certain other Credit Parties
party thereto from time to time, as Guarantors, the Lenders party thereto from
time to time, MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, Sole
Bookrunner and Lead Arranger and MORGAN STANLEY & CO. INCORPORATED, as
Collateral Agent.
 
Pursuant to Section 2.01 of the Credit Agreement, the Borrowers desire that
Lenders make the following Term Loan B Loans to the Borrowers in accordance with
the applicable terms and conditions of the Credit Agreement on the Closing
Date (the “Funding Date”):
 
 
o  LIBOR Rate Loans, with a LIBOR Period of ________ Month(s):
 
o  Base Rate Loans:
 
 
$[___,___,___]
 
 
$[___,___,___]

 
The Borrowers hereby certify that:
 
(i)        as of the Funding Date, the representations and warranties contained
in each of the Loan Documents are true and complete in all material respects on
and as of such Funding Date to the same extent as though made on and as of such
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true and complete in all material respects on and as of such earlier date;
 
(ii)       as of the Funding Date, all conditions precedent specified in Article
V of the Credit Agreement have been satisfied;
 
(iii)     as of the Funding Date, no event has occurred and is continuing or
would result from the consummation of the borrowing contemplated hereby that
would constitute an Event of Default or a Default; and
 
(iv)      the proceeds of such Loans shall be used only as permitted under the
Credit Agreement.
 
B-1-1

--------------------------------------------------------------------------------


 
The Borrowers hereby instruct the Administrative Agent to apply the proceeds of
Term Loan B Loans available to the Borrowers on the Funding Date to make
transfers in the amounts and to the accounts specified in Schedule A hereto and
agree that (i) such Term Loan B Loans will be fully disbursed and borrowed for
purposes of the Credit Agreement as of the Funding Date upon the initiation of
such transfers by the Administrative Agent (whether or not such transfers are
completed or value is received therefor by the Borrowers), (ii) such transfers
are being made at the instruction and risk of the Borrowers and (iii) the
provisions of this Borrowing Request and Schedule A hereto may be changed only
by a written agreement signed by the Borrowers and the Administrative Agent.
 
B-1-2

--------------------------------------------------------------------------------


 
Pursuant to Section 4.02 of the Credit Agreement, in the event of the failure to
borrow any Term Loan B Obligation on the Funding Date, the Borrowers shall
compensate each applicable Lender for the loss, cost and expense attributable to
such event.
 

       
JAMES RIVER COAL COMPANY,
as Administrative Borrower
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 
B-1-3

--------------------------------------------------------------------------------


 

EXHIBIT C-1
TO TERM CREDIT AGREEMENT
 
[FORM OF] COLLATERAL ACCESS AGREEMENT

 
This COLLATERAL ACCESS AGREEMENT (this “Agreement”) is given this _____ day of
_______________, 2007, by ___________, a ___________ (“Landlord”) and
____________________a _________ (“Tenant”) in favor of _________________, as
collateral agent for the Lenders under the Credit Agreement described below
(together with its successors and permitted assigns, “Agent”), for the benefit
of the Secured Creditors under such Credit Agreement (the “Lenders”).
BACKGROUND
 
A. Landlord and Tenant are parties to that certain __________ Lease dated
____________ (as amended, supplemented or otherwise modified from time to time,
the “Lease”).
 
B. Tenant is a direct or indirect subsidiary entity of James River Coal Company
(“Borrower”).
 
C. Borrower, together with other related parties, is entering into a Credit
Agreement (as the same may be amended, restated or refinanced from time to time,
the “Credit Agreement”) with Agent, acting for itself and as Administrative
Agent for the other Lenders that are also parties to the Credit Agreement.
 
D. The Credit Agreement requires that Tenant pledge and grant a security
interest to Agent in, among other things, all of Tenant’s accounts, inventory,
general intangibles, documents, chattel paper, instruments, machinery,
equipment, furniture and fixtures, including without limitation all tipples,
conveyor belts and systems, loading and coal washing facilities and railroad
tracks and all other surface or subsurface machinery, equipment, fixtures,
facilities and other property of whatsoever kind or nature now or hereafter
located on or under any of the premises under the Lease(the “Premises”) which
are used or useful for the mining, gathering, extraction, loading, production,
treatment, processing, storage or transportation of coal and other minerals,
together with all other tangible property of any kind or character, together
with all replacements thereof, together with all additions, accessions,
substitutions, replacements and improvements to, and proceeds of, the foregoing
(all of foregoing, the “Collateral”).
 
C-1-1

--------------------------------------------------------------------------------


 
Intending to be legally bound, Landlord hereby covenants and agrees with Agent
as follows:
 
1.       Lease. The Lease is in full force and effect. To the knowledge of
Landlord, no default exists under the Lease. A true and correct copy of the
Lease is attached to this Agreement as Exhibit A.
 
2.       Notices to Agent. If any default or event shall occur under the Lease
which would be grounds for Landlord to terminate the Lease, and Landlord sends a
written notice to Tenant, Landlord shall at the same time provide a copy of such
notice to Agent.
 
3.       Waiver of Liens. Landlord waives any interest in the Collateral and
agrees not to distrain or levy upon any Collateral or to assert any lien, right
of distraint or other claim against the Collateral for any reason. Landlord
agrees that the Collateral may be stored, utilized, and/or installed at the
Premises and shall not be deemed a fixture or part of the real estate but shall
at all times be considered personal property, whether or not any Collateral
becomes so related to the real estate that an interest therein would otherwise
arise under applicable law.
 
C-1-2

--------------------------------------------------------------------------------


 
4.       Access and Opportunity to Cure. (a) Agent may, at any time or times
hereafter, without any fee or charge for rent or otherwise, enter upon the
Premises to inspect the Collateral and Tenant’s other assets located on the
Premises. Agent shall have the right, but not the obligation, to cure Tenant’s
defaults under the Lease; provided, that Agent shall have at least thirty (30)
days following receipt of written notice of default to cure such default (or to
commence the cure thereof, as provided below) before the Lease terminates or
Landlord takes any action to terminate the Lease or otherwise to exercise its
rights and remedies under the Lease in respect of such default.
 
(b)       Landlord will accept performance by or on behalf of Agent as if it
were done by Tenant. During such cure period, the Agent shall have the right to
(i) notify Landlord of Agent’s desire to cure Tenant’s default and to nullify
any notice of any such default, (ii) pay or cause to be paid all amounts due and
payable under the Lease (whether in the form of tonnage royalties, minimum
annual royalty or otherwise), and (iii) comply or in good faith, with reasonable
diligence, commence to remedy any Tenant default under the Lease, which is
reasonably susceptible of being remedied by Agent.
 
(c)       Agent shall have the right to access the Premises and take possession
of, sale and/or remove collateral securing Tenant’s obligations so long as
(i) Agent pays the rent and other charges payable under the Lease for such
period during which Agent remains on the Premises and Agent assumes Tenant’s
responsibilities under the Lease which arise during such period Agent remains on
the Premises, and (ii) Agent shall repair any damage to the Premises directly
resulting from its possession thereof. Notwithstanding anything to the contrary
herein, Agent shall at no time have any obligation to remove the Collateral from
the Premises and nothing shall obligate Agent to pay any amounts due or perform
any obligations of Tenant under the Lease.
 
C-1-3

--------------------------------------------------------------------------------


 
5.       Amendments to Lease. Landlord will promptly deliver to Agent a copy of
any amendment or other modification to the Lease.
 
6.       Memorandum of Lease. Upon request from Tenant or Agent, Landlord shall
execute a Memorandum of Lease in form and substance reasonably acceptable to
Landlord and Agent and as otherwise sufficient for recordation in the county
real estate records where the property subject to the Lease is located.
 
7.       Remedies under Credit Agreement. Landlord understands that upon a
default under the Credit Agreement, the enforcement of the rights and legal
remedies of Agent under the Credit Agreement could result in the Lease being
sold and assigned to a third party chosen by Agent. Landlord confirms that such
an assignment or transfer of the Lease will not be a default under the Lease,
including an assignment or transfer of the Lease to Agent or any Lender, or any
nominee of Agent or a  Lender, in connection with any exercise of any judicial
or other remedies available to the Agent or the Lenders following a default
under the Loan, including without limitation the appointment by a court of a
receiver to assume possession and/or operation of the Premises and a transfer
resulting from an order given in a bankruptcy, reorganization, insolvency or
similar proceeding.
 
8.       Reliance; Binding Effect. Agent and the Lenders and their respective
successors and assigns shall be permitted to rely upon and enforce this
Agreement, which shall not be amended, modified or revoked without Agent’s prior
written consent and shall be third-party beneficiaries hereof. This Agreement
will be binding upon the successors and assigns of the parties.
 
C-1-4

--------------------------------------------------------------------------------


 
9.       Notices. Notices to the Agent and any Lender shall be sent to the Agent
by certified mail or reputable overnight delivery service at Agent’s address on
the first page hereof, Attention __________ (as such address may be changed by
notice to Landlord).
 
10.       Governing Jurisdiction. This Agreement shall be governed by and shall
be construed and enforced in accordance with the internal laws of the state of
jurisdiction for the Lease.
 
11.       Continuing Obligation. This Agreement shall continue until such time
as all of the obligations of Tenant with respect to the Loan have been paid and
performed in full, and all commitments of all Lenders under all loan documents
in connection with the Credit Agreement have been terminated and the Landlord
has been notified thereof in writing by Agent.
 
12.       Counterparts and Facsimile Signatures.  This Agreement may be executed
in any number of counterparts, by different parties hereto in separate
counterparts and by facsimile signature, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.
 
[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]
 
C-1-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement, intending
to be legally bound, as of the date set forth above:

        LANDLORD:  
   
   
  By:    

--------------------------------------------------------------------------------

Name:
Title:

 
 
Accepted:
 
AGENT:
             
[_______________]
            By:      

--------------------------------------------------------------------------------

Name:
Title:
   

  
C-1-6

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT
 
 

STATE OF __________ )     ) ss.:   COUNTY OF _________ )  

 
On ____________________, before me, ____________________________ __________, a
notary public, personally appeared __________________________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
WITNESS my hand and official seal.

           

--------------------------------------------------------------------------------

Notary Public
 
Print Name:
       

A resident of ______________ County
 
State of _____________



My commission expires:



_________________________
(Space above for official notarial seal)


C-1-7

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT
 

STATE OF __________ )     ) ss.:   COUNTY OF _________ )  

 
On ____________________, before me, ____________________________ __________, a
notary public, personally appeared __________________________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
WITNESS my hand and official seal.

           

--------------------------------------------------------------------------------

Notary Public
 
Print Name:
       

A resident of ______________ County
 
State of _____________



My commission expires:



_________________________
(Space above for official notarial seal)


C-1-8

--------------------------------------------------------------------------------



EXHIBIT C-2
TO TERM CREDIT AGREEMENT
 
[FORM OF] COMPLIANCE CERTIFICATE
 
[DATE]
 
THE UNDERSIGNED HEREBY CERTIFIES SOLELY IN HIS CAPACITY AS THE [CHIEF FINANCIAL
OFFICER]/[CHIEF ACCOUNTING OFFICER] OF JAMES RIVER COAL COMPANY AS FOLLOWS:

 
1. I am the [Chief Financial Officer]/[Chief Accounting Officer] of JAMES RIVER
COAL COMPANY.
 
2. I have reviewed the terms of that certain Term Credit Agreement, dated as of
February 26, 2007 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among JAMES RIVER COAL COMPANY and
certain of its Subsidiaries identified as borrowers on the signature pages
thereto (collectively, the “Borrowers”), and certain other Credit Parties party
thereto from time to time, as Guarantors, the Lenders party thereto from time to
time, MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, Sole
Bookrunner and Lead Arranger and MORGAN STANLEY & CO. INCORPORATED, as
Collateral Agent, and the other Loan Documents thereunder, and I have made, or
have caused to be made under my supervision, a review in reasonable detail of
the transactions and consolidated financial condition of the Borrowers and their
respective Subsidiaries during the accounting period covered by the attached
financial statements.
 
3. The attached financial statements for the Fiscal Month or Fiscal Quarter, as
the case may be, ended [mm/dd/yy] are prepared in accordance with GAAP. Attached
as Annex C-2 is (a) a detailed listing of all Asset Dispositions made pursuant
to Section 9.04(j) of the Credit Agreement, all Permitted Investments made
pursuant to Section 9.07 of the Credit Agreement, all Sales and Leasebacks made
pursuant to Section 9.08 of the Credit Agreement and all Restricted Payments
made pursuant to Section 9.17 of the Credit Agreement, together with cumulative
calculations of the amount of all such transactions since the Closing Date and
(b) a calculation of compliance with Sections 10.01, 10.02 and 10.03 of the
Credit Agreement, including a reconciliation of the applicable items to the
financial statements being delivered herewith. The Credit Parties have paid all
premiums, contributions and other payments required to be made under the Coal
Act and the Black Lung Act (each as defined in the Credit Agreement) as and when
due, in each case except to the extent subject to a Permitted Protest (as
defined in the Credit Agreement).
 
C-2-1

--------------------------------------------------------------------------------



The foregoing certifications, together with the financial statements delivered
with this Certificate in support hereof, are made and delivered as of the date
hereof pursuant to Section 7.01(d) of the Credit Agreement.

       
JAMES RIVER COAL COMPANY,
as Administrative Borrower
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:



C-2-2

--------------------------------------------------------------------------------


 
EXHIBIT N-1
TO TERM CREDIT AGREEMENT
 
[FORM OF] NOTE
 
$[___,___,___]


[mm/dd/yy] New York, New York

        
FOR VALUE RECEIVED, JAMES RIVER COAL COMPANY, a corporation formed under the
laws of the State of Virginia, and certain of its Subsidiaries (the
“Borrowers”), promise to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of DOLLARS _______________________________
($[___,___,___]) in the installments referred to below.
 
The Borrowers also promise to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain Term
Credit Agreement, dated as of February 26, 2007 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among the Borrowers and certain other Credit Parties party thereto from
time to time, as Guarantors, the Lenders party thereto from time to time, MORGAN
STANLEY SENIOR FUNDING, INC., as Administrative Agent, Sole Bookrunner and Lead
Arranger and MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent.
 
The Borrowers shall make scheduled installments of principal payments on this
Note as set forth in Section 2.01(e) of the Credit Agreement.
 
All cash payments of principal and interest in respect of this Note shall be
made in lawful money of the United States of America in same day funds at the
Administrative Agent’s Office or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment and Acceptance effecting the assignment or
transfer of the obligations evidenced hereby shall have been accepted by
Administrative Agent and recorded in the Register, the Borrowers, each Agent and
Lender shall be entitled to deem and treat Payee as the owner and holder of this
Note and the obligations evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, the failure to
make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of the Borrowers hereunder with respect to payments of
principal of or interest on this Note.
 
This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrowers, each as provided in the Credit Agreement.
 
N-1-1

--------------------------------------------------------------------------------


 
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWERS AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
 
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
 
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
The Borrowers promise to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Note.
 
N-1-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrowers have caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
 

       
JAMES RIVER COAL COMPANY
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 
 
N-1-3

--------------------------------------------------------------------------------

 
 
 

       
JAMES RIVER COAL SERVICE COMPANY
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 
N-1-4

--------------------------------------------------------------------------------


 

       
LEECO, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 
N-1-5

--------------------------------------------------------------------------------


 

       
TRIAD MINING, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 
N-1-6

--------------------------------------------------------------------------------


 

       
TRIAD UNDERGROUND MINING, LLC
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:



N-1-7

--------------------------------------------------------------------------------

 
 

       
BLEDSOE COAL CORPORATION
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:



N-1-8

--------------------------------------------------------------------------------


 

       
JOHNS CREEK ELKHORN COAL CORPORATION
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 
N-1-9

--------------------------------------------------------------------------------


 

       
BELL COUNTY COAL CORPORATION
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:



N-1-10

--------------------------------------------------------------------------------


 

       
JAMES RIVER COAL SALES, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:



N-1-11

--------------------------------------------------------------------------------

 
 

       
BLEDSOE COAL LEASING COMPANY
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:



N-1-12

--------------------------------------------------------------------------------

 
 

       
BLUE DIAMOND COAL COMPANY
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:



N-1-13

--------------------------------------------------------------------------------


 

       
MCCOY ELKHORN COAL CORPORATION
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:


N-1-14

--------------------------------------------------------------------------------

 
 
EXHIBIT N-2
TO TERM CREDIT AGREEMENT
 
[FORM OF] NOTICE OF CONVERSION/CONTINUATION
 
Reference is made to the Term Credit Agreement, dated as of February 26, 2007
(as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among JAMES RIVER COAL COMPANY and
certain of its Subsidiaries identified as borrowers on the signature pages
thereto (collectively, the “Borrowers”), and certain other Credit Parties party
thereto from time to time, as Guarantors, the Lenders party thereto from time to
time, MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, Sole
Bookrunner and Lead Arranger and MORGAN STANLEY & CO. INCORPORATED, as
Collateral Agent.
 
Pursuant to Section 4.01(d) of the Credit Agreement, the Borrowers desire to
convert or to continue the following Loans, each such conversion and/or
continuation to be effective as of [mm/dd/yy]:
 
$[___,___,___]
 
LIBOR Rate Loans to be continued with LIBOR of ____ month(s)
     
$[___,___,___]
 
Base Rate Loans to be converted to LIBOR Rate Loans with LIBOR of ____ month(s)
     
$[___,___,___]
 
LIBOR Rate Loans to be converted to Base Rate Loans

 
The Administrative Borrower hereby certifies, on behalf of itself and the other
Credit Parties, that as of the date hereof, no event has occurred and is
continuing that would constitute an Event of Default or a Default.
 

     
Date: [mm/dd/yy]
JAMES RIVER COAL COMPANY,
as Administrative Borrower
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:


N-2-1

--------------------------------------------------------------------------------

 

EXHIBIT O-1
TO TERM CREDIT AGREEMENT
 
[FORM OF] OFFICER’S CERTIFICATE
 
THE UNDERSIGNED HEREBY CERTIFIES SOLELY IN HIS CAPACITY AS AN AUTHORIZED OFFICER
OF JAMES RIVER COAL COMPANY AS FOLLOWS:
 
1.       I am the [Chief Financial Officer]/[Chief Accounting Officer] of [JAMES
RIVER COAL COMPANY].
 
2.       I have reviewed the terms of that certain Term Credit Agreement, dated
as of February 26, 2007 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among JAMES RIVER
COAL COMPANY and certain of its Subsidiaries (the “Borrowers”), and certain
other Credit Parties party thereto from time to time, as Guarantors, the Lenders
party thereto from time to time, MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent, Sole Bookrunner and Lead Arranger and MORGAN STANLEY & CO.
INCORPORATED, as Collateral Agent, and the other Loan Documents thereunder, and
I have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and financial condition of the Borrowers
and their respective Subsidiaries during the accounting period covered by the
attached financial statements.
 
3.       The examination described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes,
during or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate, an Event of Default or a
continuing Default as of the date of this Certificate, except as set forth in a
separate attachment, if any, to this Certificate, describing in detail, the
nature of the condition or event, the period during which it has existed and the
action which the Borrowers and their respective Subsidiaries have taken, are
taking, and propose to take with respect to each such condition or event.
 
O-1-1

--------------------------------------------------------------------------------


 
The foregoing certifications, together with the financial statements delivered
with this Certificate in support hereof, are made and delivered as of the date
first written above, pursuant to Section 7.01(d) of the Credit Agreement.
 

       
JAMES RIVER COAL COMPANY,
as Administrative Borrower
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 
O-1-2

--------------------------------------------------------------------------------

 

EXHIBIT O-2
TO TERM CREDIT AGREEMENT
 
[FORM OF] OFFICER’S CERTIFICATE


[DATE]


THE UNDERSIGNED HEREBY CERTIFIES SOLELY IN HIS CAPACITY AS AN AUTHORIZED OFFICER
OF EACH OF THE UNDERSIGNED CREDIT PARTIES AS FOLLOWS:
 
1.       I am the [Senior Officer] of each of the undersigned Credit Parties
(each, a “Company”).
 
2.       I have reviewed the terms of that certain Term Credit Agreement, dated
as of February 26, 2007 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among JAMES RIVER
COAL COMPANY and certain of its Subsidiaries identified as borrowers on the
signature pages thereto (the “Borrowers”), and certain other Credit Parties
party thereto from time to time, as Guarantors, the Lenders party thereto from
time to time, MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, Sole
Bookrunner and Lead Arranger and MORGAN STANLEY & CO. INCORPORATED, as
Collateral Agent, and the other Loan Documents thereunder, and to my knowledge
and on behalf of each Company, all of the representations and warranties of each
Company contained in the Credit Agreement or in any of the other Loan Documents
are true and correct in all material respects on and as of the date hereof as if
made on such date, that no breach of any covenant contained in Articles VIII,
Article IX or Article X of the Credit Agreement has occurred or would result
from the execution, delivery of and performance under the Credit Agreement and
the transactions contemplated thereunder; all of the conditions set forth in
Section 5.01(p)(ii) of the Credit Agreement have been satisfied on such date (or
shall, to the extent permitted by the Credit Agreement, be satisfied
substantially simultaneously with the incurrence of Term Loan Obligations on the
date hereof); there has been no repayment of Indebtedness that (i) would reduce
the $125,000,000 amount permitted for credit facilities under
Section 4.03(a)(10) of the Indenture, or (ii) would reduce the $10,000,000
amount permitted for credit facilities under Section 4.03(a)(1) of the Indenture
or specify such amounts; and there is no other Indebtedness that would reduce
the permitted amounts or specify all such amounts (other than Indebtedness that
is subject to the Indenture Reserve).
 
O-2-1

--------------------------------------------------------------------------------

 

The foregoing certifications, together with the financial statements delivered
with this Certificate in support hereof, are made and delivered as of the date
set forth above, pursuant to Section 5.01(p)(ii) of the Credit Agreement.
 

       
ADMINISTRATIVE BORROWER


JAMES RIVER COAL COMPANY 
 
   
   
  By:    

--------------------------------------------------------------------------------

Title: Vice President

 
O-2-2

--------------------------------------------------------------------------------

 
 

 
BORROWERS
 
JAMES RIVER COAL SERVICE COMPANY
LEECO, INC.
TRIAD MINING, INC.
TRIAD UNDERGROUND MINING, LLC
BLEDSOE COAL CORPORATION
JOHNS CREEK ELKHORN COAL CORPORATION
BELL COUNTY COAL CORPORATION
JAMES RIVER COAL SALES, INC.
BLEDSOE COAL LEASING COMPANY
BLUE DIAMOND COAL COMPANY
MCCOY ELKHORN COAL CORPORATION
 
   
   
  By:    
Title:  

--------------------------------------------------------------------------------

Vice President on behalf of each of the above entities



O-2-3

--------------------------------------------------------------------------------

 
 
 

       
GUARANTORS


JOHNS CREEK PROCESSING COMPANY
JOHNS CREEK COAL COMPANY
SHAMROCK COAL COMPANY, INCORPORATED
EOLIA RESOURCES, INC.
BDCC HOLDING COMPANY, INC.
 
   
   
  By:     Title:  

--------------------------------------------------------------------------------

Vice President on behalf of each of the above entities

 
O-2-4

--------------------------------------------------------------------------------

